Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 1 of 188 PageID #: 6302
                                                                       3468

 1    UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
 2    ------------------------------x
                                                14-CR-399(ENV)
 3    UNITED STATES OF AMERICA,
                                                United States Courthouse
 4                Plaintiff,                    Brooklyn, New York

 5                -against-                     May 2, 2018
                                                9:45 a.m.
 6    ABRAXAS J. DISCALA, ALSO
      KNOWS AS AJ DISCALA, AND
 7    KYLEEN CANE,

 8              Defendants.
      ------------------------------x
 9
                     TRANSCRIPT OF CRIMINAL CAUSE FOR TRIAL
10                   BEFORE THE HONORABLE ERIC N. VITALIANO
                          UNITED STATES DISTRICT JUDGE
11                               BEFORE A JURY

12    APPEARANCES

13    For the Government:           UNITED STATES ATTORNEY'S OFFICE
                                    Eastern District of New York
14                                  271 Cadman Plaza East
                                    Brooklyn, New York 11201
15                                  BY: SHANNON JONES
                                         MARK E. BINI
16                                       PATRICK HEIN
                                    Assistant United States Attorneys
17
      For the Defendant:            CHARLES ROSS & ASSOCIATES, LLC
18    Abraxas J. Discala            111 Broadway
                                    New York, New York 10008
19                                  BY: CHARLES ROSS, ESQ.
                                         MATTHEW SHROYER, ESQ.
20
                                    ANDREW BOWMAN, ESQ.
21                                  1804 Post Road East
                                    Westport, Connecticut 06880
22
                                    HANWEI CHENG, ESQ.
23                                  15155 Gale Avenue
                                    Suite D
24                                  Whittier, California 90603

25

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 2 of 188 PageID #: 6303
                                                                       3469

 1    A P P E A R A N C E S: (Continued)
      Attorney for Defendant: SERCARZ & RIOPELLE, LLP
 2    Kyleen Cane             810 Seventh Avenue
                              Suite 620
 3                            New York, New York 10019
                              BY: ROLAND RIOPELLE, ESQ.
 4                                 ROBERT CALIENDO, ESQ.

 5
      Court Reporter:               LINDA D. DANELCZYK, RPR, CSR, OCR
 6                                  Phone: 718-613-2330
                                    Fax:    718-804-2712
 7                                  Email: LindaDan226@gmail.com

 8
      Proceedings recorded by mechanical stenography.           Transcript
 9    produced by computer-aided transcription.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 3 of 188 PageID #: 6304
                                     PROCEEDINGS                       3470

 1                (In open court; Jury not present.)

 2                THE COURTROOM DEPUTY:      All rise.    Court is now open.

 3    The Honorable Eric Vitaliano presiding.          The case on the

 4    calendar is U.S.A. versus Discala and Cane, Case Number

 5    14-CR-399 on for a jury trial.

 6                Will the attorneys please not their appearance

 7    beginning with government counsel.

 8                MS. JONES:    Shannon Jones, Mark Bini and Patrick

 9    Hein for the United States, along with Henry Ishitani and FBI

10    Agent Special Elyse Morris.

11                THE COURT:    Good morning.

12                MS. JONES:    Good morning, Judge.      Charles Ross,

13    Matthew Shroyer and Scott Schwartz for Mr. Discala.

14                MR. BOWMAN:     Good morning, Your Honor.       Anthony

15    Bowman for Mr. Discala.

16                MR. CHENG:    Good morning, Your Honor.       Hanwei Cheng

17    for Mr. Discala.

18                MR. RIOPELLE:     Good morning, Your Honor.       Roland

19    Riopelle and Robert Caliendo for the defendant Kyleen Cane

20    this morning.

21                THE COURT:    Good morning.

22                THE COURTROOM DEPUTY:      Counsel for both sides

23    present, including the defendants.

24                MR. ROSS:    Judge, may we have just a moment.

25                THE COURT:    Sure.    Do you have any housekeeping?

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 4 of 188 PageID #: 6305
                                     PROCEEDINGS                       3471

 1                MR. HEIN:    Your Honor, we wanted to raise just one

 2    housekeeping matter.

 3                After the redirect and recross of the witness, we

 4    think it would make sense, and obviously it depends how long

 5    that is, but regardless, to have a sidebar and see about the

 6    giving the jury a break to get some food.

 7                What we would prefer not to have happen is that we

 8    break the closing for a longer lunch, but instead do the

 9    entire closing after they've eaten.          So whether that would

10    mean breaking for an early lunch, or at least giving them a

11    chance to get something to eat so that we can complete the

12    whole closing before they wait for a bigger lunch.

13                If that's amenable with Your Honor, I think that

14    would be preferrable.

15                THE COURT:    We'll see where we're at.

16                MR. HEIN:    That sounds great.      We just wanted to

17    raise it again.

18                THE COURT:    Okay.

19                Are you following your gut, Mr. Riopelle, with

20    cross?

21                MR. RIOPELLE:     No, we're not going to have any

22    questions, Judge.

23                (Pause.)

24                (Jury enters the courtroom.)

25                THE COURT:    Be seated, please.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 5 of 188 PageID #: 6306
                                     PROCEEDINGS                       3472

 1                Counsel will the stipulate that the jury is present

 2    and properly seated.

 3                MS. JONES:    Yes, Your Honor.

 4                MR. RIOPELLE:     Agreed, Judge.

 5                THE COURT:    All agreed.     Thank you, counsel.

 6                Ladies and gentlemen, welcome back.         We are ready to

 7    proceed.

 8                When we finished up yesterday, Mr. Bini was finished

 9    his cross-examination of Mr. Discala.          Mr. Discala has resumed

10    the stand.

11                I remind him that he remains under oath.

12                Mr. Riopelle, I ask whether or not Ms. Cane has any

13    cross.

14                MR. RIOPELLE:     Pardon?

15                THE COURT:    Does Ms. Cane have any cross?

16                MR. RIOPELLE:     No.   No, Your Honor, we have no

17    cross-examination for this witness.

18                THE COURT:    Mr. Bowman then on redirect.

19                MR. BOWMAN:     Thank you, Your Honor.

20                May I proceed?

21                THE COURT:    You may.

22

23

24

25

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 6 of 188 PageID #: 6307
                           DISCALA - REDIRECT - BOWMAN                 3473

 1                (Witness takes the witness stand.)

 2    ABRAXAS DISCALA, called as a witness, having been previously

 3    first duly sworn/affirmed, was examined and testified first

 4    duly sworn/affirmed:

 5    REDIRECT EXAMINATION

 6    BY MR. BOWMAN:

 7    Q     Mr. Discala, yesterday Mr. Bini played a tape recording

 8    of a conversation on May 6th, 2014.         And as part of that

 9    conversation, you said, "And I got to do all the work, okay.

10    And this is a perfect play for me because as soon as I get the

11    fundamentals, this thing will go."

12                What are the "fundamentals"?

13    A     Fundamentals are productive cash flow, cash flow

14    positive, joint ventures, the deal that we were doing with

15    Scanbuy.    The deal we were do with Ping Mobile.         The deal we

16    were doing with Wikipay.       The contracts from Yellow Pages,

17    British Telecom.

18                Once the word got out that this company was

19    executing on its business plan, that I believed that the stock

20    would really go.

21    Q     And that is it you called the fundamentals?

22    A     That's what fundamentals are.

23                MR. BOWMAN:     May I have Exhibit 177-22.

24                (Exhibit published.)

25    Q     Mr. Discala, do you recall that Mr. Bini had asked you

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 7 of 188 PageID #: 6308
                           DISCALA - REDIRECT - BOWMAN                 3474

 1    some questions about this exhibit yesterday?

 2    A     I do.

 3    Q     Now when did CodeSmart go public?

 4    A     May 13th.

 5    Q     And do you recall when you first started trading?

 6    A     The first trade was May 22nd.

 7    Q     Now, with respect to the Exhibit 177-22, I'm going to ask

 8    you to look to the lower left and ask you:          How many

 9    free-trading shares were available to you, OmniView and

10    Fidelis as of May 21, 2013?

11    A     As per this document?

12    Q     Yes.

13    A     910,208 of that 29,000 were restricted.

14    Q     And yesterday Mr. Bini asked you about a peak price of

15    CodeSmart trading.

16                 Do you recall what that was?

17    A     $13.88.

18    Q     Now, has there been agreement between the defense and the

19    government that you had approximately $1.86 million in profit

20    from trading CodeSmart?

21    A     Yes, a 4,000-dollar discrepancy.

22    Q     And based on questioning yesterday on cross-examination,

23    what was your average sale price per share of CodeSmart?

24    A     900,000 shares at 1.8 million, would be about $2.            Maybe

25    just over $2, $2 and a couple pennies.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 8 of 188 PageID #: 6309
                             DISCALA - RECROSS - BINI                  3475

 1    Q     And is that at or near the peak of $13.88?

 2    A     $13.88, no.

 3    Q     How far is it from the peak?

 4    A     86 percent away.

 5    Q     After selling your shares in CodeSmart, why didn't you

 6    start buying?

 7    A     Because there was $1.93 million of dumping going on from

 8    Mr. Salvani and Mr. Walsh.

 9    Q     With respect to CodeSmart, did you beneficially own more

10    than 5 percent of the company's common stock at a time when

11    you were required to file a Schedule 13D as a result of that

12    company being a Section 12 reporting company?

13    A     No.

14                MR. BOWMAN:     I have no further questions, Your

15    Honor.

16                THE COURT:    Thank you.

17                Any redirect by you Mr. Bini?

18                MR. BINI:    Just very briefly, Your Honor.

19                THE COURT:    With those few questions, there has to

20    be not many.

21    RECROSS-EXAMINATION

22    BY MR. BINI:

23    Q     I just wanted to ask you about the May 6th, 2014 call.

24                Could you just show up the transcript.          I don't want

25    to play any call, I just want to show the transcript.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 9 of 188 PageID #: 6310
                             DISCALA - RECROSS - BINI                  3476

 1                  Mr. Bowman asked you about this response where you

 2    talked about the fundamentals to Mr. Turino.           Is that right,

 3    sir?

 4    A      Yes.

 5    Q      What did you say before you spoke about the fundamentals?

 6    What did you say about whether or not anyone would see if the

 7    Cubed works?      What were your words, sir?

 8    A      This was May 6th prior to the launch on android and IOS.

 9    Q      I would just ask you to tell me what your words were

10    about if you would be out before the Cubed works.

11    A      I facetiously said, "Because we didn't control any of the

12    stock, once the demand came in and the escrow sold the stock,

13    we have no control.        So we would be out, as we were talking

14    about the Scanbuy joint venture, which would have given it

15    11-and-a-half-million users SkyTel in the Yellow Pages."

16                  So once those announcements got out --

17                  MR. BINI:    I would ask to strike the answer, Your

18    Honor.

19                  MR. ROSS:    Objection.

20                  MR. BOWMAN:    Objection.

21                  THE COURT:    I'm going to let it stand because it's

22    over.

23                  You can answer the question.

24    Q      In fact, sir, didn't you say to Mr. Turino:

25                  "By the way, this is what I also told them.        While

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 10 of 188 PageID #: 6311
                                     PROCEEDINGS                        3477

  1    the company succeeds, you know, what I told them, JT would be

  2    proud because you're not betting on the company, boys, you're

  3    betting on me, because we'll be out before the F'ing company

  4    will even see if the Cubed works," okay.

  5    A     They were betting on me to put in the management, to put

  6    in the board, have Mike Wehrs, Eric Engstrom join the board.

  7                THE COURT:    The question is:     Did you say that?

  8                THE WITNESS:    Yes, I said that.

  9                MR. BINI:    No further questions, Your Honor.

 10                THE COURT:    Okay.

 11                Anything further?

 12                MR. BOWMAN:    Nothing further.

 13                THE COURT:    Then you're excused, Mr. Discala.

 14                (Whereupon, the witness was excused.)

 15                MR. ROSS:    Judge, the defense rests.

 16                THE COURT:    All right.

 17                Ladies and gentlemen, we now have both defendants

 18    have rested, and I assume there is no rebuttal case.

 19                MS. JONES:    No, Your Honor, there is not.

 20                THE COURT:    Okay.   So we've come to a building block

 21    being completed again, which is a way of saying there are more

 22    building blocks to come, so the case isn't over by any stretch

 23    of the imagination.      The evidence producing part of the case

 24    is over.

 25                Continue to keep an open mind.         You may get a chance

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 11 of 188 PageID #: 6312
                                     PROCEEDINGS                        3478

  1    to do a little exercise today, because any time we reach the

  2    end of a building block, it's time for the court to huddle

  3    with the lawyers, and when it's a building block kind of end,

  4    it's easier for all of us to do in a more open setting.            So

  5    rather than going to sidebar, we are going let you take a few

  6    minutes rest in the jury room.

  7                Don't discuss the case among yourself, or with

  8    anyone that you should run into back there.          Continue to keep

  9    an open mind.

 10                (Jury exits the courtroom.)

 11                THE COURT:    Before we move forward with the case,

 12    we'll talk about the scheduling along the lines with Mr. Hein

 13    to put us in the scheduling mindset.

 14                MR. ROSS:    Judge, Mr. Discala moves for a dismissal

 15    of the charges for a failure under Rule 29 of the government

 16    to prove a prima facie case sufficient to go to the jurors.

 17                THE COURT:    Mr. Riopelle.

 18                MR. RIOPELLE:    Yes, Your Honor.      Defendant Cane also

 19    moves pursuant to Rule 29 of the Federal Rules of Criminal

 20    Procedure for a dismissal of the government's case at this

 21    time.

 22                THE COURT:    On behalf of the United States.

 23                MS. JONES:    Your Honor, the government believes that

 24    we proved to provide more than sufficient evidence for a jury

 25    to find that both the defendants are guilty beyond a

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 12 of 188 PageID #: 6313
                                     PROCEEDINGS                        3479

  1    reasonable doubt.

  2                THE COURT:    The motions are made, the Court

  3    continues to reserve decision.

  4                Let's talk about scheduling.

  5                Mr. Hein, I think -- I know when we first talked

  6    about it, you wanted to have a mini break somewhere in the

  7    middle.    I think where we are is to get you all in before

  8    lunch, but I'm perfectly prepared to take a little break in

  9    the middle to give everybody a chance to catch up.

 10                MR. HEIN:    Your Honor, I think that will work well.

 11                THE COURT:    Okay.   So are you ready to go now?

 12                MR. BINI:    Yes, Your Honor.     Five minutes, if that's

 13    all right.

 14                THE COURT:    We'll stand at ease for five minutes and

 15    we can reconfigure the courtroom.

 16                I know everybody's going to have to move, the

 17    reporter, and you.      And also get yourself ready and we'll come

 18    back in about five minutes.

 19                MR. HEIN:    Thank you, Your Honor.

 20                (Whereupon, a recess was taken at 10:38 a.m.)

 21                THE COURTROOM DEPUTY:      All rise.    Court is back in

 22    session.

 23                Counsel for both sides present, including the

 24    defendants.

 25                THE COURT:    Okay, we're ready to go.       William will

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 13 of 188 PageID #: 6314
                                     PROCEEDINGS                        3480

  1    bring in the jury.

  2                (Jury enters the courtroom.)

  3                THE COURT:    Be seated, please.

  4                Counsel will stipulate that the jury is present and

  5    properly seated.

  6                MS. JONES:    Yes, Your Honor.

  7                MR. ROSS:    Agreed, Judge.

  8                MR. RIOPELLE:    So stipulated.

  9                THE COURT:    Counsel, thank you very much.

 10                Ladies and gentlemen, we're ready to begin that next

 11    building block.     And if you recall from the instructions that

 12    you received at the very beginning of the trial, the next

 13    building block is summations or closing arguments by counsel.

 14                From this point forward, you will be hearing no

 15    evidence.    All of the evidence is already in.        What you're

 16    going to hear from counsel are their arguments to you about

 17    what the evidence has proved or what it has not been proved.

 18                You will also recall that the government has the

 19    right to open and close the debate.         So you will hear an

 20    opening argument on behalf of the government, then each

 21    defendant will have an opportunity to make their argument.

 22                You will recall, the government has the right to

 23    close the debate, which means that when a lawyer for the

 24    defendant sits down, that lawyer can't get up again.            That

 25    lawyer will be complete.       So pay careful attention to each of

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 14 of 188 PageID #: 6315
                                SUMMATION - MR. HEIN                    3481

  1    the closing arguments that are made by counsel, and, of

  2    course, separately consider the evidence with respect to each

  3    defendant.

  4                So to begin the closing arguments, I will call on

  5    Assistant United States Attorney, Patrick Hein.           Mr. Hein will

  6    give me a signal somewhere in the middle of his summation to

  7    signal a time to take a break, and which we will do so.

  8                Mr. Hein.

  9                MR. HEIN:    Thank you, Your Honor.

 10                MR. HEIN:    Over the past month, you have seen and

 11    heard overwhelming evidence proving that the defendants,

 12    Abraxas Discala and Kyleen Cane, led a criminal conspiracy to

 13    steel money from investors.

 14                They did this by obtaining control of the shares of

 15    certain companies.      Artificially inflating the price of those

 16    shares, and profiting at their investors expense.

 17                Discala and his co-conspirators began their scheme

 18    with CodeSmart.     They purchased all of the free-trading

 19    shares, meaning the shares that were tradeable on the market,

 20    for pennies.    And then they began matching their trades to

 21    walk the price of the stock up.

 22                Discala instructed corrupt brokers to buy CodeSmart

 23    shares at increasing prices in their customer's accounts, as

 24    Discala and his co-conspirators sold their shares for huge

 25    profits.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 15 of 188 PageID #: 6316
                                SUMMATION - MR. HEIN                    3482

  1                Discala directed the same manipulation scheme of two

  2    other companies, StarStream and the staffing Group.

  3                After Discala drove CodeSmart stock price into the

  4    ground, he started manipulating another company, Cubed.            He

  5    recruited Kyleen Cane, who brought something special to this

  6    scheme, the escrow account.

  7                Cane's escrow is special because in it she, and she

  8    alone, controlled all of Cubed's free-trading shares.            She

  9    then sold those shares to Discala and other co-conspirators in

 10    rigged trades to walk the price of Cubed up.

 11                She made over a half a million dollars in profits

 12    and was prepared to make much more when she and Discala were

 13    arrested by the FBI.

 14                Because of Discala's and Cane's fraud, investors

 15    lost millions.     You heard from several of these victims.         They

 16    invested in CodeSmart and Cubed because the defendants and

 17    their co-conspirators misled them into believing that these

 18    companies had promising products and strong growth potential.

 19    But the defendants and their co-conspirators didn't tell these

 20    victims that they were manipulating these stocks.

 21                And you heard what happened to these victims when

 22    CodeSmart's and Cubed's stock price collapsed.           They no longer

 23    had money to use for their children's college education.            They

 24    no longer had money to send their children to daycare.

 25                Ladies and gentlemen, when my colleague, Mr. Bini,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 16 of 188 PageID #: 6317
                                SUMMATION - MR. HEIN                    3483

  1    stood before you a month ago, he told you that Discala and

  2    Cane artificially rigged the prices of stocks to steel money

  3    from investors.     And that is precisely what the evidence has

  4    shown.

  5                Now this has been a long trial and we thank you for

  6    your patience.     Now is our opportunity to walk through the

  7    witness testimony and the exhibits that have come into

  8    evidence.    I'm not going to address every witness or every

  9    document, but I'm going to highlight for you the key evidence

 10    and show how it proves beyond a reasonable doubt that the

 11    defendants are guilty of each crime of which they've been

 12    charged.

 13                Now, one note before I turn to those charges.          You

 14    won't be able to take the PowerPoint slides that I'm going to

 15    go through here this morning with you back into the jury room,

 16    because they are just summaries of the evidence.           But I tried

 17    to note the exhibit number and the transcript page that I'm

 18    referencing as we go through the slides.           So you can review

 19    those documents during your deliberations, if you so wish.

 20                Let's look at the defendants' fraudulent scheme.

 21                Defendants, Discala and Cane, defrauded investors in

 22    CodeSmart, StarStream, Staffing Group and Cubed by

 23    artificially controlling the price and trading volume of

 24    shares in these companies.       And they did this through the

 25    fraudulent concealment of their and their co-conspirators's

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 17 of 188 PageID #: 6318
                                SUMMATION - MR. HEIN                    3484

  1    ownership of these shares by engineering price movements and

  2    trading volume in the stock; by purchases of stock for

  3    unwitting investors, and through misleading press releases and

  4    SEC filings.

  5                Now, as you know, Discala participated in this

  6    scheme with respect to CodeSmart, StarStream, Staffing Group

  7    and Cubed.    Ms. Cane participated in the scheme with respect

  8    to Cubed.

  9                And I'm going to go through these different steps

 10    they took to carry out the scheme as we go through the

 11    evidence today.

 12                Let's take a look at the charges.        Here are the

 13    counts with which the defendants have been charged.            And I

 14    want to go through this briefly before we get into the

 15    evidence.

 16                There are ten counts.      Discala's been charged with

 17    all ten.    Cane charged with three of those ten.

 18                As you look at the left column, you will see the

 19    count number, One through Ten.        The second column you will see

 20    the charge.    The third, the companies that pertain to that

 21    charge.    And in the fourth column, which defendant has been

 22    charged with which count.

 23                Now, the first count, Count One, securities fraud

 24    conspiracy.

 25                Discala's been charged with that count with respect

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 18 of 188 PageID #: 6319
                                SUMMATION - MR. HEIN                    3485

  1    to all those four of those companies that are listed:

  2    CodeSmart, StarStream, Staffing Group, and Cubed.           Cane with

  3    respect to Cubed.

  4                And if you look at Counts Three and Four, you will

  5    see those are also securities fraud counts; three with respect

  6    to Cane, four with respect to Cubed.

  7                Now, Judge Vitaliano will walk through the law with

  8    you after summations, and what he says controls.           But I want

  9    to give you a brief preview of the law.

 10                So first on the securities fraud counts, Count

 11    One -- excuse me Count One, Three and Four.

 12                To prove securities fraud, we need to prove that in

 13    connection with the purchase or sale of the security, the

 14    defendants knowingly participated in what's called a "scheme"

 15    or "artifice to defraud".       And that they used interstate

 16    communications to further that scheme.

 17                And you will hear that a scheme or artifice to

 18    defraud just means a fraudulent scheme.         And that really just

 19    means to deceive or gain an advantage over another person by

 20    lies or false representations.

 21                And interstate communications can be telephone

 22    calls, emails, texts.

 23                Now, looking at Count Two, wire fraud and mail fraud

 24    conspiracy.    Again, Discala charged with respect to all four

 25    companies, Cane as to Cubed.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 19 of 188 PageID #: 6320
                                SUMMATION - MR. HEIN                    3486

  1                And if you look at Count Five through Ten, which are

  2    charges of wire fraud counts, and only Discala's charged with

  3    those.

  4                Now, wire fraud provides -- excuse me, is a crime if

  5    the defendants knowingly participated in a fraudulent scheme

  6    and used interstate wires to further that scheme.

  7                Again, wire is a telephone, an email or a text.             But

  8    very similar to the securities fraud charge, except it doesn't

  9    have to be in connection with the purchase or sale of the

 10    security.

 11                And as to Counts Five through Ten, you will see each

 12    of those are telephone calls that Discala made.           And you'll

 13    hear from the judge that a wire fraud, each call is itself a

 14    crime, if each individual wire or call is made in furtherance

 15    of the fraudulent scheme.       And I'll walk through that later.

 16                Now, the final thing I want to point out is that the

 17    first two counts are conspiracy counts.         And conspiracy simply

 18    means the defendant knowingly joined an unlawful agreement to

 19    commit the first count, securities fraud, and the second

 20    count, wire fraud and mail fraud.

 21                The final thing I want to point out is that for

 22    securities fraud conspiracy, it requires an overt act.            And an

 23    "overt act" is simply an act taken to further an objective of

 24    the conspiracy.

 25                And there are 13 overt acts that are charged and

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 20 of 188 PageID #: 6321
                                SUMMATION - MR. HEIN                    3487

  1    I'll walk through them with you today:         They are emails,

  2    calls, and prove those to you as well.

  3                At the end of this presentation, after I've walked

  4    through all the evidence, I'll come back to these charges and

  5    show you how the evidence proves beyond a reasonable doubt

  6    that these defendants are guilty of the crimes charged.

  7                So let's turn to the first scheme, the CodeSmart

  8    scheme.

  9                Discala and his co-conspirators obtained and

 10    concealed their control of their CodeSmart free-trading

 11    shares.    They then artificially inflated the price of those

 12    shares, and victims lost money.

 13                We're going to look at each one of those.          First

 14    now, Discala's control over CodeSmart's free-trading shares.

 15                Now as you learned from various witnesses, Discala

 16    obtained control of these shares through a reverse merger of

 17    CodeSmart in a company called First Independence, which was a

 18    shell company that worked on portable foods, which was merged

 19    into CodeSmart.

 20                And you heard from Deb Oremland, the expert from

 21    FINRA, who defines some of these terms for you.

 22                A "shell company" is a public company that has no

 23    operations, really no business, and limited assets.

 24                And a "reverse merger" is when a private company,

 25    such as CodeSmart, merges into that shell company, and then

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 21 of 188 PageID #: 6322
                                SUMMATION - MR. HEIN                    3488

  1    CodeSmart comes out being the public company.

  2                And I'm going to go through how Discala obtained

  3    control of the CodeSmart shares through that reverse merger.

  4                We went through this exhibit with Marleen Goepel.

  5    And you remember Marleen Goepel.        Marleen Goepel was Discala's

  6    secretary.    She pled guilty to securities fraud, because she

  7    permitted Discala to hold the shares under her name and trade

  8    in her account.     And you recall her telling you that he said

  9    he needed to do this because he couldn't own more than

 10    5 percent of the company.

 11                And she went through this exhibit with us.          This is

 12    the purchasing of the shares from First Independence for

 13    CodeSmart.    And why is it important?       It's important because

 14    Discala recruited co-conspirators and people close to him to

 15    be the people who were going to buy and control all of these

 16    shares.

 17                In the left column, are the First Independence

 18    shareholders.     And the other columns are the individuals and

 19    companies who bought these shares.

 20                They bought these shares for 2.3 cents a share.             Why

 21    is that important?      That's important because, almost

 22    regardless of what price they then subsequently sell it for,

 23    they're make a profit.

 24                So if you buy a thousand, or 10,000, or even

 25    hundreds of thousands of shares at 2.3 cents a share, and the

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 22 of 188 PageID #: 6323
                                SUMMATION - MR. HEIN                    3489

  1    stock starts trading above $3, as CodeSmart did, you're making

  2    a lot of money when you're selling those shares as Discala and

  3    this co-conspirators did.

  4                This chart is also important because this is the way

  5    to control that.     For CodeSmart, Discala let his

  6    co-conspirators in so that he knew who held the shares,

  7    because he can control those people.         He can work with those

  8    people.    And that's what he did here.

  9                And here, these are the 156,250 shares that Marleen

 10    Goepel let Discala purchase in her account and trade and

 11    concealed his identity in the doing so.         He gave her the money

 12    for it.    She bought them.     And he traded in her account.

 13                Now, when Discala testified yesterday, he said, no,

 14    those weren't my shares.       He said, it didn't happen that he

 15    had told Marleen Goepel to trade, but the evidence you see and

 16    you'll see here undercuts that claim.

 17                This document, Marleen Goepel went through as well.

 18    On the left are the checks that you just saw in the previous

 19    exhibit that she paid, the 3600 that she paid for the shares.

 20    And on the right are the notes she took at the time saying

 21    these are AJ's shares.      AJ's states above in handwriting.           And

 22    there you see the 156,250 shares.        And that's what she pled

 23    guilty to, to allowing him to do that and committing

 24    securities fraud.

 25                Now this other chart.      This chart lists the owners

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 23 of 188 PageID #: 6324
                                SUMMATION - MR. HEIN                    3490

  1    of CodeSmart shares.      And this chart is important because she

  2    explained to you that each one of the individuals and entities

  3    listed here were close to Discala.        They were co-conspirators.

  4    They were partners.      Some folks he knew.       And as he conceded

  5    yesterday, many of them, if not all, signed lock-up/leak-out

  6    agreements.

  7                And what was the purpose of that?        The purpose of

  8    that is to ensure that these co-conspirators and other

  9    individuals who buy the bulk shares don't dump their stock.

 10    So he controlled them, making sure that they walked the price

 11    up without somebody coming in.

 12                Now, I won't go through each name on this list, but

 13    as you see from the top, Ira Shapiro, the CEO of CodeSmart, a

 14    co-conspirator; Marc Wexler, who testified here, was a partner

 15    of AJ's.    He also pled guilty to securities fraud and

 16    conspiracy and other crimes.       He sold shares in CodeSmart.

 17                Joseph Discala, AJ's Discala father.         Fidelis

 18    Holdings and OmniView Capital.        What are those?     Those are

 19    companies that AJ Discala ran.        They hold a lot of the shares

 20    here.   And the list goes on.      From Hillary Auerbach, the wife

 21    of Jeff Auerbach, an associate of AJ Discala.          Lucy Ostrovsky.

 22    Marleen Goepel, the secretary.

 23                There's three companies below there, JFS Investment,

 24    Draper, Hudson Park Capital, Joe Salvani's companies.            Chris

 25    Herghelegui.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 24 of 188 PageID #: 6325
                                SUMMATION - MR. HEIN                    3491

  1                On the right side:     Garper.    That's the company that

  2    Craig Josephberg, the corrupt broker with whom he worked.               His

  3    wife owned that company.

  4                Matthew Bell.    You heard from Matthew Bell.        He was

  5    also an accomplice here, a corrupt broker in Texas.

  6                There's AJ Discala.      Michael Morris ran Halcyon, the

  7    corrupt brokerage firm which Josephberg and Sloan, who you

  8    heard from was an accomplice, worked.

  9                Let's goes on.     These are all individuals who AJ

 10    Discala conspired with or was very close with and could

 11    control to ensure that they don't sell.

 12                And this here, just to note, is Government

 13    Exhibit 177-22.

 14                Now what else is important about this chart.          I

 15    highlighted here certain rows in green in this exhibit.            These

 16    are AJ Discala's shares.       You see the number of shares in his

 17    name on the far right here, 68,750.         That's all the shares in

 18    his name that were free-trading shares.

 19                If you look at the left column, look at the line in

 20    the middle starting with Fidelis Holdings, and you work your

 21    way down.    Those are the free-trading shares.        The shares

 22    above that, as it states, are either bridge shares or PIPE

 23    shares that are restricted.

 24                Look at the holdings.      Fidelis Holdings, 238,000.

 25    OmniView, 362,000 shares.       And then there's the Marleen Goepel

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 25 of 188 PageID #: 6326
                                SUMMATION - MR. HEIN                    3492

  1    pool shares.    Those are the shares that AJ Discala bought in

  2    her name and traded in her account.

  3                And the final important point from this exhibit,

  4    what you saw on the bottom right.        The calculation of the

  5    shares that AJ Discala had and could trade.          OmniView and

  6    Fidelis.    His companies.     He testified yesterday OmniView was

  7    his and his alone.      And AJ Discala, 253,000.

  8                So OmniView and Fidelis, that sums all the

  9    restricted and free-trade shares we saw on that chart.            And

 10    under AJ, 253,000.      That includes the 156,000 shares for

 11    Goepel.    That's why they are under his name.        And that sums to

 12    910,000.

 13                And 910,000 is 12 percent of the total shares of

 14    this company.     Only 10 percent, himself alone.        This isn't

 15    even considering Marc Wexler, Matthew Bell, all of his

 16    co-conspirators who he is working with.         These are his shares

 17    and he controls them.

 18                The final point here, 547 is the stock price on

 19    May 30th, 2013.     When he had this calculated, that's what the

 20    value came out to, almost $5 million worth of shares.

 21                Here's CodeSmart's 10-Q filing, Government

 22    Exhibit 5.

 23                Why is this important?      This goes to the

 24    concealment.    This is why it's so crucial for the investors.

 25                AJ Discala, and you will see the same form when we

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 26 of 188 PageID #: 6327
                                SUMMATION - MR. HEIN                    3493

  1    get to Cubed and Kyleen Cane.        They are carrying out a

  2    manipulation scheme, and they don't want people to know.            They

  3    don't want the public, they don't want investors to know that

  4    they control all of this.       All of these shares in the company.

  5                Why?   Because if an investor knows that you are

  6    controlling, you have power to control this stock, they might

  7    hesitate to invest.      Because they know what you can do to the

  8    stock.   You can manipulate it.       You can do things outside of

  9    the normal market conditions.

 10                And what do you see on this list?        You see Fidelis

 11    Holdings and OmniView listed as more than 5 percent owners.

 12    But you don't see AJ Discala.        And you know that he himself

 13    controlled 12 percent of the shares.         But he's not listed on

 14    there, because is concealing those companies.

 15                What else do you know?      You know that Fidelis and

 16    OmniView, although it's very clear from every witness and

 17    himself when he testified, were his companies.           He ran them.

 18    They weren't in his name.       The signatories of those companies,

 19    and you saw this through Marleen Goepel's testimony, were his

 20    wife, Dounya Discala, and Lucy Ostrovsky, who worked for him.

 21    He didn't even have his names on those companies.

 22                And, again, he doesn't want to put out to investors

 23    that he's running everything.        Because he's carrying out a

 24    manipulative scheme.      And if they're going to put this out in

 25    a filing, it needs to be right, and it's not right here.            He

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 27 of 188 PageID #: 6328
                                SUMMATION - MR. HEIN                    3494

  1    owns far more than 5 percent.        And that's not disclosed.

  2                Now Matthew Bell.     He's a corrupt broker.       He

  3    testified here.     He was the first one.      You heard from him for

  4    several days.     A corrupt broker in Texas, who testified he

  5    pled guilty to several crimes, securities fraud conspiracy and

  6    he testified that he worked with AJ other co-conspirators for

  7    months manipulating all four of the companies at issue.             And

  8    he explained that Discala would sell and he would tell Matt

  9    Bell where to buy in his client's accounts, and Matt Bell

 10    would do so, and they would walk that price up.

 11                And he explained to you what the purpose of

 12    controlling the free-trading shares is.         He told you AJ would

 13    know all the different people that owned all the shares.            And

 14    that's what you just saw on those exhibits we went through.

 15    And he said so by having control of the shares, we would be

 16    able to manipulate the stock much easier.          That way you don't

 17    have somebody that has some shares you don't know about out of

 18    the blue come in and mess up whatever you're doing that day by

 19    selling into your plan.

 20                And that's at the heart of all these schemes;

 21    CodeSmart and Cubed.      And we'll get to Cubed later and explain

 22    why they had even greater controlled there through Kyleen

 23    Cane.   But here in CodeSmart, AJ Discala accomplished that

 24    control with his co-conspirators and other people.

 25                Now, let's turn to the artificial inflation of

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 28 of 188 PageID #: 6329
                                SUMMATION - MR. HEIN                    3495

  1    CodeSmart's stock.

  2                You saw Bell mentioning manipulating the stock

  3    price.   What that means is to artificially control the stock

  4    price.

  5                You heard from Deb Oremland, the FINRA expert, and

  6    she explained to you what a market looks like under normal

  7    market conditions.      And this is critical, and keep this in

  8    mind, this goes to the heart of had whole case.

  9                Under normal market conditions, people buy stock and

 10    sell stock based on the merits of the company, on the prospect

 11    of the company; whether they had good earnings or good deals.

 12

 13                (Continued on next page.)

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 29 of 188 PageID #: 6330
                                SUMMATION - MR. HEIN                    3496

  1                MR. HEIN:    And when they buy or sell stock, they

  2    don't know who's on the other end of that purchase or sale.

  3    They are just buying or selling based on what they think what

  4    the company has accomplished and what its prospects are.            When

  5    you have an artificial control and inflation of the stock

  6    price as you do here, that's not what's happening.           As you

  7    see, people do know who are on each side of the bid.            People

  8    who were buying and selling knew who they were buying and

  9    selling into and they knew why they were doing it, because

 10    they were walking that price up to profit.          They weren't doing

 11    it based on the merits of the company, they were doing it as

 12    part of a manipulation scheme.

 13                Here's testimony from Matt Bell.        He said he worked

 14    with a group of people to manipulate four stocks in the stock

 15    market for profit.      CodeSmart, Staffing Group, StarStream and

 16    Cubed.   And when asked what the specifically did you do wrong,

 17    he said I worked with a group of people to manipulate the

 18    price of stock that I personally owned at a low price to move

 19    the price of the stock upwards and sell my stock at a profit.

 20                He was asked:    Who you committed these crimes with,

 21    he said the defendant AJ Discala, Darren Ofsink, Ira Shapiro,

 22    Craig Josephberg, Marc Wexler and Kyleen Cane.

 23                And you know who these people are he mentioned, AJ

 24    Discala of course is the defendant Discala.          Darren Ofsink 10

 25    you heard about, he's the lawyer for CodeSmart.           The lawyer

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 30 of 188 PageID #: 6331
                                SUMMATION - MR. HEIN                    3497

  1    that the company and AJ used prior to Kyleen Cane coming in

  2    for Cubed.

  3                Ira Shapiro, CEO of CodeSmart who AJ worked with --

  4    Discala worked with in this conspiracy to put out false press

  5    releases, to take steps to artificially affect the price of

  6    the stock.    Craig Josephberg, the corrupt broker at Halcyon.

  7    Marc Wexler, we discussed, the accomplice and, of course,

  8    Kyleen Cane.    We'll get to more of Ms. Cane later.

  9                Here is a chart of the stock price and trading

 10    volume, Government's Exhibit 196-3 of CodeSmart.           What you'll

 11    see here is that the defendants, AJ Discala and his

 12    co-conspirators, conducted two pump and dump schemes.            The

 13    first began May 13th when the stock started trading, reached a

 14    peak on July 12th, and then it fell dramatically on

 15    August 21st.    And at that point they conducted another pump

 16    and dump.    From August 21st to August 30 the peak there 460

 17    and then it dropped after August 30th and essentially fell for

 18    good.

 19                We're going to walk through these two pump and

 20    dumps.   Here's the first pump and dump.        As I said, May 13th

 21    to August 21st.     It is the same chart.      This is the first pump

 22    and dump made bigger for you.

 23                Now, as you see, and as Matt Bell explained to you

 24    in his testimony, the stock price started on May 13th at a

 25    little over $3.     On June 14th there was a stock split.

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 31 of 188 PageID #: 6332
                                SUMMATION - MR. HEIN                    3498

  1    Meaning that the stock price was cut in half and the shares

  2    doubled.    And Matt Bell told you why they did a stock split.

  3    They did it, number one, to stay under the radar from

  4    regulators that this price shouldn't go up too high too fast.

  5    If you do a stock split, it will half that price and then you

  6    can start over again.      And, number two, it enables you to pump

  7    the stock even further because you're not getting into the

  8    double digits.     And that's what they did.

  9                So on June 14 that stock dropped in half and picked

 10    up again around $4 until it made its way to $6.94.           That's

 11    important too, because if you look at this chart, if they

 12    hadn't done a stock split and they had gotten to 6.94 that

 13    would have been almost $14.       So you'd see this line going from

 14    a little over $3 to $14 to its peak.         From May 13th to

 15    July 12th they pumped the stock to about four times -- more

 16    than four times its previous level.

 17                Then the stock fell on July 12th to August 21st.

 18    And Matt Bell and Jamie Sloan, another accomplice who worked

 19    with Craig Josephberg, she also pled guilty to securities

 20    fraud conspiracy, she explained to you why it fell and so did

 21    Matt Bell.    Because at that point the two of them had been the

 22    ones buying while AJ Discala and Marc Wexler, other

 23    co-conspirators were selling into them.         Bell was buying for

 24    his clients' accounts, Jamie Sloan and Craig Josephberg were

 25    stuffing their clients' accounts.        And they both said that

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 32 of 188 PageID #: 6333
                                SUMMATION - MR. HEIN                    3499

  1    after this price went up there and then the price started

  2    falling, Matt Bell was receiving complaints from his

  3    customers.    Jamie Sloan said it wasn't as feasible to stuff

  4    customers because they were complaining because it was become

  5    obviously what was happening.        And so because they couldn't

  6    buy because of this match trade scheme, the price started

  7    falling, and we'll get into that little more.

  8                Now, Matt Bell explained to you what happened those

  9    first two months of CodeSmart.        AJ and I would text each other

 10    on a daily basis.     And you saw hundreds and hundreds of those

 11    text messages, we went through them the first few days of his

 12    testimony of this trial.

 13                He told you, AJ Discala would tell me where to put

 14    the bid, i.e. where he should bid to buy CodeSmart, while AJ

 15    Discala was selling, and Bell told you AJ Discala was the

 16    quarterback so he was coordinating with Craig, Craig

 17    Josephberg, who worked with Jamie Sloan, and myself with a few

 18    other traders that I found out about and then he would tell us

 19    where to purchase the stock.       Or I would tell him I have

 20    30,000 of my customers' money to purchase, and Bell would ask

 21    where do you want me to buy at, and Discala would say, buy it

 22    at this price because Discala is selling his shares.            And he

 23    conceded on the stand yesterday that he sold over a million

 24    dollars worth of profit in those first few months that was

 25    part of the scheme.

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 33 of 188 PageID #: 6334
                                SUMMATION - MR. HEIN                    3500

  1                And here, here are those match trades.         This chart

  2    shows who is buying and selling as part of this conspiracy in

  3    CodeSmart.    Take a look at the red.       The red are the sales of

  4    CodeSmart stock.     And here are the people who were selling:

  5    AJ Discala, Fidelis, AJ Discala's company.          Omni View,

  6    Discala's company.      Marc Wexler, a co-conspirator.       Garper,

  7    that's Josephberg's company, a co-conspirator.           Matt Bell, a

  8    co-conspirator.     Marleen Goepel, a secretary.       Matthew Morris

  9    and Michael Morris.      Michael Morris being the boss of Craig

 10    Josephberg.    Chris Herghelegiu, another friend of AJ's.

 11    Arline Josephberg, the mother of Craig Josephberg.           Those are

 12    the accounts.     These are all the co-conspirators who are

 13    selling and making profits.       And who's buying?      The customers

 14    of Alamo, that's Matt Bell's advisory company, and the

 15    customers of Halcyon, that's Craig Josephberg and Sloan's.

 16    Those are the victims.      Those are the victims who they are

 17    either stuffing or telling them this is a great stock to buy

 18    while they are perpetrating this pump and dump scheme.

 19                Now, I expect the judge will tell you at the end of

 20    this trial, when he tells you the law, that match trades are

 21    intended to mislead investors by artificially affecting market

 22    activity, and that they are prearranged purchases and sales of

 23    securities at the same price and volume and time of execution.

 24    And that's what these are, match trades.          And you can tell

 25    that because look how many are substantially similar.            In the

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 34 of 188 PageID #: 6335
                                SUMMATION - MR. HEIN                    3501

  1    red bar, the size of the bar reflects the volume, the number

  2    of shares sold in volume.       And the blue bars, look how many

  3    instances on this chart they mirror one another, they are

  4    about the same because they are matching those trades.

  5                Another important point the judge will tell you is

  6    that rigging prices that are intended to mislead investors by

  7    artificially affecting market activity is illegal.           So even if

  8    these -- the volume on the sale, the buy side aren't precisely

  9    the same, you know based on the witnesses' testimony and the

 10    documents we've looked at and the trading data, that these are

 11    rigged trades.     And by rigged I mean where the buyers and the

 12    sellers know who is buying and selling and they know what they

 13    are intended to do, to work the price up.          And that's what you

 14    see here.

 15                Jamie Sloan, again she worked with Craig Josephberg,

 16    she testified as an accomplice.        She pled guilty to securities

 17    fraud conspiracy.     And she stated:     At Halcyon Cabot, their

 18    brokerage firm, because we were selling stock in small

 19    increments at ascending prices, to higher and higher prices,

 20    and because AJ was such a large shareholder and we were

 21    buying, it would ascend in the order that we entered those

 22    sales orders, so the stock price would rise based on the way

 23    we had entered the trades.

 24                She was asked:     Who was giving the instructions on

 25    the way that you were entering those trades?          AJ Discala.

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 35 of 188 PageID #: 6336
                                SUMMATION - MR. HEIN                    3502

  1                And that's exactly what the pump is.         Prearranged,

  2    ascending prices, buying and selling, and you know you've

  3    heard from Deb Oremland supply and demand, that's what works

  4    the price up, and that's what happened here with CodeSmart.

  5                And, you know, AJ Discala told you in his own words,

  6    in those text messages with Matt Bell what he was trying to do

  7    and what he did here.      Let's take a look at a few of those:

  8    Gonna be our first monster, that's what he wrote to Matt Bell

  9    about CodeSmart when he first introduced him on May 10th,

 10    three days before the stock trade.        Our first monster.

 11    Monster, as in we're going to make huge profits from the

 12    scheme.    That's Government's Exhibit 132-2-D.

 13                What else.    This is our first baby together, it's

 14    gonna be a big winner.      AJ Discala testified yesterday that he

 15    cared about these companies.       He didn't care about these

 16    companies, he cared about his profits, what he was making out

 17    of this.    That's exactly what he said.       This is our first baby

 18    together.    Me and Matt Bell.     We're going to match trades and

 19    make a lot of money out of this.        It's gonna be a big winner

 20    for us and our co-conspirators.        This thing is going to fly,

 21    talking about the stock price.        The stock price is going to

 22    fly.   Government's Exhibit 132-2-H.        Yes, sir, rocket man.       To

 23    rocket the stock.     We're a good team.      Gonna do well for each

 24    other, that's a promise.       That, ladies and gentlemen, is

 25    evidence of the conspiracy.       We're a good team.      Gonna do well

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 36 of 188 PageID #: 6337
                                SUMMATION - MR. HEIN                    3503

  1    for each other.     Two people agreeing to carry out this

  2    fraudulent scheme.

  3                Then he said, gotta wait for split and then rocket.

  4    This is a week before the stock split.         This shows exactly

  5    what Matt Bell was saying about what they were trying to do.

  6    They were going to split that price in half, be right back to

  7    $4 and then rocket it back up.

  8                Here's the stock price.      Closed the first day 355,

  9    on June 13th, the day before the split, it's at 780.            The next

 10    day it goes to 458, because again it split in half and then

 11    they started pumping it again.        And here at the height, 694 on

 12    July 12th.

 13                Now, an important point about the state of

 14    CodeSmart's business on July 12th when the stock hit $6.94.

 15    $6.94, based on the number of shares outstanding, so market

 16    capitalization, take the stock price, and multiply it times

 17    the shares.    At this point, at that stock price, CodeSmart was

 18    worth $86 million as a company.        That wasn't based on any

 19    merit of that company.      If you look at the 8-K listed right

 20    around the same time, it had $6,000 in assets; 7,000 in

 21    revenue; and a net loss of $103,000.         Those are not the

 22    financials of an $86 million company because it's not based on

 23    their financials, it's based on the manipulation.

 24                Now here is just one day of texts, and you saw

 25    hundreds of these texts for days from Matt Bell.           But one day

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 37 of 188 PageID #: 6338
                                SUMMATION - MR. HEIN                     3504

  1    to give you a sense of precisely how they were doing this.               So

  2    Discala starts with:      You ready for a big week, bro.          It's the

  3    beginning of the week on Monday.          Then he writes:   Give him a

  4    minute after open to get all the stock.           I put in 10,000 at

  5    503, then 2500 at 504, 506, 507, 508, 509.           And Matt Bell

  6    testified why you do that, you put those bids in you're

  7    setting that floor.      Even if they don't get hit, even if

  8    someone doesn't sell into it, you're ensuring the price

  9    doesn't fall below those.       It's going up.

 10                Bell writes back:      Doing it.      Discala says:   Go.

 11    Bell says:    Up to 507.     Discala says:     509 if you want.     Just

 12    sent 15,000 shares at 509.        Nice.    511.   Fill my 511.    I got

 13    6300 shares to fill.      Full.    Fill.   I'll put out now.      Gimme

 14    three.    It's done.    Let's go next level.       I still have shares

 15    to buy.    It's in.    Go.   Limit.

 16                You saw hundreds and hundreds of text messages doing

 17    that every day.     Just working the price up.        Filling each

 18    other's sales that Discala was putting in and the buys Matt

 19    Bell was doing with his clients.

 20                If you look at this, we mentioned the price that

 21    they're talking about 503, 504, 509 and going up to 509, 511.

 22    Take a look at, the stock price closed the Friday before at

 23    502.   And it's exactly what you saw, they're working up 503,

 24    508, 509.    And where it does it end up that day at 526 with

 25    157,000 shares of volume.       You see there in one day what they

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 38 of 188 PageID #: 6339
                                SUMMATION - MR. HEIN                    3505

  1    did on a daily basis, work the price up and you see where it

  2    got them.

  3                Now, we mentioned misleading press releases and SEC

  4    filings.    Discala and his co-conspirators -- and, again, we'll

  5    discuss this when we get to Cubed as well of the importance of

  6    news and press releases.       But with respect to CodeSmart, he

  7    and Ira Shapiro and others ensured that there were constant

  8    press releases out.      And Matt Bell told you why.       Because you

  9    put press releases out, put good SEC filings out -- and Matt

 10    Bell didn't care whether they were accurate or not, he didn't

 11    even know, but you put those out you can justify to your

 12    investors why you're buying the stock.         Why it's a good stock.

 13    So that's why news was so important and they discussed often

 14    in the text messages.

 15                Here is a few examples.      Right at the beginning on

 16    May 10, before they even started, Discala wrote:           Easy.   Wait

 17    'til you see news, every Tuesday, Wednesday.          It's part of the

 18    scheme.    The news will come and allow you to justify why

 19    you're buying.     The same thing with Josephberg.        If clients

 20    called to complain that he's stuffing them, he says to them

 21    Sloan discussed the news press release as well.           He says, this

 22    is why I'm buying.      Good news out of here.      Discala here on

 23    May 23rd, more news.      And then Discala writes:       I just like

 24    that news is constant.      Because news is so important to drive

 25    this.

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 39 of 188 PageID #: 6340
                                SUMMATION - MR. HEIN                    3506

  1                And here's, Discala mentioning he was testifying

  2    yesterday that he sold but he didn't tell Bell where to buy.

  3    These text messages are full of Discala telling Bell when to

  4    buy and where to buy and how much.        And here's just an

  5    example.    He writes to Discala, Bell writes, 477 to 478.

  6    Discala writes back 478.       Then Discala writes:      Nice, buy 500

  7    at market.    Want to go back to 81.      He wants to get to 481.

  8    Of course he was telling him when to buy as part of the

  9    scheme.

 10                Now, Bell told us -- we asked him, what was your

 11    understanding for why Discala liked the news constant?            Bell

 12    told you because the more news that comes out, Yahoo News or

 13    major newswires, the more legitimacy the stock has.

 14                Why is that?    Because we're buying a lot of stock

 15    for a lot of different people and we can shore up the reason

 16    that we're buying the stock with these news stories.

 17                Let's look at some of these news stories.          The

 18    may 28th, 2013 press release from CodeSmart.          Government's

 19    Exhibit 172-41.     You saw this about the Binghamton.         It stated

 20    that CodeSmart is a strategic partner and has an exclusive

 21    strategic partnership with Binghamton.         Then you heard from a

 22    representative from Binghamton, Ryan Yarosh.          What did he tell

 23    you?   He told you that this was false.        This wasn't true.

 24    They didn't have an exclusive relationship with Binghamton.

 25    Well, why are they putting this out?         They're putting this out

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 40 of 188 PageID #: 6341
                                SUMMATION - MR. HEIN                    3507

  1    because it's good news for the public that they can use to

  2    further their scheme.

  3                Then here on June 4th.      Discala -- news out now,

  4    Bell writes.    Discala says:     I'm sure.    And bell writes:

  5    Ramapo news out.     Discala testified yesterday he had nothing

  6    to do with the news.      He didn't know it was coming.        Discala

  7    new exactly what was happening in the news.          He said in the

  8    beginning it's coming every Tuesday, Wednesday.           He knew it

  9    was coming because he was working with Shapiro on this and he

 10    had inside information about when it was coming.           And he knew

 11    about this Ramapo College news press release coming out.            Here

 12    it is on June 4th.      This one also states, CodeSmart had an

 13    exclusive strategic partnership with Ramapo College.

 14    Government's Exhibit 172-49.

 15                What did Rosa Mulryan tell you when she testified,

 16    the representative from Ramapo?        This was wrong.     There was no

 17    exclusive partnership on June 4th.        Again, they were putting

 18    this out because they wanted to push the price regardless of

 19    whether it was true, and this wasn't true.

 20                And here on June 4th, 2013, the same day, Ira

 21    Shapiro writes an apology email to Rosa Mulryan from Ramapo.

 22    Stating, my apologies on behalf of CodeSmart.          Admitting that

 23    that news release wasn't true.

 24                I want to note for you, you see the top right it

 25    says Overt Act A.     I mentioned overt acts in the beginning.

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 41 of 188 PageID #: 6342
                                SUMMATION - MR. HEIN                    3508

  1    This is Government's Exhibit 181-1.         As I said, overt acts are

  2    acts taken to further some objective of the conspiracy and

  3    they are necessary for the securities fraud charge.            Now I'll

  4    go through them, we've charged 13 of them, you just need to

  5    find that at least one of them furthered this conspiracy.

  6                And here, Overt Act A, Ira Shapiro is writing this

  7    email of apology, he doesn't want Ramapo College to suddenly

  8    make a big deal out this, to bring this public, complain, do

  9    whatever they might do to question CodeSmart's integrity as to

 10    what they're putting out when they're putting out false press

 11    releases.    He's furthering their conspiracy.

 12                Now I mentioned earlier the price started falling

 13    after July 12th of CodeSmart.        As I mentioned, you heard from

 14    Bell and Sloan that it was falling because they weren't

 15    filling that buy side anymore; they couldn't.          Bell's clients

 16    were complaining.     You saw text messages about it, he

 17    explained it, they were complaining the stock price is

 18    falling.    And Sloan said they couldn't stuff people to that

 19    degree because the stock price was falling.

 20                And so Bell's clients started to complain so much

 21    and threatening action that Bell and Discala got together and

 22    they said what are we going to do about this.          What they did

 23    was provide hundreds of thousands of CodeSmart shares at 14

 24    cents a share -- or 10 cents a share to keep these clients of

 25    his quiet so they don't go complaining, they don't go to

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 42 of 188 PageID #: 6343
                                SUMMATION - MR. HEIN                    3509

  1    regulators, they don't raise a stink.         It's essentially bribe

  2    money saying, look, the price is still up in the two, 3-dollar

  3    range, 14 cents will give you shares and that will make up for

  4    it.

  5                You see that here.     Bell 272.    He was asked:     What

  6    was the purpose of providing 750,000 shares to the customers

  7    at 14 cents?    He said, they were upset.       It was like hush

  8    money, but it was hush shares, you know.          If I could sit down

  9    with the customer and say, look, we'll get you 50,000 shares

 10    at 14 cents, you'll be able to sell at some point.           And that's

 11    what they were doing in the August time frame when the stock

 12    was coming down from its height of 6.94.

 13                Here's Overt Act B from Exhibit 178-40.         And this is

 14    a stock purchase agreement.       This is what the -- the steps

 15    they took with the client.       This was an individual named Jim

 16    Reynolds.    Discala signed it.      This is a client of Bell's and

 17    he is selling at 14 cents a share tens of thousands of shares

 18    of CodeSmart as hush money.       As I mentioned, with overt acts

 19    this is another overt act, another step to further the

 20    conspiracy and the step here is to hush these people up so

 21    they can keep their scheme going.

 22                Pump and dump two.     As I mentioned, the stock went

 23    up 694 on July 12th, it fell to 219 on August 21st.            And at

 24    that point Discala and his co-conspirators began to purchase

 25    stock so that they could recover.        Now why did they do this?

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 43 of 188 PageID #: 6344
                                SUMMATION - MR. HEIN                    3510

  1    They did it so that Bell's clients and Josephberg and Sloan's

  2    clients didn't run to the authorities, and they did it so they

  3    could manipulate it further, make more money off it.

  4                Here is that second pump.       You see the bottom there,

  5    219 August 21st, August 30th it more than doubled to $4.60 and

  6    then it cratered again in September.         And here Government's

  7    Exhibit 196-4, these are the stock prices I just described.

  8    This is the puff portion from 219 to $4.60.

  9                Now how did they do this?       Government's

 10    Exhibit 196-7.     This chart shows you the match trades on

 11    August 21st.    They worked the price back up.        Discala is

 12    selling through Marleen Goepel's account CodeSmart shares and

 13    Marc Wexler is selling through his account CodeSmart shares.

 14    Who is buying?     Michael Morris, the head of Halcyon, as part

 15    of this conspiracy.      Ron Heinerman, he's the compliance to

 16    Halcyon.    Matthew Bell, who you heard from.        Garper, that's

 17    Craig Josephberg, and then Discala's accounts.           This is match

 18    trading.    On that day, look how many shares trade hands

 19    between people who know each other.         You're selling in to the

 20    other individuals who know they're buying your shares to try

 21    to work this price up because it's supply and demand.            You get

 22    the bids higher and higher, you work it up, sell right into

 23    it.

 24                How else did they accomplish this, how did they get

 25    the price to double from August 21st to August 30, again more

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 44 of 188 PageID #: 6345
                                SUMMATION - MR. HEIN                    3511

  1    press releases, more filings.        Bell asked Discala, letters?

  2    Discala says -- this August 26, Government Exhibit 132-2-DD.

  3    Discala says, from CEO, Ira Shapiro on CodeSmart.           He knows

  4    about this press release before it's even come out.            He knows

  5    about it because he's conspiring with Ira Shapiro to get it

  6    out to push this price up.       Discala says to Bell:      Watch for

  7    letter, a letter from Ira Shapiro, and then buy, buy.            Letter

  8    tomorrow, Discala says now buy.        Any minute.    Cool.    It will

  9    be very cool.     Then Bell writes read now -- excuse me.

 10    Discala writes:     Read now.    Please help me build some

 11    momentum.    Momentum in the stock.      This has come out now, this

 12    letter from Ira Shapiro saying how great the company's

 13    prospects are not withstanding the fact that the price has

 14    just plummeted over the last month, and they want to buy on

 15    this news.

 16                Here is the press release.       The second page states,

 17    from Ira Shapiro -- keep in mind the price was at 694 in July,

 18    it's now almost down to $2.       He's saying, if we continue on

 19    the track we're on, I believe it will achieve our revenue and

 20    profit goals that were previously disclosed.          We believe we

 21    have access to a large market of potential students which we

 22    estimate to be over 40 million people.         This is Government

 23    Exhibit 172-8.     That's a misleading statement.        Their stock

 24    prices crater, their company hasn't achieved anything, if you

 25    look at their financials, and he's saying now to the public

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 45 of 188 PageID #: 6346
                                SUMMATION - MR. HEIN                    3512

  1    we're going to take off here to build the price back up as

  2    part of their pump.

  3                What happens the next day?       As we explained, UTC

  4    time in the summer it's five hours ahead of East Coast time,

  5    so this is about 8:30 in the morning before the market opens.

  6    What does Discala write to Bell?        Ira buying 25,000 today and

  7    announcing.    Discala told you yesterday he didn't know

  8    anything about these press releases, they were all separate

  9    from him, he didn't influence them.         He knows before the

 10    market opens that Ira Shapiro is putting out a press release

 11    stating his confidence in the company.

 12                Here is that press release, August 27, 2013,

 13    Government Exhibit 177-10, the day after the last one because

 14    this is where they're pumping the stock.          He says:   I continue

 15    to believe that CodeSmart is the premiere ITEN in education.

 16    This stock purchase of mine, which you can see in the first

 17    paragraph, is an $80,000 stock purchase on behalf of Ira

 18    Shapiro.    This stock purchase is symbolic of my confidence in

 19    the company and its mission.       It's not symbolic of its

 20    confidence.    The company has tanked.       The company hasn't

 21    gotten anywhere.     This is misleading.      This is false.     This is

 22    to drive buying in the stock.        They put this out in an 8-K the

 23    same day.    This is a false SEC filing.       Stating that he's

 24    buying the shares because of his confidence in the company.

 25                Why else is it false?      By the way, it's another

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 46 of 188 PageID #: 6347
                                SUMMATION - MR. HEIN                    3513

  1    overt act that we'll go through furthering the conspiracy.

  2    Why is it also false?      Because what happens.      That money, the

  3    $80,000 Ira Shapiro spent because it was symbolic of his

  4    confidence as CEO of the company.        Who provided that money?

  5    Fidelis Holdings, AJ Discala's company.         He transferred over

  6    that money and you heard this from Marleen Goepel.           She told

  7    you about that day where she said AJ Discala told me to

  8    transfer money to Ira Shapiro right after this press release,

  9    right after Ira Shapiro says he bought this money for himself.

 10    And here Shapiro received it.        81,278.   That's the transfer

 11    from AJ Discala to Ira Shapiro.

 12                So what happened here?      I submit to you what

 13    happened was Discala said we need to pump this stock back up.

 14    He said, Ira Shapiro, you're putting out a press release

 15    saying you have confidence in this company as CEO and you are

 16    buying $80,000 worth of stock and that's really going to get

 17    the stock to climb.      Bell and Josephberg and others can go to

 18    their clients and say, look, at what the CEO is doing, you

 19    have to buy in this thing, I'm going to buy it for you.            But

 20    Ira Shapiro doesn't even have that money, he's not paying for

 21    it.   AJ Discala is funding it.       He's paying him from Fidelis,

 22    from his company, to Ira Shapiro.

 23                So here is this pump and dump two.        As I said, it

 24    started at 219.     What did you see those press release

 25    August 26th and August 27th is when you saw those.           And look

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 47 of 188 PageID #: 6348
                                SUMMATION - MR. HEIN                    3514

  1    at the volume of trading in those nine days.          382,000,

  2    226,000, 176,000, and on August 26th and 27th the stock price

  3    continued to climb until 460 on August 30th.          Then what

  4    happened when they couldn't keep this manipulation together,

  5    it plummeted to 215.

  6                And Bell told you why they couldn't keep this

  7    manipulation together because it relies on both sides working

  8    together.    It relies on the selling and the buying and if

  9    there's any problems that come in there, if there's people

 10    selling out of turn, which Bell told you he started doing in

 11    late June because he wanted to get his money too, if there's

 12    that happening, if you can't buy in your clients' accounts

 13    because they're all complaining, what happens to that stock

 14    price?   It plummets.     That's what happened after July, that's

 15    what happened here after August 30th, because this is an

 16    artificial controlling and rigging of a company stock price

 17    and it works if the co-conspirators are all working together

 18    but it falls apart when issues come up, which they inevitably

 19    do.

 20                Here on Government's Exhibit 196-8 this is that

 21    period you saw here on the left side of the chart.           Again,

 22    rigged prices, match trades.       You can see how they mirror each

 23    other on those first few days.        You can see how they had some

 24    success working that price, continue to work that price to

 25    August 30th of 460.      Take a look at the right side, that's

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 48 of 188 PageID #: 6349
                                SUMMATION - MR. HEIN                    3515

  1    where the price is falling again because they're not matching

  2    their trades.     You even have some days where both accounts,

  3    the sellers again being Discala, Wexler, and the buyers again

  4    being Alamo customers of Matt Bell's, Halcyon customers of

  5    Craig Josephberg, some days in September when the price is

  6    falling they're both on the buying end because they're

  7    desperately trying to get the price up to buy but it's falling

  8    deeper because they're not able to match like they have

  9    throughout the scheme.

 10                Jamie Sloan, what did she explain?        She explained a

 11    very important point about these schemes and it's the same

 12    point that applies to Cubed, when we get there.           She was

 13    asked:   So I wanted to ask, is it a good thing for investors

 14    if you keep a stock price artificially high and they don't

 15    know about it?     And she said, no.     Why not?    Because if the

 16    stock price is artificially high, if the price is high based

 17    on trading activity and not a merit of the company, then it

 18    will crash if it's not based on the actual company.

 19                She asked, what happened to ITEN.        After the

 20    manipulation ended, it plummeted.

 21                These manipulation schemes for CodeSmart and later

 22    Cubed, are not to protect the company, they are to make huge

 23    profits at the investors' expense.        And once those

 24    manipulators, once the defendants have made those profits, if

 25    they don't keep their manipulation going the stock price

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 49 of 188 PageID #: 6350
                                SUMMATION - MR. HEIN                    3516

  1    plummets and everyday investors who are misled into investing,

  2    they lose their money.      But the defendants, the fraudsters

  3    have already made huge profits on those shares they got for

  4    nothing and they sold off to victims.

  5                Profits at investors' expense.        That was the last

  6    point I initially introduced to you when I talked about

  7    obtaining control and the importance of it, artificially

  8    inflating the price and the fact victims then lost money as a

  9    result.

 10                Co-conspirators in CodeSmart made huge profits.

 11    Government Exhibit 195-1 and 195-2.         Discala made $2.2 million

 12    off this manipulation of CodeSmart.         Goepel, and that's

 13    Discala, Goepel's account because he used it made 600,000.              In

 14    total $2.8 million he made off of this manipulation in

 15    CodeSmart.

 16                Marc Wexler, who you heard from, he made

 17    $2.2 million because he also got his shares cheap and he also

 18    was selling with Discala in those early periods.

 19                Matt Bell made about $560,000 selling his own stock

 20    in to this manipulation scheme for a profit.

 21                Craig Josephberg, the Garper account.         He made

 22    almost $700,000.     And that came all at the expense of victims,

 23    of victim investors who were told by the defendant and their

 24    co-conspirators that this was a good stock to invest in.            It

 25    had a strong product and strong demand.         They lost a lot of

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 50 of 188 PageID #: 6351
                                SUMMATION - MR. HEIN                     3517

  1    money.

  2                Alamo customers, Matt Bell's customers.         You heard

  3    about all their complaints, all the money they were losing

  4    when Matt Bell had been putting them in the stock and the

  5    stock plummeted.

  6                Halcyon customers, Craig Josephberg's customers,

  7    Sloan's customers, they lost a ton of money because of what

  8    Discala and his co-conspirators were doing.

  9                And you heard from a few individuals.         Stanley

 10    Craig, you remember him up here, the first victim witness you

 11    heard from, about 77 years old, Memphis, Tennessee.            He told

 12    you that Craig Josephberg kept calling him, cold calling him,

 13    telling him to invest in this company, CodeSmart.           And

 14    eventually he gave him a few thousand dollars to invest, and

 15    he lost that money.

 16                Edward Custer.     He told you as well, Craig

 17    Josephberg kept calling him, calling him, eventually gave him

 18    a few thousand dollars to invest and what did he find out one

 19    day that Craig Josephberg had stuffed this account into

 20    CodeSmart.    He didn't want to invest in CodeSmart, he never

 21    brought it up with him, but he stuffed his account and he lost

 22    that money.

 23                Stephanie Conti, you heard from her, from New City,

 24    New York.    Testified that Ira Shapiro convincing her and her

 25    husband that CodeSmart was going to take off, they should

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 51 of 188 PageID #: 6352
                                SUMMATION - MR. HEIN                    3518

  1    invest their savings in it.       She put $28,000 in it and lost

  2    all of it.

  3                Here is Stanley Craig.      Mr. Craig, would it have

  4    been important to your investment decision to know that

  5    individuals were artificially inflating the price of

  6    CodeSmart?    Yes, sir.

  7                Would you have invested if you had known?          No, sir.

  8    You don't step into a boat when you see a hole in the bottom

  9    of it.

 10                What kind of financial impact did losing $7,000 have

 11    on you?    I lost 7,000.    I saved that.     You know, money doesn't

 12    grow on trees.     That's Craig's testimony at 967, 68.

 13                And here is Stephanie Conti.       She was asked:     You

 14    saw from the documents where you stated you invested 26,000 --

 15    28,600 in CodeSmart.      How much of that money did you lose?

 16    Everything.

 17                She was asked would she have invested had she known

 18    about this artificial inflation?        She said no.

 19                Why wouldn't you have invested?        This was my kids'

 20    future.    My oldest son right now has college debt, my middle

 21    son has college debt, my daughter, who is not yet in school,

 22    will have college debt.

 23                What kind of financial impact did losing the 28,600

 24    have on you?    It meant everything.      It was money that, you

 25    know, that I worked since I was 14 and when I was able to

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 52 of 188 PageID #: 6353
                                SUMMATION - MR. HEIN                    3519

  1    participate in the company Vanguard or 401(k) I saved.            It was

  2    going towards my children and it was basically for nothing.

  3                This was all AJ Discala and his co-conspirators'

  4    artificial manipulation of CodeSmart, misleading investors,

  5    these people lost money.       Stephanie Conti lost money she would

  6    have used for her childrens' education.         That's Conti at 1932,

  7    33.

  8                Now, Discala's manipulation of shares of Staffing

  9    Group and StarStream.      As you saw, Staffing Group and

 10    StarStream are not charged separately with a substantive count

 11    like CodeSmart and Cubed are.        Meaning that Count Three and

 12    Four are securities fraud counts of CodeSmart and Cubed,

 13    Staffing Group and StarStream are charged on some of the wire

 14    counts and on the conspiracy counts.         We didn't spend as much

 15    time on it, but the evidence you did see showed you that

 16    Discala and his co-conspirators did the same thing to Staffing

 17    Group and StarStream.

 18                Government's Exhibit 196-15.       This is a stock price

 19    and trading volume chart for StarStream.          Take a look at this

 20    brief period here where Discala was getting in with his

 21    co-conspirators to manipulate the stock.          On May 7th, 2014,

 22    the closing price was at 30 cents.        On May 8th -- excuse me,

 23    10 cents.    On May 8th it was at 15 cents.        Then on May 13th,

 24    five days later, it hit an intraday high of a dollar five and

 25    closed at 80 cents.      So from May 7th to May 13th it went from

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 53 of 188 PageID #: 6354
                                SUMMATION - MR. HEIN                    3520

  1    10 cents to 80 cents, eight fold increase and that wasn't as a

  2    result of a normal market conditions of people buying in the

  3    stock.   It was the result of Discala's manipulation of the

  4    stock.   And you see that here in these calls.

  5                Now, before we play this call, this is Count Seven.

  6    This is one of the wire fraud calls.         As I said to you, each

  7    wire fraud call, I expect the judge to tell you, that in

  8    furtherance of the fraudulent scheme is itself a crime.            So

  9    it's itself a count.      When you listen to this call you'll see

 10    this call was in furtherance of the conspiracy to manipulate

 11    StarStream.    Check the date out, May 9th call.         And I just

 12    went through with you between May 7th and May 13th, 2014, the

 13    stock price grew eight fold and this is right in the middle of

 14    that manipulation.

 15                (Audio recording played.)

 16                This call tells you exactly what Discala wanted to

 17    do and did do with StarStream, that they're really going to

 18    steal this stock.     What does he say?      He wants to buy it all

 19    up right now and then he says and then we're going to take it

 20    to a dollar.    They're going to buy it all up cheap as they are

 21    and then they're going to work it up to a dollar.           That's the

 22    conspiracy here, to work this price up.         He doesn't care about

 23    this company.     Listen to how he talks about -- listen how he

 24    speaks to Victor Azrak, who you heard from, another

 25    accomplice, another individual who pled guilty, who told you

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 54 of 188 PageID #: 6355
                                SUMMATION - MR. HEIN                    3521

  1    about his conspiracy with Discala and Kyleen Cane.           And this

  2    is what he wants to do.

  3                Hear another call on June 12th, 2014.         This is Count

  4    Eight, a wire fraud call.       And I should mention, for the

  5    record, Government Exhibit 198-74 is the exhibit in Count

  6    Seven, that's the wire call.       Here's another StarStream

  7    related count.

  8                (Audio recording played.)

  9                So Jon Arlo, Jon Arlo worked for Darren Goodrich at

 10    BMAC Securities.     Darren Goodrich was another corrupt broker.

 11    You saw in the text messages with Bell talking about Darren

 12    Goodrich of BMAC and helping them as a market maker close the

 13    spread and tell them when to trade.         And then you saw him

 14    feature prominently in the Cubed conspiracy, Darren Goodrich.

 15    And here Discala is talking to Jon Arlo, who works with him,

 16    about SSET.    And when he says, Arlo says, 43 by 50.          Discala

 17    says, all right, go 44, it's only a thousand.

 18                So when they say 43 by 50, and you heard this --

 19    Jamie Sloan probably explained this in the most detail, that's

 20    the spread.    What the spread means is the spread between a bid

 21    and an ask on the screen.       You saw that screen.      And what

 22    Jamie Sloan told you is it always looks best when that spread

 23    is as small as possible.       Because if you have a real

 24    legitimate company, a company that's trading a lot in the

 25    stock market, an Amazon, et cetera, that spread is going to be

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 55 of 188 PageID #: 6356
                                SUMMATION - MR. HEIN                    3522

  1    almost nothing, maybe a penny because it's constantly being

  2    traded, sold and bought and those are going to be close to

  3    each other.    As you'll see from some of the calls here, all

  4    these stocks that Discala has manipulated, there's a huge

  5    spread.    Here 43 cents on the bid and 50 cents on the ask.

  6    What's that telling you?       That there's not much volume, people

  7    aren't really trading.      The only ones trading are these

  8    conspirators, Discala and his team.         And Discala, as he

  9    said -- you'll see it on calls, he cares about optics.            He

 10    cares about getting that spread tighter so that it looks to

 11    investors like this is a company that's really trading.

 12    People are really buying and selling and it's liquid and it's

 13    worth investing in, but that's all a farce.          He's artificially

 14    rigging that.

 15                And so you'll see calls to individuals like BMAC,

 16    who is a market maker.      And by market maker, BMAC, Glendale

 17    and VFIN, you've seen.      Market makers part of their job is to

 18    buy and sell to keep a stock going.         So they have the power to

 19    put in bids and asks and look at that screen to keep that

 20    spread tighter.     That's why he's dealing with them, that's why

 21    he's dealing with Darren Goodrich and Arlo telling them to

 22    close that spread, bid this, ask that.         This is all artificial

 23    rigging prices.     This is not normal market conditions.         And

 24    that's what he's doing here 43 by 50 and Discala says, all

 25    right, go 44.     Neither of these individuals is trading in the

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 56 of 188 PageID #: 6357
                                SUMMATION - MR. HEIN                    3523

  1    stock in any way based on its merit, they're trading on it to

  2    manipulate it.     This is Count Eight, Government

  3    Exhibit 198-52.

  4                Now Count Nine.

  5                (Audio recording played.)

  6                You see the same thing going on here as you did in

  7    the previous call.      This one is Craig Josephberg, the corrupt

  8    broker at Halcyon, they're talking about StarStream.            They're

  9    talking about what the spread is, talking about how to close

 10    it.   You saw them say here, we own it all.         They're

 11    controlling this price, they're buying it up and they're

 12    walking it up.     And this, like the other two counts you saw of

 13    wire fraud, are in furtherance of a fraudulent scheme to

 14    manipulate StarStream.

 15                Government's Exhibit 196-17.       This is the Staffing

 16    Group.   Here, again, it is a trading volume and stock price

 17    chart and you see Discala's manipulation between May 7th and

 18    May 30th.    The stock price is at 25 cents, he gets it to 31

 19    and then by May 30th to 42 cents.

 20                Here's is the call, Government Exhibit 198-12,

 21    showing that.

 22                (Audio recording played.)

 23                (Continued on the next page.)

 24

 25

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 57 of 188 PageID #: 6358
                                SUMMATION - MR. HEIN                    3524

  1                MR. HEIN:    So what you do see in this call, this is

  2    between Victor Azrak and Discala.        They are talking about how

  3    to manipulate TSGL, the Staffing Group, and also mentioned

  4    SSET, which is Star Stream, the manipulation of that as well.

  5    You see the mentions of BFIN, BMAC, those are the market

  6    makers.    BMAC being the place where Goodrich works.

  7                What Discala is trying to get Azrak to do is to set

  8    a floor, to build this price off, that's why he says VFIN.              In

  9    VFIN put in 20,000, not held, 20 cents, good till cancel; in

 10    other words, it's going to stay there until it cancels.            Once

 11    he sets the floor he doesn't want the price dropping.            So he

 12    says high 20,000, put that bid in, let's keep that floor so we

 13    can manipulate the stock and ensure that it doesn't fall.               All

 14    artificial manipulation.

 15                He asked about the spread 22 81 by 30.         So 22 cents

 16    by 31.    He wants to close that spread and wants to set a floor

 17    so it doesn't fall below that.        That right there is the an

 18    example of what they did to manipulate the Staffing Group.

 19                You also saw dozens of messages, text messages,

 20    between Bell and Discala talking about manipulation Star

 21    Stream and the Staffing Group, where to bid, what they were

 22    trying to do.     That's evidence of the conspiracy to manipulate

 23    the Staffing Group.

 24                Let's turn to Cubed.      Again, the Cubed scheme

 25    involved both defendants AJ Discala and Kyleen Cane.            I'm

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 58 of 188 PageID #: 6359
                                SUMMATION - MR. HEIN                    3525

  1    going to spend the remainder of today on Cubed and what did it

  2    involve.

  3                Here Cane obtained and concealed and controlled over

  4    all Cubed free trading shares.        We talked about Discala

  5    filling that role for Code Smart.        Here Discala was so

  6    excited.    We saw the text messages, you've seen the calls to

  7    bringing Kyleen Cane into this conspiracy.          Ofsink was no

  8    longer the lawyer, it's Kyleen Cane.         He told Bell, I have

  9    amazing new counsel, I'm so excited about it.          He's not

 10    excited about bringing in a new lawyer because she's good at

 11    SEC filings.    He's excited about Kyleen Cane because of the

 12    escrow account that she has set up, the ability to control all

 13    of the shares, one person.

 14                You saw what happened with Code Smart.         Code Smart

 15    fell apart.    You've seen -- we've discussed it.         We've seen

 16    why.   But a big reason why it fell apart, you heard this from

 17    many witnesses, Bell, Sloan and others.         A big reason why it

 18    fell apart is because Discala didn't have full control of all

 19    of the shares, right.      He had Fidelis and Omni View and his

 20    and Goepel for himself.      Then he had people he knew that had

 21    the lock out/leak out agreements.        Bell told you he broke out

 22    the lock out/leak out agreement, he started selling it.            He's

 23    looking at it and saying, Discala is making all this money

 24    while he's selling and I'm buying for my clients, I don't want

 25    to miss out, I'm going to start selling.          So people broke into

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 59 of 188 PageID #: 6360
                                SUMMATION - MR. HEIN                    3526

  1    that and they messed up the scheme, because they didn't have

  2    full control.

  3                Discala was so excited about Cane joining the

  4    scheme.    She had an upgrade, something special, an account

  5    where she's the only one who holds all of the shares.            She can

  6    control them.     And she can sell them off at her pace.         That

  7    will ensure that you have a gradual steady pump and dump and

  8    make the most out of the scheme.        We'll go into that detail.

  9                She takes control, and just like Discala did in Code

 10    Smart, she concealed that control.        Why, because she didn't

 11    want to get caught.      She knew she was running a fraudulent

 12    scheme.    Discala, Cane and others conspired to artificially

 13    inflate the price.      She gained the control then they inflated

 14    the price together.      Finally, just like Code Smart, victims

 15    lost a lot of money.

 16                Let's talk about Cane's control of Cubed free

 17    trading shares.     The first important piece of this control is

 18    Cane Clark, Kyleen Cane's law firm, formation of Northwest

 19    Resources.    You heard a lot about Northwest Resources.          This

 20    was the shell company used to bring Cubed to make it public.

 21    First Independent was used for Code Smart, then Northwest

 22    Resources was used here.

 23                Who provided that shell?      Kyleen Cane provided that

 24    shell.    Why is it so important to the scheme?        Because all of

 25    those free trading shares in Northwest Resources were held by

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 60 of 188 PageID #: 6361
                                SUMMATION - MR. HEIN                    3527

  1    fake shareholders; in other words, Kyleen Cane held them all.

  2    Those same fake shareholders, i.e., people who didn't get

  3    their certificates, who didn't actually own the shares but

  4    who's name were on there, were the same fake shareholders in

  5    Cubed, that's what enabled her to carry out her scheme through

  6    the escrow account.

  7                How do you know all this?       Because the witnesses and

  8    the documents -- the witnesses you heard from and the

  9    documents you've seen.      Who did you hear from?       Wesley Smith,

 10    you remember Wesley Smith.       He came here from, he actually

 11    lives in North Carolina now but lived in Las Vegas back in

 12    2011, 2012.    He told you that Joe Laxague, one of the four

 13    lawyers at Cane's law firm, he dealt with him on making these

 14    shell companies, creating these fake mining companies.            He

 15    told you he had done another one with Joe Laxague called

 16    Remington, another fake mining company shell company, where he

 17    had recruited Wesley Smith to help set it up to help get

 18    shareholders.     He told Joe Laxague said, I'll pay you money if

 19    you can help me form this company called Northwest Resources a

 20    fake mining company, no business, get it on the books, we'll

 21    sell it later as a shell and I'll pay you $10,000.

 22                Wesley Smith told you what was he assigned to do

 23    with that money, find a fake CEO of Northwest Resources and

 24    find fake shareholders, i.e., people who are going to sign

 25    subscription agreements and say, yeah, I own some shares in

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 61 of 188 PageID #: 6362
                                SUMMATION - MR. HEIN                    3528

  1    Northwest Resources then have nothing more to do with that

  2    company.    Hand those over, Kyleen Cane has them, and they are

  3    the shareholders who become the Cubed shareholders that she

  4    can control to leak out shares in the market.

  5                Wesley Smith told you that he found some

  6    shareholders, family members, friends.         And then he told you

  7    that he went to his barber at the barber shop in Las Vegas.              A

  8    guy named Gary Gray Scoggins.        And that barber signed up fake

  9    shareholders himself.

 10                Wesley Smith told you he was paid $10,000 once the

 11    shell company Northwest Resources was sold for his help to Joe

 12    Laxague on this.

 13                You heard from Taylor Edgerton, the fake CEO that

 14    Wesley Smith found, childhood friends.         He found Taylor

 15    Edgerton and said, I did this before with Joe Laxague, one of

 16    the four lawyers the Cane Clark, Kyleen Cane's law firm.            He

 17    said he can get paid $20,000 for being a CEO once they sell

 18    it, all you have to do is fill out paperwork, Joe Laxague will

 19    write it up.    And Edgerton agreed.

 20                He told you got $20,000 in cash to start the

 21    company.    He went to the bank and put it in the Northwest

 22    Resources and they set it up.        Then he told you that he was

 23    tasked with finding some fake shareholders.          He and Wesley

 24    Smith went out and found those shareholders.          Then once

 25    Northwest Resources was sold he got paid $20,000 for doing all

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 62 of 188 PageID #: 6363
                                SUMMATION - MR. HEIN                    3529

  1    of this.

  2                Again, why did we go through and why did we put the

  3    witnesses up, and why are we explaining it now, because it's a

  4    critical piece of the fraud off the concealment that Kyleen

  5    Cane led here in order to get this escrow to make it that she

  6    controlled all those shares.       These fake shareholders signed

  7    up, didn't know anything about it any more, leaked them out as

  8    Cubed shares to make the Cubed scheme work.

  9                Northwest Resources was set up, here is Government's

 10    Exhibit 196-20.     8 million restricted shares, shares you

 11    couldn't trade on the market at that point.          Taylor Edgerton,

 12    CEO, he got the shares.      When I say he got the shares, he

 13    signed up for them.      He testified he never got a stock

 14    certificate.    They weren't his shares, but he told he had

 15    8 million shares.     Then the 3 million free trading shares,

 16    from thirty shareholders.       The individuals Taylor Edgerton and

 17    Wesley Smith and found, the fake shareholders to make up the

 18    3 million.

 19                Here is a critical piece of evidence Government's

 20    Exhibit 185-8.     What does that state up here in paragraph

 21    five?   This is a letter from Cane Clark's law firm that Joe

 22    Laxague drafted regarding FINRA.        FINRA is the regulatory body

 23    for brokers.    They asked questions about the company, who are

 24    the shareholders, when they are getting it registered.            They

 25    sent this to a guy David Lopez, Spartan Securities Group, to

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 63 of 188 PageID #: 6364
                                SUMMATION - MR. HEIN                    3530

  1    answer some of these questions, a broker they were working

  2    with.

  3                It says, our initial public offering was closed

  4    April 2011, we have a total of 3 million shares of common

  5    stock.   Those are the 3 million free trading shares of

  6    Northwest Resources.      They were sold at .006 per share.        Here

  7    they say in the letter, are the 30 Northwest Resources free

  8    trading shareholders.

  9                What do you know?     You know that none of those

 10    people got shares.      None of those people were actually

 11    shareholders, the free trading shareholders of Northwest

 12    Resources or of Cubed.      I'll walk you through why you know

 13    that.

 14                These individuals highlighted in yellow.         Wesley

 15    Smith testified these are the individuals he found to be fake

 16    shareholders.     What did he do?     He went to them, he said here,

 17    you're going to have $40, $50, $100 to sign this paperwork.

 18    Where did he get that money?       Joe Laxague from Cane Clark gave

 19    him that money.     He said, I'm going to pay you this money,

 20    you're going to sign these subscription agreements.            You saw

 21    those.   I'm buying 100,000 shares of .006.         Each of those

 22    people filled out that paperwork.        And then Wesley Smith

 23    provided a Money Gram for $600, that they didn't pay, saying

 24    here's the payment for the shares.        Fill this out, take your

 25    $40, $50 and you'll be on your way.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 64 of 188 PageID #: 6365
                                SUMMATION - MR. HEIN                    3531

  1                Wesley Smith explained who all these people are.

  2    Most of them are family members, and some of them are friends.

  3    A couple of them he said he couldn't remember whether Bobby

  4    Watkins, Craig Means, whether she or his barber, Gray

  5    Scoggins, signed those people up.

  6                In the green, these are the people who Taylor

  7    Edgerton found, co-workers Terrence Migliozzi, Ramon Molina.

  8    He told you the same thing, gave them some cash, sign this

  9    paperwork, you don't have to do anything else just free money

 10    to you, you don't have to pay the $600 for the shares just

 11    sign up that you're a shareholder and we'll pass it along.              I

 12    submit to you that's what happened with all of the rest of

 13    these people, but that Gray Scoggins, the barber found them.

 14                Who do I put in red Marche Godffrey.         You heard from

 15    Marche Godffrey.     You remember, he came from Las Vegas, wore

 16    sun glasses up here until he took them off when he testified.

 17    He told you exactly what happened.

 18                He said his barber in Las Vegas, who he knew as Fat

 19    Mac.   And what did you see when Special Agent Voulgaris

 20    testified, put in a photo, a driver's license ID, of Gary

 21    Scoggins and that photo matched exactly who Marche Godffrey

 22    identified as Fat Mac, the barber.        That barber, Gary

 23    Scoggins, who you see here bottom left, he was one of the

 24    shareholders.     Now Gary Scoggins in the barber shop said, hey,

 25    Marche, I'll give you $40 cash just fill out this paperwork,

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 65 of 188 PageID #: 6366
                                SUMMATION - MR. HEIN                    3532

  1    then you're done.     Says you're a Northwest Resources

  2    shareholder and own 100,000 shares.         Take this paperwork, fill

  3    a few things out, here is a Money Gram for 600, you don't need

  4    to pay that, it's not yours, and you can go about your day.

  5    That's exactly what he testified.        Did that happen?      He didn't

  6    hear another thing from Northwest Resources, never got a stock

  7    certificate.     Just like Wesley Smith testified.

  8                And none of those people in yellow he signed up got

  9    stock certificates, just like Taylor Edgerton said, I

 10    understood those two people didn't get stock certificates.

 11    Look how many people are testifying that they never got stock

 12    certificates.     And Marche Godffrey told you he never got one.

 13                What does that mean?      He never owned those shares,

 14    those weren't his shares.       Those are the shareholders that

 15    started Northwest Resources and became the Cubed shareholders,

 16    sitting in the escrow account of Kyleen Cane to control.

 17                Here is 185-25, an invoice from Cane Clark, Kyleen

 18    Cane's four-person law firm that she ran, billed to Northwest

 19    Resources, Taylor Edgerton at that UPS store box that you

 20    heard about.     And Joe Laxague sent them, he sent them

 21    regularly.     What did Taylor Edgerton tell you about this, that

 22    Joe Laxague said, don't worry about it, you don't need to pay

 23    them.   Why?    This is all a fraud.

 24                What do you see here bottom left, these are the

 25    rates, Joe Laxague, $325 an hour; Gunter and Clark $475; and

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 66 of 188 PageID #: 6367
                                SUMMATION - MR. HEIN                    3533

  1    Kyleen Cane $500 an hour.       She ran this law firm.      She by far

  2    had the highest billing rate.

  3                What did Taylor Edgerton tell you that Joe Laxague

  4    said at that meeting in Las Vegas, I'm trying to make partner

  5    in this law firm.     That's what he's doing for Kyleen Cane,

  6    helping finding fake shareholders, setting up these companies.

  7                Here, these text messages are critical.         These are

  8    the texts that Joe Laxague and Kyleen Cane have about selling

  9    Northwest Resources.      This is March 2013 so it's a couple

 10    years after Northwest Resources was set up.          As you know from

 11    Taylor Edgerton, Northwest Resources had nothing going on, a

 12    mining company, a fake mining company.         It wasn't set up as a

 13    business, it was set up to be sold.         Kyleen Cane is directing

 14    Joe Laxague on the sale of Northwest Resources.

 15                Joe Laxague writes Kyleen Cane, Exhibit 129-92, I

 16    showed Jeff Chung profile of Northwest, Remington, the fake

 17    mining company, and Thompson he wants prices to buy the shell

 18    company.    Northwest is not DTC, the other two are.         Kyleen

 19    Cane says okay.     Jeff is a slow, hard sale.

 20                Kyleen Cane's witness, Mr. McCoy, told you that

 21    Kyleen Cane was in the business of selling shell companies.

 22    This is her business, this is what she's doing.           She's dealt

 23    with these sales before, Jeff is a slow, hard sale, she sold

 24    shell companies to Jeff before.        What is important here?

 25    Northwest is not DTC.      You heard from DTC the Depository Trust

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 67 of 188 PageID #: 6368
                                SUMMATION - MR. HEIN                    3534

  1    Company, that's where you go to make your shares tradeable so

  2    you can put them in DTC and get that CD and code label and now

  3    you can trade.     So they are talking about which of these

  4    shells are already in DTC, which ones are ready to go, which

  5    are held.    Laxague is telling her not DTC.

  6                Then here, June, still talking about Laxague says,

  7    Lazar wants to know acting price for Northwest non DTC and

  8    Thompson.    Kyleen Cane responds, I'm 90 percent sure he's

  9    dicking you around.      Tell him 300 for both and we deliver

 10    fresh DTC with Northwest.       Kyleen Cane is leading this charge.

 11    She knows exactly what is going on.         Northwest is another fake

 12    mining company, a fake shell company.         She's telling him they

 13    got to pay $300,000 for this shell of Northwest.           We'll

 14    deliver fresh DTC; in other words, she will take those fake

 15    shareholders' shares and send them to the Depository Trust

 16    Company so she can start selling them.

 17                She is saying here, the person buying this, I can

 18    give you fresh DTC.      I can we can get it out there so you can

 19    sell them.    She clarifies, 300K each.

 20                Then Joe Laxague, should I quote Burton 300 for

 21    Northwest Resources, too?       Who is in charge here?      Not Joe,

 22    he's asking the boss, what are we quoting these companies for.

 23                129-97 Laxague writes, David Lazar wants a price of

 24    Northwest resources NWR non-DTC sell.         What should I quote

 25    him?   She says 285.     Keep in mind this is October 2013.        Last

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 68 of 188 PageID #: 6369
                                SUMMATION - MR. HEIN                    3535

  1    ones were in March 2013, and the one we just saw was

  2    June 2013.

  3                They are having a hard time selling this shell

  4    company.    That corroborates exactly what Taylor Edgerton told

  5    you.    He had the meeting in 2013 periodically with Joe Laxague

  6    saying we're having a hard time selling the shell companies.

  7    Kyleen Cane and Joe Laxague are working together trying to

  8    sell Northwest Resources and are having a hard time.

  9                Here is what I've been talking about, this is all so

 10    important because those fake Northwest Resources shareholders

 11    become the fake Cubed shareholders.         Here are the texts --

 12    excuse me -- let me back up for one moment.

 13                How do they become a Cubed shareholders?         Who

 14    ultimately buys the shell of Northwest Resources for their

 15    manipulation scheme?      AJ Discala and Marc Wexler.       And when

 16    they buy that shell, AJ Discala buys it because he's dealt

 17    with Kyleen Cane before, as you'll see from the text messages

 18    coming up, he's excited to have her back.          He's excited to

 19    work with her, work with her escrow scheme here.           They buy

 20    that shell to complete this.

 21                Here you have the text messages, January 2014 now.

 22    Discala writes to Cane, what a day can't wait to have you back

 23    GP.    You heard Agent Voulgaris testify from his investigation,

 24    GP is Guardian Princess, that's how he referred to Kyleen

 25    Cane.    She says glad to be back.      Discala says, not as glad as

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 69 of 188 PageID #: 6370
                                SUMMATION - MR. HEIN                    3536

  1    me.

  2                Why is he so happy?      The same reason he's texting

  3    Bell and telling others, Kyleen Cane has this escrow account,

  4    this account with these fake shareholders so she can control

  5    all the shares and nobody to get in her way.

  6                Here is the purchase.      Here is the purchase of that

  7    shell.    Discala through Omni View pays 225,000; Marc Wexler

  8    pays 100,000.     What does that say, you are hereby directed to

  9    release and distribute all of said funds as directed by

 10    Oxbridge Technology Partners Inc. in the above referenced

 11    escrow.

 12                This the escrow account they are buying.         They are

 13    buying the shell along with the escrow that Kyleen Cane has

 14    set up.    Oxbridge Technology, which you'll see later, a

 15    company Kyleen Cane is using to conceal all of this, states

 16    here in this document, we'll be transferring.          What is going

 17    on around the same time, March 14, about a month-and-a-half

 18    later, before the merger has taken place, he says to Kyleen

 19    Cane, because they are still working together on this, please

 20    call me on Northwest Resources.        George is saying we should,

 21    AK the name change now to explain why it doesn't show up in

 22    the data SOS records.      George.    George Castillo from Glendale,

 23    we'll go through him in detail.

 24                He's saying we should get AK out to change the name

 25    from Northwest to Cubed; that happens on this day, March 14,

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 70 of 188 PageID #: 6371
                                SUMMATION - MR. HEIN                    3537

  1    129-103.    The company becomes Cubed.       They have forward stock

  2    of 2.67 shares.

  3                Here now we're coming up shortly on our break.          This

  4    is also an important document in understanding the formation.

  5    These are Empire Stock Transfer records.          Records that you

  6    heard a witness discuss, Empire Stock Transfer is a company

  7    that holds stock certificates.        Stock certificates for Kyleen

  8    Cane's company -- her law firm uses them to hold stock

  9    certificates of companies.

 10                Here on March 18, a few days after this stock split,

 11    goes to Empire Stock Transfer and picked up the stock

 12    certificates for all of these 30 fake shareholders.            Picks it

 13    up.   Why is that important that he picks up the stock

 14    certificates?     Because they go back to Kyleen Cane.         Stock

 15    certificates is what you need to own the shares, what you need

 16    to give to provide a DTC so you can trade those shares.            Who

 17    has all the certificate?       Kyleen Cane does.     She gets all

 18    these stock certificates so none of these individuals listed

 19    on here, none of the 30 individual can trade any of their

 20    shares.    They are out of the picture.

 21                She picks them up.     If we went through this list,

 22    this has broken up in the middle to show it to you, but it's

 23    the same individuals Taylor, Marche Godffrey, Marcus Cohen.

 24    The one different individual here right in the middle, David

 25    Ben-Bassat.    That's because Kyleen Cane already transferred

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 71 of 188 PageID #: 6372
                                SUMMATION - MR. HEIN                    3538

  1    one of those fake shareholders to David Ben-Bassat, her close

  2    friend, so she can start selling those as part of the scheme.

  3    That's what they are picking up here.         They have to close the

  4    loop on here.

  5                What happens next?     Taylor Edgerton, remember how he

  6    had the 8 million restricted shares as CEO, he's now no longer

  7    the CEO because Northwest Resources is being sold.           But after

  8    that 2.67 stock split, the shares get split by 2.67, he had a

  9    little over 21 million.      Cane Clark wrote it up, such that

 10    6 million of those shares canceled, disappeared.           Another 15

 11    restricted from Taylor Edgerton will be purchased to get him

 12    his $20,000.

 13                This on the right, are the people/entities buying.

 14    What is this so important, one of these buyers NPNC

 15    Management, that's Kyleen Cane's company.          She's buying

 16    1 million restricted shares from Taylor Edgerton.           And she's

 17    buying them -- first here are the records showing you that

 18    NPNC is Kyleen Cane's company.        There's her signature.      Here

 19    are the records, 194-1.

 20                Here is her check to Taylor Edgerton.         Kyleen Cane

 21    on the bottom right, her signature, stock purchase agreement,

 22    she's buying 1,000 restricted shares, now with Cubed, for less

 23    than a tenth of a cent, that's nothing.         And Cubed, as you

 24    saw, will start trading at five and go into the sixes even

 25    reach seven.    And that means she's got restricted shares worth

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 72 of 188 PageID #: 6373
                                SUMMATION - MR. HEIN                    3539

  1    nearly $7 million.      She got them for essentially nothing by

  2    paying a fake CEO, Taylor Edgerton, of Northwest Resources to

  3    get them.

  4                Again, not with her real name, because neither AJ

  5    Discala nor Kyleen Cane does anything in the real name.            NPNC

  6    Management, another thing to conceal.

  7                Here is another check, this is from Cane Clark

  8    escrow, same address as her law firm, same address as NPNC

  9    Management.    Here is $800, that's for another guy's shares,

 10    Branislav.    There is another check to Taylor Edgerton.           She

 11    knows exactly what is going on.        Paying off the CEO of the

 12    fake company so she can have restricted shares to profit from

 13    the scheme.

 14                MR. HEIN:    I think this might be a good time to

 15    break.

 16                THE COURT:    Okay.   Ladies and gentlemen, we're going

 17    to take a ten-minute break.       Keep an open mind.      Do not

 18    discuss the case amongst yourself or anyone else.           We'll see

 19    you in ten minutes.

 20                (Jury exits the courtroom.)

 21

 22

 23

 24

 25

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 73 of 188 PageID #: 6374
                                SUMMATION - MR. HEIN                    3540

  1                THE COURTROOM DEPUTY:      All rise.    The court is back

  2    in session.

  3                Counsel for both sides present, including the

  4    defendants.

  5                THE COURT:    Are you ready to resume?

  6                MR. HEIN:    Yes, Your Honor.

  7                THE COURT:    We advised the jury to get a couple of

  8    snacks to tie them over until lunch.

  9                MR. HEIN:    Thank you, Your Honor.

 10                MR. BINI:    Thank you Judge.

 11                (Jury enters the courtroom.)

 12                THE COURT:    Be seated, please.

 13                Counsel will stipulate that the jury is present and

 14    properly seated.

 15                MS. JONES:    Yes, Your Honor.

 16                MR. ROSS:    Agreed, Judge.

 17                MR. RIOPELLE:    So stipulated.

 18                THE COURT:    All counsel concur.      Thank you.

 19                Ladies and gentlemen, hope you hade a chance to eat

 20    that snack to fortify you a bit.        We're ready to resume with

 21    Mr. Hein in his closing argument on behalf of the United

 22    States.

 23                MR. HEIN:    Thank you, Your Honor.

 24                Ladies and gentlemen, when we left off the break, we

 25    were on Government Exhibit 196-21.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 74 of 188 PageID #: 6375
                                SUMMATION - MR. HEIN                    3541

  1                This chart here shows the shareholders of Cubed.

  2    First with the restricted shares.        There are about 22 million

  3    restricted shares of Cubed, 67 shareholders.

  4                I showed you the chart prior where 15 million of

  5    those were purchased were purchased off of Taylor Edgerton,

  6    and DTC Management, Kyleen Cane's company held 1 million of

  7    those restricted shares.       But the more important part of this

  8    chart is what's in the yellow and the green.          The free-trading

  9    shares.    Because as you know, the free-trading shares is what

 10    Kyleen Cane uses to sell into this manipulation scheme.

 11    Here's why it's so important.

 12                And know it's hard to read, but in the top left of

 13    this chart, there's approximately 8 million free-trading

 14    shares of Cubed.     And that's because remember Taylor

 15    Edgerton -- excuse me, you remember the 30 shareholders

 16    initially from Northwest Resources bought 3 million shares

 17    together.

 18                Now, after the 2.67 forward stock split, there are

 19    approximately 8 million free-trading shares.          And why it's so

 20    important is that Kyleen Cane held control of those entire

 21    8 million in the escrow account.

 22                And the green portion is important, and I'll big

 23    deeper into this in the remainder of the presentation.            But

 24    these are the shares that she moves to be traded, moves to DTC

 25    and Cede & Co. name so they are tradeable, so that she can

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 75 of 188 PageID #: 6376
                                SUMMATION - MR. HEIN                    3542

  1    sell them as part of the manipulation scheme.

  2                And the yellow, the yellow here on this chart are

  3    the free-trading shares that she is still holding that she

  4    hasn't released yet to be sold.        And she controls all of them.

  5                Now, we talked about concealment.        I showed you

  6    something similar for CodeSmart, where AJ Discala, his name

  7    was nowhere to be found in the SEC file that stated who held

  8    more than 5 percent of the company.         The exact same thing with

  9    Cubed.

 10                Kyleen Cane controlled the full 8 million

 11    free-trading shares at approximately 30 million.           That's more

 12    than 25 percent of the company.        And her name and her name is

 13    nowhere to be found on Cubed's filing with the SEC about who

 14    owns the stock.

 15                As you see in the footnote, beneficial ownership.

 16    The point is the public needs to know who has investment

 17    power.   Who holds these shares.       Who really holds these shares

 18    regardless of whether it's named or not.           Kyleen Cane isn't

 19    mentioned on there, and none of these other entities are

 20    mentioned on there as well.

 21                Concealment.    Why is concealment so important.

 22                We saw what was so important in AJ Discala's scheme

 23    where he had money in Marleen Goepel protecting and trading in

 24    her account.    OmniView and Fidelis, without his name as a

 25    signator.    It's because they're conducting an illegal

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 76 of 188 PageID #: 6377
                                SUMMATION - MR. HEIN                    3543

  1    fraudulent scheme.      And they don't want their names out there.

  2                And that's exactly why Kyleen Cane has her MBAC

  3    Management holding 1 million restricted shares.           And that's

  4    exactly why she holds these 8 million free-trading shares in

  5    the name of those 30 shareholders; Marche Godffrey, Peter

  6    Hirschfeld.    He didn't know anything about this.         But she has

  7    his shares in his name still, but she is holding them.            And

  8    she's concealing that because she's operating under the radar

  9    to not get caught.

 10                Now Wexler.    He explained to you his understanding

 11    of his escrow account, of the holding of these free-trading

 12    shares.    And here's what he said.

 13                He was asked:    And so the deal structure change when

 14    Ms. Cane became counsel for Crackpot.

 15                He said:    Yes, it did.    It went from a reverse

 16    merger into a publically-traded shell to investors who put

 17    money into the deal for free-trading shares.          And would now

 18    own a percentage of the escrow account.

 19                And there's the point.      In CodeSmart, as you saw

 20    from that chart, AJ Discala and the co-conspirators, they

 21    actually got the free-trading shares.         Matt Bell got a stock

 22    certificate, and then you could sell those shares and destroy

 23    the scheme.

 24                With this escrow account, nobody actually gets any

 25    stock certificates.      Kyleen Cane's holding control of all of

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 77 of 188 PageID #: 6378
                                SUMMATION - MR. HEIN                    3544

  1    it, as the free-trading shares of those 30 big shareholders.

  2                And when you say nobody received shares in their

  3    name that were held by Ms. Cane, what the type of shares are

  4    you talking about?

  5                Free-trading shares, Mr. Wexler says.

  6                And what was your understanding of who came up with

  7    this idea?    Ms. Cane.

  8                Wexler tells you on pages 2085-86:        My understanding

  9    was that shares, free-trading shares were controlled by

 10    Ms. Cane, and when they were sold, the proceeds would then be

 11    sent into an escrow account and then be distributed

 12    shareholders from there.

 13                When what was sold?      The stock on the open market.

 14                Who was supposed to be in charge of selling that

 15    stock?   Ms. Cane.

 16                And that's how it was set up.       She held the

 17    free-trading shares.      She would sell them out for profits.

 18    And then the point of the escrow and the co-conspirators who

 19    were involved and other investors the co-conspirators brought

 20    in, they didn't know that this was some big scheme, they would

 21    get these little distributions out of this escrow account.

 22                And the point is, it's an upgrade.        Because when she

 23    holds all the shares, she doesn't have to worry about the

 24    co-conspirators or other people getting in the mix and selling

 25    their shares and hurting the price.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 78 of 188 PageID #: 6379
                                SUMMATION - MR. HEIN                    3545

  1                Jamie Sloan explained her understanding of the

  2    escrow account similar.      I believe the escrow account would

  3    make it a lot easier to control the stock price.           The problem

  4    with ITEN, that's CodeSmart, is that too many people were

  5    selling the stock.      We're selling the stock.      First AJ was

  6    mostly selling it.      But after that, the stock can be bought in

  7    the open market, he couldn't control the selling so my

  8    understanding the stock was in all -- if the stock was all in

  9    one place with Ms. Cane, then the stock price would be easy to

 10    control.

 11                Now, let's start discussing it.        We talked about the

 12    control.    We talked about concealment that Mr. Cane is leading

 13    here.   Now let's talk about her and AJ Discala and other

 14    co-conspirators carrying out the artificial manipulation of

 15    the stock.

 16                Here are the free-trading shares.        This chart here,

 17    196-24, this is laying out for you who those shareholders were

 18    that we saw in the yellow and green portion of that pie chart

 19    we just looked at with their names.         And if you look at these

 20    names, you see up there Chad Washington at the top left, and

 21    it goes on.    Marcus.    Marche Godffrey.     Marcus Poe.     All of

 22    the names of those fake shareholders who had nothing to do

 23    with this.

 24                And you see in the blue -- even before Northwest

 25    Resources official officially became Cubed, Kyleen Cane moved

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 79 of 188 PageID #: 6380
                                SUMMATION - MR. HEIN                    3546

  1    stock from Chad Washington, I submit to you he's another fake

  2    shareholder who had no idea what's going on the stock, and she

  3    moved into the name of some old family friend, a man who dated

  4    her mother for years, who you heard from, David Ben-Bassat.

  5    Now, as you see, he had 267,000 shares.         That's because that

  6    2.67 forward stock split.

  7                And she put it in there, in Ben-Bassat's name, and

  8    she had Ben-Bassat set up his Glendale Securities account that

  9    she controls under his name.       Again, concealment.      And then

 10    she moved his shares to Cede & Co. under DTC so that they can

 11    be traded and she can trade them on the open market.

 12                And you can see on the far right of the chart, on

 13    April 22nd, to Glendale Securities which George Castillo, a

 14    corrupt broker with whom she was working with.           And those are

 15    the steps she took to get this manipulation scheme to work.

 16                We'll go through the rest of this chart later, but

 17    what we will see, too, is that Marche Godffrey, the gentleman

 18    who testified, remember him, the sunglasses.          He had no idea

 19    what happened to his shares after he was paid $40.

 20                She later, in June, moved his shares to Cede & Co.,

 21    because that was the next tranche of shares that she wanted

 22    that she was going to release and start selling on to the

 23    market.    And JPMorgan, you heard an individual from JPMorgan

 24    testify about those records.

 25                Keep in mind when we look at the second column of

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 80 of 188 PageID #: 6381
                                SUMMATION - MR. HEIN                    3547

  1    March 18, 2014, David Ben-Bassat.        Under each of those names

  2    is 267,000 shares.      Those are each what AJ Discala will say in

  3    calls he refers to as the escrows.        There are five escrow as

  4    out there.    Five tranches of 267,000 shares that Kyleen Cane

  5    can decide when she wants to release them into the open market

  6    to be the selling portion, the rigged trading, to walk the

  7    price up for her profit.

  8                Now, here you have the records showing the transfers

  9    made.   Chad Washington.     David Ben-Bassat.      And here's this

 10    what they call "irrevocable stock" where Chad Washington, who

 11    I submit to you, had no idea what was going on here.            And I

 12    submit to you he didn't sign this document.          He's giving his

 13    shares to David Ben-Bassat, Kyleen Cane's close friend.

 14                David Ben-Bassat told you he had no idea what was

 15    going on.    This is an individual who stood up here and

 16    testified and said he cares deeply for Kyleen Cane, right?              He

 17    didn't want to be here and testify.         But he told you:     I had

 18    no idea what was going on with my account.          I did these things

 19    as a friend of Kyleen Cane.       These shares are being

 20    transferred to him.      He doesn't know that.

 21                What does it say here at the bottom, who the bill

 22    should go to?     Cane Clark.    Cane Clark's arranging all these

 23    transfers.    He transferred from Chad Washington to Ben-Bassat

 24    as part of the scheme that Kyleen Cane is carrying out.

 25                And here's an example of the one of the stock

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 81 of 188 PageID #: 6382
                                SUMMATION - MR. HEIN                    3548

  1    certificates.     David Ben-Bassat, for 267,000 shares.         He

  2    testified he never got the stock certificate.          He didn't know

  3    what was going on.      This stock certificate Kyleen Cane sent

  4    over to DTC so she could sell his shares.

  5                Now, on the point of concealment, why is Kyleen Cane

  6    selling these shares through David Ben-Bassat?           Why isn't she

  7    transferring from Chad Washington to herself?          Because she's

  8    doing something illegal.       She's carrying out an illegal scheme

  9    and wants it to be under someone else's name.          That's why

 10    David Ben-Bassat is used here as a pawn.

 11                Now, Cubed went public on April 22nd, 2014.          These

 12    are the weeks preceding it, after its -- after its been merged

 13    in, it now exists at Northwest Resources, but it's not trading

 14    on the market.     And Marc Wexler is writing Kyleen Cane on

 15    March 28th.    And he says:     Great work and hustle, any word on

 16    DTC?

 17                As you see in a lot of these texts, as Marc Wexler

 18    testified, he really wanted to get this conspiracy moving.              He

 19    want to get this manipulation scheme moving.          At times faster

 20    than Kyleen Cane wanted, because she is a cool, calculated

 21    person who carries this scheme out at in gradual increments.

 22    She doesn't want regulators to detect.         She wants it to go

 23    just as she knows it should.       And he's asking her:      What's

 24    going on here?     He says:    Just need one trade to show it.

 25                What does he mean there?      He means we just need to

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 82 of 188 PageID #: 6383
                                SUMMATION - MR. HEIN                    3549

  1    get one trade of Cubed stock out into the market at a certain

  2    price to set that floor.       Right, that price isn't going to be

  3    based on anything under normal market conditions of what Cubed

  4    is worth.    We just need to trade out there.        She responds:

  5    I've been working with DTC all morning trading.

  6                March 27th, what happened the next day.         That is the

  7    first trade in Cubed, march 28th, for $5 for a volume of 200

  8    shares.    That trade is later canceled.

  9                Now, why is that so important?         Because that sets

 10    the floor of Cubed.      All of a sudden you get a 5-dollar trade

 11    out there.    Imagine how much all of these shares are worth

 12    that individual holds.      All of sudden there are 8 million

 13    free-trading shares that Kyleen Cane owns worth $40 million.

 14    For 1 million restricted?       Worth $5 million.     They are setting

 15    this price and they're working their way up from here.

 16                Who placed this trade?      Documents in evidence show

 17    that the individual who placed this trade, an individual named

 18    Michele Plum.     Where does she work?      She works for Kyleen Cane

 19    at Cane Clark, in an administrative position.          She placed this

 20    trade and then it was canceled.        And it was to set that first

 21    price of this stock, just as Wexler had said.          We just need

 22    one trade to show it, to show what the stock start up, and

 23    then we move with our manipulation.

 24                Now, Ben-Bassat.     This is his Glendale Securities

 25    account.    Again he testified:      I had nothing to do with these

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 83 of 188 PageID #: 6384
                                SUMMATION - MR. HEIN                    3550

  1    accounts.    Kyleen Cane ran it.      She told me what to call

  2    George Castillo trade in at.       And when I got these account

  3    statements, I put them in a stack and I gave them to Kyleen

  4    Cane.    Nothing to do with me.      So she could review them.

  5                Now in February 2014, before this scheme takes place

  6    in March, this account, this account here at Glendale

  7    $300,000.

  8                Now in March, after the 267,000 shares go into his

  9    account that Kyleen Cane puts in, it's worth 1.5 million.               Why

 10    is that?    Because here Cubed says they bought for 267,000.

 11    Those are the shares that Chad Washington originally had, fake

 12    shareholder.

 13                Now, the market price value at 5, because of this

 14    canceled trade placed on March 28th, it's got a value of

 15    $1.3 million.

 16                Now, here, a few weeks later, April 17th.          Cubed

 17    still hasn't gotten on the market and trading.           And AJ Discala

 18    is asking:    When is this going to happen?        And he says:    I

 19    really need it to trade.       I got egg all over my face.       Because

 20    AJ Discala's been bringing in investors who are not aware of

 21    what's going to happen with the stock.         He's got other

 22    co-conspirators, and he wants to get this manipulation scheme

 23    going.

 24                Any update on DTC?     He wants to know when she's

 25    going to start selling David Ben-Bassat's shares.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 84 of 188 PageID #: 6385
                                SUMMATION - MR. HEIN                    3551

  1                Kyleen Cane responds:      Glen has instructions for

  2    Monday morning.     That's Glendale.     That's George Castillo, the

  3    corrupt broker with whom she's working.

  4                And who did he have instructions from?         He had

  5    instructions from Kyleen Cane.        Instructions from her as to

  6    how the scheme is going to work and how much they are going to

  7    sell, at what price and when.        Because she's running this.

  8                She says:    I'll follow through Monday morning to

  9    make sure instructions are followed.

 10                Kyleen Cane is a leader, the leader of this Cubed

 11    manipulation scheme.      She's critical.     She controls the

 12    8 million float.     She controls the free-trading shares.          She

 13    controls when they are going to be sold.           And she is working

 14    with AJ Discala and the co-conspirators to carry out the

 15    scheme.

 16                Discala writes to her on April 19th, two days later:

 17    Three days from now is when Cubed starts trading.           And he

 18    writes:    Make sure there's enough at 525.        Don't want it going

 19    any higher.

 20                What does he mean there?      He meant, hey, make sure

 21    to get enough shares out there so we can walk this price from

 22    $5 to 525.    But I don't want it to go any higher, I want to do

 23    this gradually.

 24                And she says:    This is what we should talk about.

 25    Not text.    I'll call you tomorrow.      Very important.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 85 of 188 PageID #: 6386
                                SUMMATION - MR. HEIN                    3552

  1                Step back.    Use your common sense.       What does Kyleen

  2    Cane mean when she says:       We she should talk about this, not

  3    text.    She doesn't want to create a record.         She doesn't want

  4    to create a record in texts or emails.         And you'll see this in

  5    most of the calls.

  6                She doesn't want to talk to Darren Goodrich about

  7    the escrow account and what it is on the phone.           AJ Discala

  8    will say in many emails:       She doesn't want to talk about the

  9    escrow.    Why?    Because it's illegal.     And she doesn't want to

 10    spread the word on that.       And she does want to talk that

 11    Darren Goodrich on the phone, she wants to meet with him in

 12    person to discuss this illegal scheme that she set up.            And

 13    here, let's talk about it, not text.         I don't want a record of

 14    this.

 15                And here's the trade.      This is the trade chart.

 16    Who's selling?      The green bars at the bottom are from David

 17    Ben-Bassat's account.      That's what Kyleen Cane is selling

 18    through David Ben-Bassat of Cubed shares starting April 22nd.

 19                And look at those first four trading days and you

 20    see exactly what we saw on CodeSmart, the max trades.            The

 21    volume on what she's selling and on the co-conspirators who

 22    are buying almost identical.

 23                Now, take a look at the accounts that are buying

 24    that volume.      Dounya Discala, AJ's wife.        Joe Discala, AJ's

 25    dad.    Victor Azrack and his father.       Matt Bell, a

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 86 of 188 PageID #: 6387
                                SUMMATION - MR. HEIN                    3553

  1    co-conspirator.     Marc Wexler, you heard from him.        And these

  2    other individuals who are your co-conspirators with AJ or, as

  3    you see, we have certain victims in here:          Igor Gefter,

  4    Eliezer Zupnick.     And they're buying because they have

  5    accounts at Meyers Associates, where Jamie Sloan is a

  6    co-conspirator.     And they don't know what's going on here.

  7    But Jamie Sloan is buying it for them.         She's buying it for

  8    them so they can make this manipulation scheme go.

  9                Matched trades the first day.       The other ones you

 10    see there are rigged trading.        And rigged trading is illegal,

 11    just like rigged trading is.       Rig trading means you've got

 12    people who are selling and people who are buying in

 13    coordination to walk the price up.

 14                Government Exhibit 196-12.       What you see here in the

 15    red line, that's the stock price of Cubed, March 28th through

 16    June 3rd.    And you see how gradual that increase is in the red

 17    line until May 23rd, the day that it spiked.          And we'll talk

 18    about it, and they try bring to back down.

 19                It spikes on May 23rd and it continues to gradually

 20    increase.    That's the manipulation scheme that Kyleen Cane and

 21    AJ Discala, co-conspirators, carried out.

 22                And the bars.    The bars show you of the volume.           And

 23    you'll see those first four days.        It's almost entirely green.

 24    That means the volume that Kyleen Cane was selling, she was

 25    essentially the entire volume of what's being sold in the

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 87 of 188 PageID #: 6388
                                SUMMATION - MR. HEIN                    3554

  1    stock.    No one else is participating.       She's walking the price

  2    up by selling.

  3                On the top left.     David Ben-Bassat's account totals

  4    over 103,000 shares in this period for the gross proceeds of

  5    $600,000.    That's the money Kyleen Cane made from this.

  6                Now, she was preparing to make much more when she

  7    was arrested by the FBI, but that's the money she made from

  8    this scheme up 'til now, at the expense of investors, of

  9    victims.

 10                This chart shows the prices at which David

 11    Ben-Bassat's account controlled by Kyleen Cane sold on each of

 12    those days.

 13                What do you notice about it?       It essentially

 14    identically matches the stock price.         That's because she's the

 15    entire volume.     She's pushing this price up.       She's selling at

 16    gradual prices to walk this thing up.

 17                I want to dig a little into the first few days of

 18    this rigged trading in Cubed stock, April 22nd through 25th.

 19                Here's the exhibit.      The first day.    If you take a

 20    look at what the volume was, David Ben-Bassat sold 17,320.

 21    Take a look at the entire.       He had all the volume of a hundred

 22    shares.    Selling at price and it closed at 520.         An increase

 23    of 20 cents in the first day.

 24                Now what does Marc Wexler write to Kyleen Cane the

 25    next day:    Good morning, Kyleen the next morning.         Before

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 88 of 188 PageID #: 6389
                                SUMMATION - MR. HEIN                    3555

  1    opening of the market.

  2                He says:    Good morning, Kyleen.      Great day

  3    yesterday.    We had every share pegged.       Trading looks great.

  4                What does he mean by "every share pegged?"          He means

  5    that, hey, Marc Wexler, AJ Discala, the co-conspirators,

  6    bought up and pegged every share that she's selling out.            And

  7    that's what they want, the closer you can match the buys and

  8    sells, the more control you have and you can walk it up.            And

  9    he's telling her:      We had ever share pegged.      In other words,

 10    we're buying all that stock you're selling, just as we're

 11    planning to do, it's working.

 12                And she just takes it in stride.        She talks about:

 13    I'm in Hawaii, I'll talk to you when I return.

 14                She's not writing, what are you talking about?          What

 15    do you mean, every share?       What's going on?     No.   She knows

 16    exactly what he's talking about because she's in the scheme

 17    with him.    Every share pegged good.       I'm selling and you guys

 18    are buying.    Co-conspirators carrying this out.          Government

 19    Exhibit 129-30.

 20                And here's the account, April 22nd, 17,320 shares at

 21    $5.13.   And April 23rd, 20,550 shares at $5.25.           The price is

 22    going up.    That volume represents essentially the entire

 23    volume of the stock that's being sold.         Again, she's selling

 24    the market just as the system was planned.          And here you see

 25    all the hundred shares and the price rices again to $5.25 on

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 89 of 188 PageID #: 6390
                                SUMMATION - MR. HEIN                    3556

  1    April 23rd.

  2                Now this in the evening on April 23rd, Wexler:          You

  3    think we can take -- you think we can take up -- take it up to

  4    at least 530 tomorrow?

  5                This is the manipulation.       This is the intent on

  6    both of these parties.      This is the proof of knowledge.        These

  7    things, when we go through here, when you're looking at these,

  8    he's saying, hey, Kyleen can we take it up to 530?           Because

  9    they're walking the price up.

 10                Wexler knows exactly what's going on.         And Kyleen

 11    Cane knows exactly what's going on.         How do you know that?

 12    What does she write that evening?        She writes to David

 13    Ben-Bassat:    Here's George number, George Castillo at

 14    Glendale.    And she's tells him:      CRPT, Cubed, between 535 and

 15    530.

 16                She's following through on exactly what Marc Wexler,

 17    her co-conspirator, is saying.        Can we take it to 530?      And

 18    she's writes David Ben-Bassat, who is concealing her trades,

 19    and saying:    Here's your instruction.       You call George at that

 20    number, George Castillo, and you tell him he should buy at

 21    that amount to walk it up to 530.        That's your conspiracy.

 22    That's your securities fraud.        That's your wire fraud.

 23                What does David Ben-Bassat write to her once he's

 24    done this the next morning.       He writes:    I'm done with George.

 25    I feel like I should have a reality show on HBO called, The

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 90 of 188 PageID #: 6391
                                SUMMATION - MR. HEIN                    3557

  1    Idiot Who Knew How to Trade Stocks.         And she writes back:        You

  2    should be on Shark Tank.       And he says:    More lake Carp Tank

  3    and as he explained, he meant Crap Tank.

  4                Why?   Because he told, I'm an idiot when it comes to

  5    stocks.    I have no idea what I'm doing.       I'm just following

  6    her instruction.     She's a close family friend of mine.         That's

  7    why he is going forward with this.

  8                And there's the trade placed at 5.291.         Exactly what

  9    Marc Wexler intended and asked Kyleen Cane to do, and exactly

 10    what she instructed to happen.        That's your rigged trading,

 11    right there.

 12                What do you see on this?      This is 180-2.      This is a

 13    call that David Ben-Bassat had on these days.          You can see

 14    here with Glendale and with Kyleen Cane's home and office.

 15    And he's corroborating.      He's showing his support.        David

 16    Ben-Bassat:    What's going on here?

 17                On April 22nd, he's got these calls to Van Nuys,

 18    California, the 800 number, that's Glendale Securities.

 19    That's calling in the trades.        Las Vegas, Nevada, that's

 20    Kyleen Cane number.

 21                He getting calls from Kyleen Cane.        She's

 22    instructing him to do stuff.       He's passing it on to Glendale.

 23    And here he's following up with Kyleen Cane.

 24                You see the same thing these other dates.

 25    April 23rd.    Calling Glendale.      Placing the trades.      And then

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 91 of 188 PageID #: 6392
                                SUMMATION - MR. HEIN                    3558

  1    April 24th.    This the one we just looked at.        On the night of

  2    April 23rd Wexler said:      Let's take it to 530.       She texts

  3    Ben-Bassat late that night, that evening, and she says:            525

  4    to 530, here's George's number.        And the morning of

  5    April 24th, he calls George, just like he texted her and

  6    placed that trade for him.

  7                What did Ben-Bassat say when we asked him about his

  8    role in this?     We asked him:    Sir, I'd like to ask you about

  9    this Glendale brokerage account we talked about this morning

 10    and now this afternoon.      Do you feel you were mislead?        He

 11    says, Yes.

 12                We asked:    Would you ever open a brokerage account

 13    for Kyleen Cane or anyone else in your name that's not going

 14    to be used by you?      Not in a million year.

 15                Do you remember I said:      Did you do any trading in

 16    Cubed in your Glendale account?        No.

 17                Who, if anyone, gave you instructions for any trades

 18    you made in the Glendale stock?        Kyleen.

 19                Did you receive any profits from the Glendale

 20    account?    Not a penny.

 21                This is the long time friend of Kyleen Cane, who

 22    said he was like family, together with her mom for a long

 23    time.   Here he's telling what happened in his Glendale

 24    account, and the fact that Kyleen Cane controlled it.

 25                Let's talk about a little bit about the escrow

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 92 of 188 PageID #: 6393
                                SUMMATION - MR. HEIN                    3559

  1    account.

  2                On May 3rd, Marc Wexler writes to Kyleen Cane,

  3    Government Exhibit 129-38:       We'll be in really good shape if

  4    you think we can get to a point of even a small distro,

  5    distribution, in the next 60 days or so.           I know we need

  6    execution, but if we are able we'll be able to go back to

  7    everyone easily.     And she says:     Agreed.

  8                That's agreement on the conspiracy.        Here's the

  9    escrow account.     They've been selling now for about ten days.

 10    He's been buying.     She's been making money out of it from the

 11    Ben-Bassat account.

 12                And now part of their conspiracy is to dribble out

 13    some distribution to the co-conspirators, because remember,

 14    unlike the co-conspirators in CodeSmart who got the stock

 15    certificates, Marc Wexler and other co-conspirators didn't get

 16    them.   They're getting their money through Kyleen Cane.

 17                (Continued on next page.)

 18

 19

 20

 21

 22

 23

 24

 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 93 of 188 PageID #: 6394
                                SUMMATION - MR. HEIN                    3560

  1                MR. HEIN:    They're getting their money through

  2    distributions from the escrow account.         That's how this

  3    portion of the conspiracy works.        Matt Bell told you his

  4    understanding of the purpose of the escrow account.            He says,

  5    The purposes I was told was to hold freely-tradable shares

  6    going to be sold at a profit and split among coconspirators.

  7                We asked Mr. Bell, is it normal to have one person

  8    controlling all the free-trading shares in the company.            He

  9    said no, because if you control all the free-trading shares,

 10    you control the stock price as well.         Absolutely.    And who

 11    controlled the escrow account containing all of these

 12    free-trading shares for Cubed?        Discala, Ms. Cane.

 13                Now, during this first week of May, 2014, while Cane

 14    continued to regularly sell Cubed and Discala and Wexler and

 15    other coconspirators oversaw the buy side of these trades with

 16    other coconspirators, they also were working with Darren

 17    Goodrich and BMAC.      And Darren Goodrich, and you will see him

 18    on some calls, you've heard about him, he was interacting with

 19    Discala, longtime friend, wanted to get in touch with Cane

 20    because he was going to be another corrupt broker to help them

 21    spread to get more investors, to spread the word on this to

 22    help this stock manipulation scheme continue to rise with new

 23    investors, and he was at BMAC.        Here's a call on May 5th

 24    between Discala and Goodrich.

 25                (Audio played.)

                                 Denise Parisi, RPR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 94 of 188 PageID #: 6395
                                SUMMATION - MR. HEIN                    3561

  1                MR. HEIN:    So this call, Government Exhibit 198-3,

  2    this is Overt Act D.      In other words, it's another act in

  3    furtherance of the conspiracy, because what Discala is doing

  4    here with Goodrich is exactly -- he's asking him, as a

  5    market-maker, as his corrupt broker, to rig the bids here.

  6    He's trying to close the spread, which we talked to you about

  7    before, and he's saying it's 4 51 and the price is at 5 26.

  8    It messes up the optics, right?        We need to make this look

  9    like a real company to investors.        We gotta (sic) close that,

 10    and he's saying that about the 4 51.         When he's jumping on the

 11    call initially with Goodrich, he's saying to somebody, Get

 12    Craig on the phone right away.        Yeah, right away.     Who's that?

 13    That's Craig Josephberg at Halcyon, his other corrupt broker.

 14                You see that with several of these calls.          He's

 15    always on the phone with other corrupt brokers to get them to

 16    close the box to keep the spread tighter, to make this look

 17    like an attractive company to investors, artificially.            This,

 18    of course, is Cubed stock price we're talking about here.

 19                Now, May 6th, let's listen to another call.          This

 20    one is between Discala and a guy named Paul Turino -- John

 21    Turino.

 22                (Audio played.)

 23                MR. HEIN:    This is what Discala thinks of Cubed, and

 24    this is what he thought of CodeSmart.         He doesn't care at all

 25    about the company.      He's not in it to protect the company,

                                 Denise Parisi, RPR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 95 of 188 PageID #: 6396
                                SUMMATION - MR. HEIN                    3562

  1    he's not in it to help the company.         He's in it for himself.

  2    He's in it to make money for him and his coconspirators.            He

  3    goes, We're out before the effing company will even see if

  4    Cube works.    He doesn't even care whether this Cube ever

  5    works.   Again, none of this is based on the merits of a

  6    company or the prospects of the company, it's based on a

  7    manipulation scheme, and this is what he thinks of it.            And

  8    Kyleen A. Cane doesn't care about Cubed either.           She cares

  9    about extracting profits from this just as Discala does, and

 10    that's exactly what she does as well.

 11                Here's another call 198-5.

 12                (Audio played.)

 13                MR. HEIN:    This is on May 6th.      He's talking to

 14    another individual, Paul Lane, and he's saying, I have a funny

 15    feeling Cube stock prices is going to be double digits very

 16    soon.

 17                This is not normal market conditions.         This is a man

 18    who is involved in a conspiracy to walk the price up with

 19    Kyleen Cane talking about where he thinks he can get this

 20    price so he can make profits.        Double digits very soon.

 21                Normal market conditions, one individual doesn't

 22    know where a stock price is going, let alone where it's going

 23    to be at, and that's where he thinks he can get it, through

 24    his manipulation scheme.

 25                So around the same period, Discala is talking to

                                 Denise Parisi, RPR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 96 of 188 PageID #: 6397
                                SUMMATION - MR. HEIN                    3563

  1    Darren Goodrich at BMAC, he's talking about Kyleen Cane's

  2    escrow, he's talking about what Cane would pay Goodrich for

  3    his role in the conspiracy.       I will play this next call here

  4    in a second.    This came up yesterday in Discala's testimony

  5    regarding the 25 at 25, 50 at 25, and it's what Cane and

  6    Discala are discussing paying their brokers, their corrupt

  7    brokers, in free-trading shares at pennies on the dollars for

  8    their participation in helping this scheme along.

  9                Here's the call, May 9th, a few days later.          This is

 10    Count 5, Government Exhibit 198-6.        This is another wire fraud

 11    count.    Another wire, another call in furtherance of the

 12    fraudulent scheme to manipulate Cubed.

 13                (Audio played.)

 14                MR. HEIN:    So this covered -- this call covers a lot

 15    of important issues to this manipulation scheme.

 16                First point is here when they are speaking, this is

 17    Darren Goodrich, and Goodrich is saying, I'll call her in an

 18    hour.    And of course he says she doesn't want to talk about

 19    it, you should meet her in person.        And Discala says, I think

 20    she just DWAC it because I don't even have it, you know what I

 21    mean?    It's all in escrow.

 22                And what he's saying is, he doesn't even have these

 23    shares.    All of these free-trading shares are in escrow with

 24    Kyleen Cane.    And Goodrich doesn't quite understand the

 25    escrow, and that's why he wants to sit down with her, because

                                 Denise Parisi, RPR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 97 of 188 PageID #: 6398
                                SUMMATION - MR. HEIN                    3564

  1    if he's joining the scheme as a corrupt broker, he wants

  2    assure that he gets his profit out of this as well.            That's

  3    why he mentions, I'll talk to her.        And what does Discala say?

  4    He says what -- what he's been saying throughout is, She

  5    doesn't even like to talk about the escrow.          Now, why doesn't

  6    she like to talk about it?       Because it's an illegal scheme to

  7    control the stock.      She doesn't want to disclose that.

  8                And, again, as you've seen here and as we go through

  9    the rest of the calls, Kyleen Cane is cool, calm, calculated,

 10    experienced in this stuff.       She's not -- she says, I don't

 11    want to text about this stuff.

 12                You know, Discala had thousands and thousands of

 13    texts with Bell on a daily basis regarding their manipulation.

 14    Kyleen Cane, she wants to keep it under the radar, and so she

 15    doesn't even want to talk about it.         And then Discala tells

 16    him what his understanding of the escrow is.          He says there

 17    are five escrows, and he mentions there's no stock in the 2

 18    67, and what he's referring to are those tranches of 2 67 --

 19    267,000 shares I showed you, those fake shareholders, when you

 20    go through that chart and you see those and he understands

 21    they're five, but now there are actually 30 of them, but he

 22    understands there are five of those, and that there's 267,000

 23    shares she's releasing in the market like she wants, just as

 24    she did with the David Ben-Bassat shares.

 25                What else does he mention?       He mentioned to him

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 98 of 188 PageID #: 6399
                                SUMMATION - MR. HEIN                    3565

  1    being part of the team.      You go talk to her and you'll be part

  2    of the team.    This is the team; this is the conspiracy.          These

  3    are the individuals carrying out this fraud, and you see that

  4    in the call as well.

  5                And then there's the discussion of the payment to

  6    the corrupt brokers, and he talks here in the bottom right

  7    about 25 -- excuse me.      It's on the top right -- but about

  8    what they pay, 25,000.25, and that's what he's talking

  9    about -- Goodrich about, when Cane pays and what they'll pay

 10    Goodrich to participate to get all these free-trading shares

 11    as a reward for their work, keeping the spreads tight,

 12    bringing investors, and doing their bidding as part of the

 13    scheme.    This stock's trading at about $6 now and they're

 14    getting these shares for $0.25 on the dollar.          That's what

 15    they're discussing doing, and he talks about how Cane likes to

 16    do it and how much he normally pays her brokers, because she's

 17    experienced.    He's saying she's done this before, and you see

 18    that on the bottom right when he talks about how experienced

 19    she is, and he says, It'd be well worth your while to meet

 20    with her.    I mean, she's done them all.       She did 25 Berry

 21    deals, you know.     She's the one we want on our side from the

 22    structure on the APO side.

 23                Now, APO, you learned from Matt Bell and other

 24    witnesses, stood for alternative public offering.           That's one

 25    of Discala's terms for an alternative to an initial public

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 99 of 188 PageID #: 6400
                                SUMMATION - MR. HEIN                    3566

  1    offering, the way companies typically go public, which require

  2    more SEC filings, more expenses.        Then there's the alternative

  3    public offering, the reverse mergers of the shell.           He says,

  4    That's who we want, Kyleen Cane, on our side for the

  5    alternative public offering because she's done a lot of them.

  6    She sells -- she sells shells, and, as he's saying -- as

  7    Discala's saying, she's experienced in dealing with brokers

  8    who are working in her conspiracies and paying them off, just

  9    as he says here, at these shares for almost nothing compared

 10    to where it's trading.

 11                And this is Count Five, another wire fraud count in

 12    the indictment.     This is in furtherance of the fraudulent

 13    scheme to manipulate CodeSmart.        And I just mentioned the five

 14    escrows, 2 67 each.      Now, as I said, there are 30 of them, but

 15    here you see, look at that middle column, David Ben-Bassat,

 16    267,000 shares.     He's referring to that as an escrow.         Marche

 17    Godffrey, 267,000 shares.       Another escrow, Marcus Poe.       These

 18    are what he's saying she has and that she decides when she

 19    wants to release them in the market to carry out the scheme,

 20    because she's got the control over it.

 21                I'm going to go through some of their continued

 22    coordinated trading of Cubed shares that went on in May.

 23                I will play this call, it's between Discala and

 24    Azrak, Exhibit 198-74, this is Count Seven, another wire fraud

 25    count in the indictment.

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 100 of 188 PageID #: 6401
                                SUMMATION - MR. HEIN                    3567

  1                (Audio played.)

  2                MR. HEIN:    Now, this Count Seven, 198-74, this is

  3    Discala's role in this Cubed portion of the conspiracy.

  4    Cane's role is on the selling side, she's issuing, she's

  5    selling out the shares, and Discala's role is to buy into them

  6    with the coconspirators to walk that price up and then also to

  7    handle what he calls optics.        He always refers to optics.         He

  8    wants to see how that box looks.         He wants to make sure that

  9    the spread is not big between the bid and the ask because he

 10    wants to make it look like a healthy company, which it's not,

 11    it's got nothing to it, but that's what he's trying to do.

 12                And this, Not held good to cancel.         Good to cancel

 13    means that bid that he's asking Azrak to put in is going to

 14    stay there until he cancels it because he wants to hold that

 15    floor.    He doesn't want the price to fall below there because

 16    he's walking it up.

 17                And Azrak even says, Am I providing support?

 18                And he says, No, it's not support.         It's optics.

 19                In other words, I don't want you to get hit.           I

 20    don't want them to sell into you.         I just want you to keep

 21    that floor and make it look like the price should be going up.

 22                And he says, They're at five bucks.         I want them at

 23    5 25.    I'm at 5 30, 5 30, 5 31, 5 30, 5 30, 5 25.

 24                That's the floor he's setting.        If he puts in all

 25    those bids, price is only going to go up, not going to eat

                                 Denise Parisi, RPR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 101 of 188 PageID #: 6402
                                SUMMATION - MR. HEIN                    3568

  1    through those, the price is not going to go down, and that's

  2    what he's doing with Azrak, manipulation, rigging of the

  3    stock.

  4                That's Count Seven, another wire fraud count.

  5                Here's Count Six, another wire fraud count from

  6    May 9th.    This is Discala and Sloan.

  7                (Audio played.)

  8                MR. HEIN:    Also, another wire, another telephone

  9    call in furtherance of the fraudulent scheme.           He's calling

 10    Jamie Sloan telling her to buy 'cause that's his end of this

 11    rigged trading.     Kyleen Cane is to sell, he to buy.         Of

 12    course, who is he buying it through?         My father, right?

 13    Another -- they call it nominee.         Another individual is in

 14    your name, but you're doing it through them.           It's other stock

 15    you control, like Goepel was for CodeSmart.           And he's walking

 16    the price up this way, and, again he's -- he's -- they're

 17    discussing VFIN, another market-maker.          That's another point

 18    that Sloan raised with you.        There are different market-makers

 19    that you see on this level two screen; VFIN, BMAC, CEL.             He

 20    mentioned a few of them.       And what'd they want?      They want to

 21    make sure that spread is tight for all of them.           So what Sloan

 22    described to you, he would call in and say, Do VFIN now, do --

 23    because he's looking at that box and he wants the optics to

 24    look just right to misrepresent to the investing public what

 25    this stock is actually worth and how it's traded.

                                 Denise Parisi, RPR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 102 of 188 PageID #: 6403
                                SUMMATION - MR. HEIN                    3569

  1                This is Dave Ben-Bassat's account statement.           These

  2    are the shares that Kyleen Cane is selling during this period,

  3    April 28th through May 9th.        We just listened to calls from

  4    that period, we saw what Discala is doing on the buy side,

  5    what he's doing on the optics, and she is selling.            She is

  6    selling these shares as part of the conspiracy to work the

  7    price up, and you see that here.

  8                Now, around this same time, May, also in April,

  9    Discala and Cane are out there with their, what they call,

 10    IRPR -- investor relations/public relations.           These are the

 11    people who are supposed to get the name of the stock out there

 12    to try to build an investor base that they can deceive into

 13    this, to bring in victims who will buy into this, help them

 14    work the price up who they can profit from.

 15                This next call is a call in which Discala discusses

 16    his deception of investors.

 17                (Audio played.)

 18                MR. HEIN:    So this is Overt Act E, another act in

 19    furtherance of the securities fraud conspiracy in furtherance

 20    of the objective of it, which is to milk investors for profits

 21    for these fraudsters.       May 12th, 2014, it's Government

 22    Exhibit 198-13 that we're looking at, and this first portion

 23    is talking about Jobo, who is Craig Josephberg, and he's

 24    talking to Azrak about it, and he's talking about, hey,

 25    let's -- let's -- what he refers to as shtup investors.             In

                                 Denise Parisi, RPR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 103 of 188 PageID #: 6404
                                SUMMATION - MR. HEIN                    3570

  1    other words, screw them over, to stick them in here, to have

  2    Jobo stuff their accounts with stock -- Josephberg -- and

  3    let's see what happens to it.        If it goes up, they can keep

  4    it.   If it doesn't, leave them with it so they lose the money.

  5    And Discala says, So, by the way, you're not getting it.

  6                That's what Josephberg does.        That's what he's been

  7    doing.    That's what Josephberg's been doing forever.

  8                Let's listen to the next part of the call.

  9                (Audio played.)

 10                MR. HEIN:    Now, when Discala testified yesterday, he

 11    testified to you this was a joke; that this was funny.             This

 12    isn't funny.     This is what they did to investors.         It's not

 13    funny to investors.      It's not funny to the victims you heard

 14    from on that stand who lost tens of thousands, if not more,

 15    money that they invested, that they didn't know that Discala's

 16    coconspirators, including Kyleen Cane, were carrying out this

 17    artificial manipulation.

 18                What Discala's talking about here, he's saying, No,

 19    no, let's not just do this on the short side with one investor

 20    and screw him over, no.       You gotta take the long road, you

 21    bring 'em in, milk them of their money, walk that price up,

 22    and then you take all their money, and that's what he's

 23    talking about.

 24                Victor Azrak testified, he said, The calves in this

 25    story are the unsuspecting investors, investors who don't know

                                 Denise Parisi, RPR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 104 of 188 PageID #: 6405
                                SUMMATION - MR. HEIN                    3571

  1    what's going on, and that's what Discala thinks of them.

  2                Let's go to the next call.       It's May 20th,

  3    Government Exhibit 198-20, it's between Discala and Goodrich

  4    about BMAC.

  5                (Audio played.)

  6                MR. HEIN:    So what you are hearing here on May 20th

  7    is Discala talking to Goodrich and Goodrich had now, as he had

  8    planned to do, met with Kyleen Cane and talked to her about

  9    the escrow, and he said, Hearing it out of her mouth, it makes

 10    complete sense.

 11                He tells Discala that he described it perfectly.

 12    When he mentioned the five escrows, the 267,000 in each one,

 13    he got confirmation from Kyleen Cane when he met with her,

 14    that's exactly how this conspiracy is going to work, and

 15    that's how she explained the escrow.

 16                Let's listen to the second portion.

 17                (Audio played.)

 18                MR. HEIN:    So what are Discala and Goodrich talking

 19    in the second portion of this call about?          They're talking

 20    about Kyleen Cane through her -- what I submit is her IRPR,

 21    investor relations/public relations.

 22                Hopefully Kyleen will be doing her job soon.           I'm

 23    sure she explained to you that she's going to get some people

 24    covered.

 25                And Goodrich says, Yeah, she did.         Really good.

                                 Denise Parisi, RPR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 105 of 188 PageID #: 6406
                                SUMMATION - MR. HEIN                    3572

  1                Those are the people, the promotional people, the

  2    people with news release, the people promoting the stock.

  3                And Discala says, And then also when I got -- when

  4    we get to my horses, if I get some hay, my horses will eat

  5    too.

  6                And actually, I think if you listen closely to the

  7    call, you'll see he says, And also when I got -- when we

  8    get -- and he says -- mentions some news.          And then he says,

  9    My horses, if I get some hay, my horses will eat too.

 10                Hay for the horses.      Hay is news.     It's press

 11    releases.    And his horses?     His horses are his promoters, his

 12    brokers, his buyers.      If he can got some news, good news about

 13    Cubed, just like with CodeSmart, he can feed it to them so

 14    they can start bringing it in on unsuspecting investors,

 15    victims, and tell them this is a good stock, look at this

 16    news, great stock, you should invest and we'll take your money

 17    from you.

 18                And as Goodrich confirms, Kyleen Cane told him she's

 19    getting some people in, yeah she's moving odds, and as we see

 20    it and we go through it, she, in fact, does get news releases

 21    out; she, in fact, does provide that part of the conspiracy.

 22                Now, later that day, Discala has a call with Victor

 23    Azrak.    And by the way, this is Overt Act G, another Overt Act

 24    in furtherance of the securities fraud conspiracy.            This is

 25    Over Act H, 198-21.

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 106 of 188 PageID #: 6407
                                SUMMATION - MR. HEIN                    3573

  1                (Audio played.)

  2                MR. HEIN:    Again, when Discala testified, he said

  3    this was a joke.      And, once again, it's not a funny joke.

  4    It's not a funny joke to the victims, to the investors that

  5    were brought into the scheme.

  6                Now, you heard from Special Agent Voulgaris that the

  7    FBI began wiretapping Discala's calls with Kyleen Cane on

  8    May 21st, 2014.     I will play the first call that we have here

  9    now and you will hear them discussing the specifics of this

 10    fraudulent scheme in which they are both participating.             You

 11    will hear them discussing promoting Cubed stock to investors,

 12    controlling the stock price, and paying their corrupt

 13    broker-dealers for aiding the manipulation.

 14                This is Overt Act I, Government Exhibit 198-23.

 15                (Audio played.)

 16                MR. HEIN:    So this first portion of the call here,

 17    Discala's talking initially here about, Heard you had a great

 18    meeting with Darren, which Darren Goodrich said he did with

 19    Kyleen Cane, one of the calls you heard, good talk with Marc,

 20    Marc Wexler.     These are all their coconspirators that they're

 21    talking about.     They are on the same page here as to what

 22    they're doing.

 23                And Cane tells him, I had a great call with my IRPR

 24    people -- investor relations/public relations -- people that

 25    she's enlisting to promote this stock as part of their scheme.

                                 Denise Parisi, RPR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 107 of 188 PageID #: 6408
                                SUMMATION - MR. HEIN                    3574

  1                He says, Great.

  2                She also mentions two people who are going to bring

  3    in half a million dollars, some interim money.           She's also

  4    bringing money in to really allow this scheme to take off.

  5    And then they both talk about a team.         He says, I don't need

  6    credit.    We're part of this team.

  7                And then she says at the end there:         I will just

  8    tell them, you know, it's part of the team.

  9                This is the conspiracy.       They are the team.     They

 10    have agreed to this.      They are working together.       They're on

 11    the same page.

 12                So let's listen to the rest of the call.

 13                (Audio played.)

 14                MR. HEIN:    This call demonstrates that Kyleen Cane

 15    and AJ Discala are exactly on the same page as to this

 16    conspiracy.

 17                Discala says, Have George, George Castillo, your

 18    corrupt broker at Glendale, then David Ben-Bassat, says, in

 19    counter, You're selling shares, call George.           Just go 5 4 2.

 20    Have him go to 5 4 2, not 5 40.

 21                Again it's the optics that AJ Discala is always

 22    worried about.     He wants instead of 5 40 -- $5.40, he wants

 23    $5.42.

 24                And then they go back and forth, and he says, 5 4 1

 25    is fine.    5 4 1 is fine.

                                 Denise Parisi, RPR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 108 of 188 PageID #: 6409
                                SUMMATION - MR. HEIN                    3575

  1                She says, Okay.     All right.    I'll ask him to move it

  2    up a little.

  3                She doesn't say, What are you talking about?           Why

  4    would you want me to alter any prices or any spreads or

  5    anything with George Castillo?        They're just discussing at

  6    what price to do it at.       That's rigging of market activity.

  7    That's illegal.     That's artificially affecting the market, and

  8    that's exactly what she and Discala are discussing here, and

  9    they're on the same page.       They're just talking about what

 10    price looks better from an optics standpoint.

 11                Then if you look at the last portion of the call

 12    here, they're talking about what to pay the corrupt brokers,

 13    and Discala says, Goodrich is really helpful.           You should pay

 14    him 50,000 shares at $0.25 a share at almost nothing when the

 15    stock's trading at $6.

 16                And she says, 50 at 25?       We were doing 25 at 25 with

 17    Glendale.

 18                And you'll see that later that she, in fact, makes

 19    that payment to Glendale.       They're on the same page.       She's

 20    saying, What should we pay our corrupt brokers for their role

 21    in this scheme?     And she's saying, Well, I'm paying 25,000

 22    shares at $0.25 a share, that's what I'm selling those shares

 23    to, to the corrupt broker here, and I don't know about 50 at

 24    25.

 25                And he said, No, no.      Darren will be really helpful.

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 109 of 188 PageID #: 6410
                                SUMMATION - MR. HEIN                     3576

  1    He'll help this scheme really take off.

  2                And she says, Okay.      All right.    I'll work with him.

  3                There's full understanding of what's going on

  4    between them, and they are working on how best to make this

  5    manipulation scheme work.

  6                That's Overt Act I.

  7                And during this whole period in May, what's

  8    happening?     Kyleen Cane continues to sell out at David

  9    Ben-Bassat's -- her account under David Ben-Bassat's name at

 10    gradually increasing prices, just as you saw on the chart.

 11    May 12th:    5 35, 5 35, 5 37, 5 40, 5 42.        She's selling at

 12    ascending prices, and the buys are at ascending prices to work

 13    the stock up, just like happened with CodeSmart, and that's

 14    what she's doing here in her role.

 15                May 23rd, 2014, spiking Cubed's stock price.           We've

 16    discussed this before; it's come up with several witnesses.

 17    And what you have seen and heard from the evidence is that

 18    there was an unsuspected spike in Cubed's stock on May 23rd,

 19    it had been going gradual, and it catches Kyleen Cane and AJ

 20    Discala off guard.      And as you'll see in the calls and

 21    documents that we've gone over, it came about because their

 22    corrupt brokers working with them weren't at the desks

 23    carrying out the objectives of the conspiracy.           George

 24    Castillo was on vacation, Darren Goodrich wasn't at his desk.

 25                And so what did they do?       They talk about rigging

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 110 of 188 PageID #: 6411
                                SUMMATION - MR. HEIN                    3577

  1    the price.     Hey, let's get it down a little bit because it

  2    looks bad, it hurts our gradual increase of the price of the

  3    conspiracy if it spikes up like this.         And why does it hurt

  4    it?   Regulators might notice, you heard Bell testify to that,

  5    and we'll go through that a little bit, and then you'll see

  6    Kyleen Cane later talks about profit-takers.           It's going to

  7    hurt your conspiracy.       If your spike -- if your price spikes

  8    to that degree, people who own that stock might quickly sell

  9    out instead of holding it and enabling you to work your price

 10    up.

 11                And so they continue to rig the price, they continue

 12    to bring it down, they bring it down for purposes of -- to be

 13    able to continue to increase it as part of their conspiracy.

 14                Here is the spike I'm talking about.         It's in the

 15    middle of this chart, 196-12.        You saw it.    It gradually was

 16    increasing, the price, and then all of a sudden that day,

 17    surprisingly it pops up.       It pops up above $7, they bring it

 18    back to 6 30, and then it continues to gradually go up from

 19    there.

 20                Here's a call that Discala and Cane had on that day

 21    when they noticed a spike.       It's Government Exhibit 198-28.

 22                (Audio played.)

 23                MR. HEIN:    Right here, they're caught off guard by

 24    the spike in the price.       What's telling about this call?

 25    First of all, Kyleen Cane is in control.

                                 Denise Parisi, RPR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 111 of 188 PageID #: 6412
                                SUMMATION - MR. HEIN                    3578

  1                Discala says to her, Just tell me what you want to

  2    do, and what would you like me to do here?

  3                'Cause he knows that she's the one in control of the

  4    escrow, she's the one in control of the shares, she's selling

  5    them out.

  6                And he says, How should we fix this?         What would you

  7    like me to do?

  8                And they talk about George Castillo's on vacation.

  9                Discala says, I talked to John, Darren's assistant,

 10    because Darren Goodrich is on vacation -- and there's

 11    confusion about how this happened.         She's following the stock

 12    price at seven and she's saying, It jumped there.

 13                Because this is not following precisely the

 14    conspiracy scheme they put together because the people they're

 15    relying on as part of their conspiracy are out that day.

 16                Discala says, This is my box, meaning the box he's

 17    looking at in terms of the price and what to do with it.

 18                And she says, I'm going to call George right now.

 19    I'm going to call George Castillo and figure out what

 20    happened, to figure out what's the cause of this.

 21                Here's the remainder of the call that they were on.

 22                (Continued on following page.)

 23

 24

 25

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 112 of 188 PageID #: 6413
                                SUMMATION - MR. HEIN                    3579

  1                MR. HEIN:    Kyleen Cane says we need to keep it back

  2    down, we need to keep it back down.         She says, I need to

  3    figure out what the F is going on here.          Because she knows

  4    that this is hurting their manipulation scheme.           She's not

  5    bringing the price down of wanting it to come back down for

  6    protection of the company.       She wants it down for the

  7    protection of them, of their scheme, so they can carry this

  8    thing out.     That's why she's calling George.        She needs to see

  9    where do we get this price at to keep this thing going.             She's

 10    artificially rigging a market.        This is not what happens in

 11    normal market conditions with a stock.          You don't have

 12    individuals who have this control.         You're not permitted to

 13    execute this type of control over a stock to rig it.            That's

 14    what they are doing now.

 15                They are trying to figure out what George is going

 16    to say and what they can do.        Why do they want to keep it

 17    down?    I submit to you two reasons.       The first is, it looks

 18    bad to regulators.      You pop in a stock like this, a penny

 19    stock like this, and it jumps to $5.07 that gets on people's

 20    radar screen.     Matt Bell testified to that.

 21                You see in the text message later we go through from

 22    Kyleen Cane, profit takers.        It hurts the scheme because now

 23    people might want to get out.        People who bought the stock

 24    might say I'm going to sell and get out.          It hurt the scheme,

 25    that's why they want to drive it back down.

                                 Denise Parisi, RPR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 113 of 188 PageID #: 6414
                                SUMMATION - MR. HEIN                    3580

  1                Here's what Matt Bell told you about a similar

  2    scenario with Code Smart.       The stock jumped from $4 to $6 he

  3    testified to this on the first day of his testimony early on.

  4    He and AJ Discala said, oh, no, what is going on.            We need to

  5    get that trade fixed.       We asked him why would that create a

  6    big problem.     He said, if your stock trades at $4 and filles

  7    at $4 and then to $6, big jump, I have a 50 percent spike in

  8    the stock and I've got regulators, people whose job it is to

  9    crazy things to happen in the market.         And so if any of my

 10    stocks spike up ten to 20 percent in a morning, my management

 11    team will get a report and then they are supposed to

 12    investigate.     So we don't want that to happen.        Why we don't

 13    want anyone to know what we're doing.

 14                I submit to you that's a big part of the concern

 15    that Kyleen Cane and Discala had about the spike in the stock.

 16    After the call on May 23, she texts Marc Wexler and George

 17    Castillo, 129-43, about this issue.         She says, yes, everyone

 18    is out on vacation it's what happens when no one is mining the

 19    store.    George Castillo is not minding the store.          She says

 20    they, she then writes George Castillo, call when you can.

 21    Sorry to disturb you.       She wants to get this sorted out with

 22    him, so he takes the right step to get it back on track.             She

 23    writes back to Wexler about the price, not bad but not great.

 24    Need to understand what happened first.          Haven't been able to

 25    reach anybody.     Wexler writes, understood.       Not sure either we

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 114 of 188 PageID #: 6415
                                SUMMATION - MR. HEIN                    3581

  1    put up some bids just to protect it, until we get marching

  2    orders.    She says, hopefully I'll get a call back soon from

  3    George Castillo.      He says, okay, of course.       Hoping we don't

  4    have to go down too fast.       It's your call.     We're with you.

  5                Again, co-conspirators, what they are saying we

  6    would put bids just to protect it until we get your marching

  7    orders.    That's not permitted.      You can't put bids in to

  8    protect a stock price.       That's artificial coordination,

  9    artificial control over a price.         That's rigging the price to

 10    mislead investors.

 11                She understands that.      She said I'll get back to you

 12    soon let me talk to George Castillo.         She needs the control.

 13    He says, it's your call.       She writes both Wexler and Discala

 14    same day, it's coming back part way.         It's coming back part

 15    way.

 16                This is fraudulent intent.       This is, hey, we're

 17    rigging this price back, we're getting it back to a spot where

 18    we want it.     It's not permitted under the law.

 19                Now, Cane and Discala, these text messages, they

 20    follow up on what is going on, 198-29.

 21                (Audio played.)

 22                She explains what George Castillo is going to do,

 23    he's going to get it back down to the sixes, she says, so it

 24    just doesn't jump so much.       She's controlling the price.        She

 25    doesn't want it to jump so much right back in the right place

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 115 of 188 PageID #: 6416
                                SUMMATION - MR. HEIN                    3582

  1    to continue the inflation of the price.

  2                (Audio played.)

  3                Kyleen Cane says to Discala here, it's going to be

  4    yeah it's going to be sixes, it's still going to be 50 to 60

  5    cents, whatever it is, so, and everybody is going to be happy.

  6                Again, artificial rigging, manipulation of price.

  7                Then she asks Discala, where do you want it to land?

  8    Where do you want it to land?        That's crystal clear.      It's

  9    saying we're manipulating the stock price you tell me where

 10    you want it to land.      I'll talk to George Castillo and we'll

 11    get that price there.       He says 6.35 because people would get

 12    too excited, they would get too disappointed it went up.             She

 13    says, all right, all right.        I'll tell him.

 14                This is a meeting of the minds, a discussion among

 15    co-conspirators about where this price should land, what looks

 16    best, optics, so we can keep this scheme going.

 17                Then Discala, he informed Goodrich of what is

 18    happening on the same day, 198-30.

 19                (Audio played.)

 20                Discala is informing Goodrich of what is going on.

 21    They are going to retweek it to 6.35.         And wants to make sure

 22    it never happens again.       He mentions to him what the price is

 23    around 6.2.     He's asking Goodrich to help with the box again

 24    for optics purposes.      He tells him, I'm going to talk to

 25    Kyleen and make sure we get you the 50,000 shares for 25 cents

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 116 of 188 PageID #: 6417
                                SUMMATION - MR. HEIN                    3583

  1    a share.

  2                Kyleen Cane, the same day, she writes George

  3    Castillo, have a nice weekend, sorry to bother you.            She's in

  4    touch with him to make sure they get the price back down to a

  5    spot where they want it.

  6                Here Discala, 198-31, he informs Azrak of what is

  7    going on.

  8                (Audio played.)

  9                So Discala is informing Azrak of what happened and

 10    how they are going to fix it.        He said, I can't have that.

 11    I've got news coming Tuesday.        It will jump, it will go.       So

 12    what he's saying is we're going to get it back down, but don't

 13    worry next Tuesday I'll get news and get this price going up

 14    again as part of our scheme.

 15                Then look what he says to him about what happened.

 16    It was a mistake, right, George or Glend let's call him Jotta.

 17    Discala doesn't want to use his real name, a nickname, why,

 18    because he's a corrupt broker.        He's a part of scheme so let's

 19    give him a nickname to conceal the fact that George is from

 20    Glendale.    Let's call him Jotta as part of this.

 21                He says he was on a plane, right, it got hit.           It

 22    went through him.      BMAC got hit.     I had to lift the left side.

 23    Then Jotta landed, talk to Kyleen, we don't want this.             We

 24    wanted 6.35 today, 6.30, something like that, then we'll let

 25    news rip it up next week.       That's the news, again, get it back

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 117 of 188 PageID #: 6418
                                SUMMATION - MR. HEIN                     3584

  1    up.   He says to Azrak 6.30, 6.35 something like that.            He

  2    doesn't care whether it's 6.30 or 6.35, he wants it in that

  3    vicinity.    That's where he wants the price.         That's what

  4    Kyleen Cane and him discussed about getting there, and then

  5    let's rip news right after that and get the stock price back.

  6                Wexler writes Kyleen Cane that day.         I know.    Back

  7    down.    I hope it stops somewhere soon getting tremendous calls

  8    and texts.     Maybe now with some news we'll have some real

  9    holders.

 10                What does he mean by that, hey, if you get us press

 11    releases, news out there, promotion, we'll get some real

 12    holders.    That's important to this scheme, eventually get some

 13    people who want to stick with the stock, people

 14    non-conspirators, holders to stick with the stock and allow us

 15    to work this up and take their money.         He needs press releases

 16    to do so.    Here, a call between Kyleen Cane and Discala later

 17    that day.

 18                (Audio played.)

 19                These are the co-conspirators, Discala is on the

 20    phone with Wexler.      Hi, Kyleen.    I'm on with Marc Wexler.

 21    We're trying to talk about where to get the price.            I don't

 22    want on the five left side, I need it in the sixes, optics.

 23    He says 5.36, everybody else is 620, 620, 615.           She says,

 24    okay, yeah I'll call him right now.         Before she picks up he

 25    says, you know can you go, can you go, can you go 6, can you

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 118 of 188 PageID #: 6419
                                SUMMATION - MR. HEIN                    3585

  1    go 6.27 for 200, I'll go 6.28.        That's Marc Wexler right at

  2    the beginning.     These are the co-conspirators discussing the

  3    price and what to do with it.        And she doesn't question.       She

  4    doesn't question about rigging prices.          She's, like, okay,

  5    I'll call them.     Let's get this going.

  6                Look at where we end up on May 23.         She sells, look

  7    at the David Ben-Bassat account, 3600 shares through George

  8    Castillo for $6.297, 6.30, that's what she says, that's just

  9    as what she and Discala had discussed.          He discussed 6.35 then

 10    he said I'm looking 6.30, 6.35 somewhere in that realm, that's

 11    where she landed.      She's fulfilling her part of the conspiracy

 12    here.

 13                Now, more Tuesday.      This is the text Kyleen Cane

 14    responds to Wexler when he says maybe now with some news we'll

 15    have some real holders.       She says, I'll get you some news on

 16    Tuesday, just as Discala had talked about as well.            We just

 17    need some news.     Here is the closing price, popped over seven,

 18    closing price of the stock $6.30.         Just where they had

 19    discussed getting that stock at, to rig it back down to

 20    continue their manipulation.

 21                They continue their coordinated trades and their

 22    manipulation after May 23, end of May into June.           Here is a

 23    call, Overt Act K, Discala and Cane have on May 27, 198-34.

 24                (Audio played.)

 25                They are talking about the dollar amount.          You heard

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 119 of 188 PageID #: 6420
                                SUMMATION - MR. HEIN                    3586

  1    from certain victims, you heard from certain investors they

  2    were buying a dollar a share, restricted shares, but shares

  3    that they thought were worth six times that and eventually

  4    would be able to sell.       They are discussing bringing more

  5    investors in.     Investors who think this is a good company, who

  6    they promoted to and who gets swindled.          Let's continue the

  7    call.

  8                (Audio played.)

  9                So what they are talking about here, she mentions

 10    press releases.     She says I'm getting something out today.

 11    This is 27th, Tuesday, 23rd was Friday, so 26th must have been

 12    Memorial Day weekend.       Here is the new trading day.       She's

 13    providing news.     I'm getting my PR guys out there.

 14                That's part of the scheme she would have provide the

 15    news and then they would use that to get the stock price up.

 16    Discala is talking about optics again.          He's talking about

 17    where to move the price and she understands exactly what he's

 18    talking about.

 19                On May 27 Wexler writes Kyleen Cane, Kyleen, can we

 20    just ease into 6.35?      We have some buying.      She says okay.      He

 21    asks is everything still on track?         She says, yes, call me.

 22    No text.    She's agreeing with him.       I'll ease you into 6.35,

 23    let's discuss this on the phone, no text.          I don't want any

 24    record of this.

 25                Here on May 27, the Ben-Bassat account, sells at

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 120 of 188 PageID #: 6421
                                SUMMATION - MR. HEIN                    3587

  1    6.325 above the 6.30, easing into 6.35 just as she agreed with

  2    Wexler.    After close on May 27 she calls David Ben-Bassat and

  3    he puts a trade in with George Castillo and Glendale.            Here is

  4    that trading on the next day, May 28 at 6.41, working the

  5    price up, using Ben-Bassat as a cover up.          Communicating with

  6    him and having him put the trades up and the price is going up

  7    again.    Got back 6.30, she puts it in, 6.32.         May 28, 6.41

  8    they are climbing again, just as they planned.

  9                You saw on May 27 Cane put out press to help Discala

 10    and their co-conspirators to promote the stock.           This is a

 11    important part of the scheme, just as Code Smart.

 12                May 29, 2014, they also talk about putting news out

 13    in furtherance of the conspiracy.         Would you guys consider

 14    letting me run press, I've done it before.          Then he says, oh,

 15    I just saw it.     Wexler really wants the press out.         He said it

 16    on the stand, he testified to it, he wants it all to move

 17    faster than Kyleen Cane, who knows the rhythm she wants to

 18    move at, she knows how this will be a success.           But then he

 19    sees the price after he writes her.         She writes, Kurt Divich,

 20    the new PR guy, he delivers just before market opens.            No need

 21    to look two hours before.       It was scheduled last time for this

 22    time.    All really good.     She is saying, I got a new guy, he'll

 23    get it just before market opens so you can work it to work the

 24    price up that day.      She's agreeing to, that's what she's

 25    doing.

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 121 of 188 PageID #: 6422
                                SUMMATION - MR. HEIN                    3588

  1                Here on May 29 continuing to sell, gradually

  2    increase in prices.      Also on May 29 Wexler writes to her, he's

  3    wondering who is on the bid, can it be like MMS is trying to

  4    break it down or short us?       And seeing if they can break it.

  5    She says profit taking, moved up too fast.          This is why she

  6    was concerned about that huge spike.         We need it back down.

  7    We need it back down, because she knows how these schemes

  8    work.    When you work that price up, you can't have people jump

  9    in there and sell.      They see this huge spike.       That's why she

 10    was concerned, that's why she wanted it back down.

 11                June 3rd, Discala is on another call with Cane.

 12    They continue to discuss rigging the price and rigging the

 13    volume of the stock.

 14                (Audio played.)

 15                Crystal clear evidence of intent on both parties,

 16    both of them are talking about rigging prices, rigging volume.

 17    He's giving his view how the optics look and what is best.

 18    Kyleen Cane is saying, well, actually the guys who promoted

 19    asked to keep it at certain levels, not, not shoot it up.

 20    We're moving it up pretty high.        They are describing their

 21    manipulation scheme, what it's doing to the stock price.

 22    She's saying move it up a little higher, talking to the

 23    promoters, other co-conspirators, they are saying we don't

 24    want to shoot up.

 25                (Audio played.)

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 122 of 188 PageID #: 6423
                                 SUMMATION - MR. HEIN                   3589

  1                Again, crystal clear what they are doing here.           He's

  2    talking about IRPR guys.       He's saying I completely agree with

  3    you, I just need to get my horses some hay.           He needs to get

  4    his horses some news, his promoters some news, to work the

  5    price up.    He asked about the news.       She said, I got something

  6    out today.     I'm going to twice a week.       That's exactly what

  7    she's doing here, they are working together to work the price

  8    up.   That's June 3rd.

  9                What else happens on June 3rd?        This is 198-41 Cane

 10    transfers $300,000 in Cubed trading profits to her own account

 11    from the Ben-Bassat account.        This is the money that she's

 12    extracting from the scheme.        Here on the left you have it,

 13    $300,000 Ben-Bassat signs it June 3rd.          On the right we asked

 14    Ben-Bassat about the transfer.        Did you wire 300,000 to

 15    yourself, sir?     No.    Who was using this bank account that was

 16    sent to?    Kyleen Cane.     Did you use any of these 3,000.        No.

 17    Did you know about this June 3rd wire before you met with the

 18    Government.     No, I did not.

 19                Those are the proceeds that she has made from her

 20    manipulation from her sale of the stock unbeknownst of

 21    Ben-Bassat, she's transferring it over to her account.             That's

 22    intent.    That's evidence of intent of her being part of this

 23    scheme and profiting from it illegally.

 24                June 7, four days later, you heard about Andy

 25    McAlpine, a broker down in Cayman Islands.          You saw text

                                  Denise Parisi, RPR
                                Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 123 of 188 PageID #: 6424
                                SUMMATION - MR. HEIN                    3590

  1    messages between McAlpine and Kyleen Cane.          What did he write

  2    to her about Cubed stock, that stock is creeping up.            She

  3    gives him a smiley face.       That's exactly right, that's what

  4    I'm doing with the stock, creep it up to take advantage of it.

  5    He says, you have a million shares, wasn't it.           She says,

  6    first deposit will be 270, but there will be two more, those

  7    are the escrow accounts.

  8                The first deposit of the Ben-Bassat shares to trade

  9    at 267,000 but there will be two more she said.           She's going

 10    to work her way down the tranches of fake shareholders to put

 11    them in, to sell, to drive the price up.

 12                On June 12 Discala and Josephberg talk.

 13                (Audio played.)

 14                Government's Exhibit 198-51, who is control of the

 15    scheme, Kyleen Cane because she controls the shares.

 16    Josephberg, the corrupt broker, says call Kyleen Cane, she's

 17    the person you need to talk to if you have questions about

 18    this.

 19                June 12, this is Count Ten, another wire fraud count

 20    in furtherance of the conspiracy.

 21                (Audio played.)

 22                What is going on here with discussing Wexler's

 23    conversation with Kyleen Cane.        First of all, she's the one in

 24    control.    She's saying back off, I got this, I'm handling it.

 25    When she said that, Discala says, that's beautiful.            Why is

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 124 of 188 PageID #: 6425
                                SUMMATION - MR. HEIN                    3591

  1    that beautiful?     Because he trusts her.       He knows that she has

  2    experience and expertise in how to make this thing work.

  3    Wexler is pushing hard.       He wants more and more volume.        She's

  4    saying the company has got to the catch up with the stock

  5    price.    Meaning, to make this thing work, you got to walk it

  6    up.   You can't just go spike it up, like Wexler wants and make

  7    your money.     You got to stay under the radar, stay under the

  8    regulators, work the price up to continue to profit.            And look

  9    what she made all right, 300 grand she just extracted.             She's

 10    got a million restricted shares.

 11                You get this conspiracy to go out for a year and

 12    those restricted shares become freely tradeable.           And you're

 13    trading in the high, single digits or ten bucks, wherever you

 14    get that thing to.      You sell those for $10 million, that's

 15    certainly a lot more profit than the 300,000 she made so far.

 16    She's saying, I got it, we're pushing forward.           This is in

 17    furtherance of the fraudulent scheme.         She continues to be

 18    pushing the sales.

 19                June, here are the sales, increasing prices.           6.60,

 20    6.63, 6.71, 6.70, 6.70.       She's pushing up, as she said

 21    earlier, I don't want it to jump too quickly.           She's talking

 22    to the promoters, you got to do this the right way, got to get

 23    this thing going gradually to get the most out of this

 24    manipulation scheme.

 25                How else is she pushing forward?        June 20, she

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 125 of 188 PageID #: 6426
                                SUMMATION - MR. HEIN                    3592

  1    prepares the Marche Godffrey shares for sale.           Marche Godffrey

  2    you heard from him testifying before.         No idea about the

  3    shares.    She controls them.      Now she's getting that second

  4    tranche ready for sale.

  5                Here you see it.     Marche Godffrey on 6/20 they go

  6    into the Cede & Co. and then they go to JP Morgan Clearing

  7    Services.    She is getting the next tranche ready for sale to

  8    continue to get the price up of Cubed, just as she told Andy

  9    McAlpine in the texts, I got 270 already, two more in their

 10    way, and here is one of them, JP Morgan Clearing Services.

 11                Look at the documents.       Here is the irrevocable

 12    stock power.     What does Marche Godffrey tell you?         He told you

 13    I filled my name on the top of this, but nothing else.             They

 14    took it from me.      Now what is she doing, she's transferring

 15    his shares to Oxbridge Technology Partners.           You saw them

 16    earlier.    They were when Wexler and Discala bought the escrow

 17    and said your money is going to go to Oxbridge Technology,

 18    down in Belize, Kyleen Cane's company.          That's what these

 19    shares she's sending.       Did Marche Godffrey know?      Did he sign

 20    off on his shares, which by the way 267,000 shares are worth

 21    maybe $1.3 million, that they are going off to be traded, no,

 22    he didn't know.     Signature, what does he say, that's not my

 23    signature.     Someone forged that signature, Kyleen Cane and her

 24    team forged that signature.        How do you know that?      He said

 25    that because I have an E at the end and an accent on Marche,

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 126 of 188 PageID #: 6427
                                SUMMATION - MR. HEIN                    3593

  1    There is no E at the end.       This is nothing like the signature

  2    he signed in the subscription or the non-prosecution agreement

  3    that he signed.     Kyleen Cane and her team are forging the

  4    signature to transfer these shares so she can profit from the

  5    sale of them, just as she did with David Ben-Bassat's shares.

  6                Here are the records Oxbridge Technology Partners,

  7    from Belize City, Belize.       This is to Empire Stock Transfer

  8    saying Marche Godffrey holds these shares, putting them in to

  9    JP Morgan Chase enable willing them to be traded as free

 10    trading shares.     Cane Clark Cubed walking in,picking up the

 11    Marche Godffrey stock certificate from Empire and putting them

 12    in Cede & Co. to make them tradeable.

 13                What you also saw from those JP Morgan records from

 14    the witness you saw here, Government 165-26 through 27 is that

 15    Cane did in fact, sell 500 of those Marche Godffrey shares on

 16    July 15, 2014, just before she was arrested.           She's profiting

 17    from those shares.      While she's profiting from her trading she

 18    is still trying to keep the escrow account under wraps.             Here

 19    is the call with Discala, 198-60, on June 24.

 20                (Audio played.)

 21                Kyleen Cane says to him, he called me, he's asking

 22    scary questions about the escrow.         She doesn't want anybody

 23    calling her about the escrow and asking her how it works.

 24    It's her illegal scheme.       It's the special scheme that makes

 25    this work.     And she said, tell Kenny Yellin not to call me.

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 127 of 188 PageID #: 6428
                                SUMMATION - MR. HEIN                    3594

  1    Nobody should be calling me how their shares are split.             Just

  2    as he said about Goodrich, she doesn't want to talk about the

  3    escrow.    That continues here.

  4                What else is news, Kyleen Cane continues to sell

  5    into the buying, into the rigging trading of Cubed through

  6    June.

  7                What else does she do at the end of June?          June 27

  8    she transferred Cubed shares to GCEF Opportunity Fund.             What

  9    is the GCEF Opportunity Fund, a fund in connection with a

 10    principal of Glendale.       This is Glendale where George Castillo

 11    works.    This is now as she's talking about she's giving him

 12    those $25,000 for 25 cents on the share.

 13                Marcus Poe, remember Marcus Poe another fake

 14    shareholder on the 30 fake shareholders list, another person

 15    she controls.     Here she goes the Empire Stock Transfer and

 16    25,000 shares she transfers to GGCEF Opportunity Fund.             Marcus

 17    Poe, and there I submit to you is the forged signature.             So

 18    she continued to commit fraud with these fake shareholders'

 19    stock.

 20                Here Ken Clark picks them up and here is the

 21    November check for the GGCEF Opportunity Fund $6,250 for

 22    25,000 shares.     It says it there in the memo, 25,000 Cubed

 23    shares.    This is signed by an individual named Paul Eric

 24    Flushing, principal of Glendale Securities, George Castillo

 25    her co-conspirator.      These free trading shares that she's

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 128 of 188 PageID #: 6429
                                SUMMATION - MR. HEIN                    3595

  1    providing, worth about $150,000, the stock price of $6 per

  2    share, Glendale paid 6,000 for them.         That's what they are

  3    getting as being part of this corrupt scheme from these fake

  4    shareholders.

  5                What else did she do July 1st?        She transferred

  6    another 225,000 in Cubed trading profits to her account.             Just

  7    as before, Ben-Bassat's signature is forged, $225,000.             We

  8    asked Ben-Bassat, is that the account that you shared with the

  9    defendant Kyleen Cane?       I believe so.    Sir, did you give

 10    permission to wire $225,000 to the Glendale account to this

 11    account that was being used by the defendant Kyleen Cane?               No.

 12    That's $525,000 she's moved into her account as profits from

 13    her scheme.     She continues to cash out.

 14                What happened else does she do here?         July 15, two

 15    days before her arrest, she receives 300,000 free trading

 16    shares from Cubed.      This is purportedly for her legal work for

 17    Cubed and Cubed signed off on this paying her one dollar per

 18    share for her work that was going to continue, so for 300,000

 19    shares that she was getting from them in Cubed.           The stock

 20    price of six almost $7, again, 300,000 shares worked out to

 21    about $1.8 million shares that she can trade on the market

 22    that she has now in her name.

 23                Where does she send these shares?         She immediately

 24    that same day she goes to Empire Transfer and said please

 25    transfer my 300,000 free trading shares in the name of NPNC

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 129 of 188 PageID #: 6430
                                SUMMATION - MR. HEIN                    3596

  1    Management, her company, to conceal her activity.            She signs

  2    her name at the bottom.       She immediately is moving to get

  3    these things to be tradeable so she can sell them for profit

  4    two days before her arrest.

  5                As I said in the beginning of this, all profits

  6    Cubed investors expense.

  7                Here is the money she made from the Ben-Bassat

  8    account, $570,000 is what was made in that account.            As you

  9    saw, she transferred over $525,000.         What else did she profit

 10    from this scheme?      $300,000 free trading shares.       I just

 11    showed you that she immediately moved to try to trade two days

 12    before her arrest.

 13                What else did she profit?       If she keeps this scheme

 14    going, as she's trying to do, 1 million restricted shares in

 15    NPNC Management that she bought from a fake CEO of Northwest

 16    Resources, Taylor Edgerton.        Again, stock that she could sell

 17    when she keeps this scheme going.

 18                At who's expense is Kyleen Cane profiting?          Victims.

 19    You heard from several of them.        Rui Falcon, told you that she

 20    invested 600,000 of her own money, total of 1.4 million in

 21    Cubed.    She told you she had a sit-down meeting with Kyleen

 22    Cane to discuss the company, and was told that this company

 23    was something worth investing, that it was something that she

 24    would profit from and had this great technology.           She relied

 25    on that.    She believed in that.      So she invested $1.4 million

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 130 of 188 PageID #: 6431
                                SUMMATION - MR. HEIN                    3597

  1    because she was getting shares, 1 dollar a share, the company

  2    was trading at $6 a share.       She was told this company has got

  3    a great product, great prospects, it's moving up, you should

  4    invest here.     And she did.

  5                What else did she tell you?       She said it would have

  6    been material, it would have been very important for her to

  7    know if someone held more than 5 percent of the stock; if one

  8    person, Kyleen Cane, held all of the free trading shares.

  9    Why?   Because that someone has control over it and they can do

 10    things in that stock you can't do in a normal market

 11    conditions.     She said if she had known this she would have run

 12    as fast away from the company as possible and reported them to

 13    the authorities.

 14                Eliezer Zupnick, you heard him testify.          He told you

 15    that Josephberg introduced him to Discala at a meeting, who

 16    talked up these companies.       He invested $10,000 in Cubed

 17    through a stock purchase agreement with Discala.           He never got

 18    those shares, despite what it said in the agreement.            AJ

 19    Discala never gave him the stock certificate.           He lost that

 20    money.

 21                He also invested five grand in Star Stream, lost

 22    that; 2500 in Code Smart.       He lost more than $66,000 as a

 23    result of AJ Discala and Kyleen Cane's manipulative

 24    conspiracy.

 25                Igor Gefter, he lost $55,000 in Crackpot Cubed.             He

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 131 of 188 PageID #: 6432
                                SUMMATION - MR. HEIN                    3598

  1    invested in the Cane Clark escrow account.          He invested with

  2    Omni View he.     Invested 5,000 in the open market.         He lost it

  3    all as a result of the fraudulent scheme the defendant the

  4    perpetrated.

  5                Bryan Hagen, he told you also about losing $40,000

  6    in Cubed.    AJ Discala signed purchase agreements.

  7                (Continued following page.)

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                Denise Parisi, RPR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 132 of 188 PageID #: 6433
                                SUMMATION - MR. HEIN                    3599

  1                MR. HEIN:    Igor Gefter invested $40,000 in Cubed.

  2    He thought this was going to be a life-changing investment

  3    because of where it was trading and what he was hearing about

  4    the company.

  5                He lost 38,000 of those $40,000.        He also lost $7500

  6    in StarStream because of his investment.

  7                And you heard from Michael Kellner, who lost $43,000

  8    in Cubed.    And he told you about Chris Meyers, a promoter for

  9    AJ Discala, who was a close friend of his, and Michael Kellner

 10    had gotten his grandfather's inheritance and wanted to invest

 11    it in something.      And they misled him into investing it in

 12    Cubed.    Forty thousand dollars, he invested.         AJ Discala

 13    signed the stock purchase agreements and he never got a stock

 14    certificate.     He never got those shares and he lost all that

 15    money.

 16                Here's what Bryan Hagen told you:         Mr. Hagen, would

 17    you have purchased stock, Cubed stock from OmniView if you

 18    knew that OmniView would not give you a stock certificate?              Of

 19    course not.

 20                Why not?    Our agreement that we signed clearly

 21    stated that they would deliver the stock certificates.

 22                Mr. Hagen, is the loss 52,400 get get?         Absolutely.

 23                How?   This represents a very significant amount of

 24    money to our family.      I mean that amount of money could have

 25    potentially funded one of our kid's college fund, you know,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 133 of 188 PageID #: 6434
                                SUMMATION - MR. HEIN                    3600

  1    from a personal standpoint, obviously caused stress in the

  2    household, stress on my marriage.         Obviously, I don't believe

  3    we've made any investments since that weren't retirement

  4    savings.

  5                Was this a large part of your savings, sir?

  6                Absolutely.

  7                What did Michael Kellner tell you:         1870 in the

  8    transcript:     Would it have been important to your decision to

  9    know that Cubed's stock price was being artificially inflated?

 10    That would be very important to know?

 11                Why?   Because I put my money in the hands of

 12    criminals and scoundrels.

 13                What kind of financial impact did losing

 14    approximately $46,000 have on you and you family?            It was big.

 15    It was my life savings and if I had that money now and maybe

 16    returns from other investments, I could probably afford a new

 17    car, which I need.      I could probably afford to send my kid to

 18    daycare, which I can't do right now.

 19                Those are only certain victims of these schemes that

 20    these two defendants perpetrated.

 21                And I told you at the beginning I'd come back to the

 22    charges.    Here are the charges that are laid out, the ten

 23    counts.    And I want to walk briefly through the law you'll get

 24    and explain what we've proven within a reason doubt defendants

 25    are guilty of all of the charges in the indictment.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 134 of 188 PageID #: 6435
                                SUMMATION - MR. HEIN                    3601

  1                Securities fraud:      As I said, they have been charged

  2    with a securities fraud conspiracy.         Both defendants have been

  3    charges.    AJ Discala with the conspiracy to defraud investors

  4    in CodeSmart, StarStream, Staffing Group and Cubed.            In that

  5    same conspiracy, Kyleen Cane is charged with defrauding

  6    investors in Cubed.

  7                Counts Three and Four also charge securities fraud,

  8    but not a conspiracy.       They are substantive counts, is what we

  9    would call them, three with respect to CodeSmart, four for

 10    Cubed.

 11                Here are the element of securities fraud:          First, in

 12    connection with the purchase or sale of a security, CodeSmart,

 13    Cubed and Staffing Group and StarStream, a security owned

 14    shares of those companies.       The defendants employed a device,

 15    scheme or artifice to defraud -- which I explained to you

 16    earlier is a fraudulent scheme -- a scheme to deceive or take

 17    advantage of investors through lies and false representations.

 18    That's one.

 19                Four, made an untrue statement of a material fact or

 20    omitted to state a material fact necessary in order to make a

 21    statement made in light of circumstances of which they are

 22    made, not misleading or engage in an act, practice or course

 23    of business that operated or could operate as a fraud or

 24    deceit upon the purchaser or seller.

 25                Now, all three of those you see here:         One, device,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 135 of 188 PageID #: 6436
                                SUMMATION - MR. HEIN                    3602

  1    scheme or artifice to defraud, the fraudulent scheme, I've

  2    gone through the evidence on, that these two individuals,

  3    these two defendants perpetrated.         To lie and deceive

  4    investors by not telling them they were manipulating the

  5    stocks.

  6                Number two, you've seen, basically

  7    misrepresentations, material misrepresentations that people

  8    rely on.    You've seen the false press releases for CodeSmart

  9    the false SEC Filings.       They lied about exclusive partnership.

 10    These are things that investors look to.

 11                And in the third scheme we described to you also are

 12    acts, practice or course of business that operated as a fraud

 13    upon a purchaser or a seller.        The act or practice is the

 14    fraudulent scheme.      It is the rigging of the prices to move

 15    them up for your own profit.

 16                The second element of securities fraud, defendants

 17    acted willfully, knowingly with an intent to defraud.            And I

 18    submit to you, we've proved this with overwhelming evidence

 19    that these two defendants knew exactly what they were doing,

 20    and intended to defraud investors.         And they intended to do

 21    that by rigging these prices, walking them up, selling their

 22    shares into them for shares that they got essentially nothing,

 23    and made massive profits while their victims lost that money

 24    when the stock price collapsed.

 25                And you see intent.      You see it in words.      You see

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 136 of 188 PageID #: 6437
                                SUMMATION - MR. HEIN                    3603

  1    it in wiretap calls.      You see it in text messages, the

  2    Bell/Discala text messages.        You see the wiretap calls with AJ

  3    Discala.    You see it in emails.

  4                And you see it in actions.       You see it in placing

  5    trades, in placing sales and placing buys, in moving money

  6    into different accounts to profit from this.           Those are the

  7    actions they took to intend to commit this fraud.

  8                And finally, defendants knowingly used or caused to

  9    be used any means or instrumentality of transportation or

 10    communication in interstate commerce.         What that means, wire,

 11    telephone calls, emails, text messages -- all of that

 12    satisfies that last -- you saw those in droves, a number of

 13    calls and texts and emails that were sent for perpetrating

 14    this fraud.

 15                I submit to you that these securities fraud elements

 16    have all been met by the evidence you've seen with respect to

 17    both defendants.

 18                Now, conspiracy.     I mentioned to you that securities

 19    fraud is Counts Three and Four.        And Count One, what we talked

 20    about is securities fraud conspiracy.         That is Count One and

 21    two are charged that way.       Conspiracy is simply an agreement

 22    with two or more people to violate the law.

 23                And in each instance, AJ Discala and Kyleen Cane,

 24    they were in a conspiracy together with respect to Cubed.

 25    Kyleen Cane joined an ongoing conspiracy that Discala was part

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 137 of 188 PageID #: 6438
                                SUMMATION - MR. HEIN                    3604

  1    of.   He was part of a conspiracy to manipulate CodeSmart,

  2    StarStream, Staffing Group and Cubed -- and he had many

  3    conspirators, and you heard from several op the stand.             And

  4    Kyleen Cane joined that conspiracy with respect to Cubed to

  5    carry out that manipulation with her special escrow account.

  6                So the elements of the conspiracy existed and the

  7    defendants knowingly and intentionally joined that conspiracy.

  8    And you've seen evidence throughout showing the knowing

  9    joining of a conspiracy.

 10                Discala texts Bell:      We're a good them.      We're going

 11    to do well for each other.       That's a promise.      Discala and

 12    Cane, Discala says:      There's no crime.      We're a team.    I think

 13    it's wonderful.     You should take the credit that's in

 14    Government Exhibit 189-23.

 15                And Cane in that same call saying:         I'll just tell

 16    them, you know, it's part of a team.         When they're part of

 17    this conspiracy, they're part of this team.

 18                And another call, 198-347:       I'm doing this as part

 19    of our group effort.      They're conspiring to carry this out.

 20                And you heard Discala say to Goodrich in a call,

 21    198-6, that:     There are really five escrows out there.          Once

 22    you get face-to-face with Cane, she'll explain it to you and

 23    you'll be part of that team.

 24                Now, I mentioned to you Count One and Two are

 25    conspiracy.     Securities fraud conspiracy, Count One; wire

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 138 of 188 PageID #: 6439
                                SUMMATION - MR. HEIN                    3605

  1    fraud mail fraud conspiracy, Count Two.

  2                For a securities fraud conspiracy, we're also

  3    required to prove the defendants or one of their

  4    co-conspirators committed one or more overt acts to further

  5    the object of the conspiracy, and I've been pointing those out

  6    to you throughout, but I want to go through them briefly with

  7    you again now.

  8                There are thirteen of them.       The ones that are in

  9    black, I've already gone through.         I will show you some in

 10    blue that I have not gone through, and I will show you

 11    briefly.

 12                You recall this is the email from Ira Shapiro,

 13    Ramapo, apologizing for the false press release, essentially

 14    to keep thing under wraps to further the conspiracy,

 15    Government Exhibit 181-1.

 16                Here's Government Exhibit 178-40.         This is the stock

 17    purchase agreement on August 15th with one of Bell's clients,

 18    the one they sold at 14 cents a share as hush money, that

 19    Discala signed and Bell and Discala together participated in

 20    to further that conspiracy.

 21                This is the August 27th date, Form 10, regarding

 22    Shapiro's stock purchase, basically putting out a false press

 23    release saying that he had bought $80,000 of stock in the

 24    company because it is symbolic of his confidence, when, in

 25    fact, he didn't put that money.        Discala give him that money

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 139 of 188 PageID #: 6440
                                SUMMATION - MR. HEIN                    3606

  1    to try to further the ultimate scheme.

  2                Overt Act D -- and by the way, you'll see these in

  3    the charge that the judge will read to you at the end.             You

  4    will recognize it then.

  5                This is Government Exhibit 198-3.         It's a May 5th

  6    call between Discala and Goodrich regarding Cubed:            Rigging

  7    the spread together, moving the price up.          That's also in

  8    furtherance.

  9                198-13E, you saw this.       This is the May 12th call

 10    between Discala and Azrak about the bulls and the calves,

 11    taking advantage of the speculativeness.           Again, furthering

 12    the object of the conspiracy, to swindle investors.

 13                This one's in blue.      I'll go through that in a

 14    second.    G, we played for you May 20th, 198-20, a call between

 15    Discala and Goodrich regarding the escrow on Cubed, talking

 16    about the escrow, wanting to meet with Kyleen Cane and

 17    manipulating Cubed.

 18                H198-21, may 20th call between Discala and Azrak

 19    regarding the break and the gas.         Discala tells him both the

 20    break and the gas.      A call in furtherance of the object of the

 21    conspiracy, manipulating Cubed.

 22                Here's 198-23, May 21st, between Discala and Cane

 23    regarding Cane's IRP, her investor relations, public relations

 24    guy, the guy she's going to help get the word out there, put

 25    press releases out there, furthering the scheme.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 140 of 188 PageID #: 6441
                                SUMMATION - MR. HEIN                    3607

  1                J -- we'll go to that in a second.         I'm not

  2    showing -- K198-34, May 27th call between Discala and Cane

  3    regarding a trade of Cubed shares.         Again, talking about

  4    rigging the price, rigging the volume, walking the price up.

  5    These last two, I'll go through in a second.

  6                I submit to you that all these overt acts that

  7    you've seen them played through were in furtherance of

  8    securities fraud conspiracy.

  9                Here are the four that I have not played for you.

 10    Overt Act F, it's Government Exhibit 198-17, Discala said to

 11    Wexler in a call:      So our deal is going to pay Cubed 250

 12    'cause these guys can't generate revenue, so I'm going to

 13    generate it myself.

 14                And here, he's talking about generating revenue for

 15    Cubed, make it look a little better for the company, so they

 16    can continue to push the stock price up.

 17                Overt Act J, 198-24, Joseph Brooks to Discala:           I

 18    don't want to be the only one buying today.           I heard it looks

 19    very bad for a broker to be the only one buying, that's what

 20    I've heard.

 21                That is a call in furtherance of the conspiracy, and

 22    there's more to the call, obviously.         But what he is saying

 23    here is hey, you're asking me to be a corrupt broker here, do

 24    some buys, and I'm a little concerned it's going to look bad

 25    if I'm the only one buying.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 141 of 188 PageID #: 6442
                                SUMMATION - MR. HEIN                    3608

  1                Overt Act L, Government Exhibit 198-35.          Discala to

  2    Darren Goodrich on May 29th:        No.   Just buy a hundred and stay

  3    under 43.    I'll have the other accounts move up.         Again, an

  4    instruction to buy, manipulating the price, another overt act.

  5                Overt Act M, Government Exhibit 198-49, Wexler

  6    states to Discala, June 6th:        We don't need to go up every

  7    F'ing day.     The bottom line is though, we are supporting the

  8    stock.

  9                There, Wexler's talking to Discala about how he and

 10    Discala are the ones on the buy side of the stock.            They're

 11    supporting it.     They are rigging it.      They're making it go up.

 12    Kyleen Cane is selling the stock.

 13                I submit to you that we have shown overwhelming

 14    evidence proving these overt acts and these overt acts were in

 15    furtherance of the securities fraud conspiracy, to defraud

 16    investors in connection with the sale of the stock in these

 17    companies.

 18                Here are the charges:      Securities fraud conspiracy,

 19    securities fraud, securities fraud.         As I said, those are the

 20    elements that we needed to prove, and this evidence is proved.

 21    It proved that Discala and Cane participated with this

 22    conspiracy, agreed to defraud investors with respect to these

 23    companies.

 24                And that on Counts Three, Discala is guilty of

 25    securities fraud for defrauding investors by manipulating the

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 142 of 188 PageID #: 6443
                                SUMMATION - MR. HEIN                    3609

  1    price of CodeSmart; and that Count Four, Discala and Cane are

  2    guilty of defrauding investors with respect to CodeSmart by

  3    knowingly carrying out this scheme to defraud and using wires

  4    and calls and text messages to carry it out.

  5                Now, wire fraud and mail fraud.        Count Two is

  6    charged as wire and mail fraud conspiracy.          So I want to walk

  7    just quickly through what constitutes wire fraud and mail

  8    fraud.

  9                First, the scheme or artifice to defraud, obtain

 10    money by false and fraudulent pretenses, representations or

 11    promises.    As you notice, some of that language is identical

 12    to the language in the first element of securities fraud:               A

 13    scheme or artifice to defraud.        Just in this case, wire fraud,

 14    it doesn't need to in connection with the purchase or sale of

 15    a security.

 16                This is the same scheme that we're talking about,

 17    the scheme that Discala undertook CodeSmart, Staffing Group,

 18    StarStream and Cubed, in the scheme, the conspiracy that

 19    Kyleen Cane joined.

 20                Second, that they knowingly and willfully

 21    participated in this, very similar to the second element of

 22    securities fraud, is that they knew what they were doing, they

 23    intended to do this -- and third, for wire fraud, the

 24    defendants used or caused the use of interstate wires.

 25    Interstate wires, as I said to you before, are phone calls,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 143 of 188 PageID #: 6444
                                SUMMATION - MR. HEIN                    3610

  1    text messages, emails.       And for mail fraud, the defendant used

  2    or caused to use the interstate mail to further this scheme.

  3                Now, as for the mail fraud, you heard from -- Bell

  4    testifying that he had received via FedEx paperwork from

  5    Discala to buy CodeSmart shares and CodeSmart stock

  6    certificates from Goepel.       That satisfies the mail fraud part,

  7    using the mail to carry out this fraud.          And Eliezer Zupnick

  8    also received CodeSmart shares in Brooklyn, related to this

  9    wire fraud.

 10                Now, wire fraud is also the last six counts, Counts

 11    Five through Ten, and you heard all of those calls.            We went

 12    through them.     I pointed it out to you.       And as I mentioned

 13    throughout and the judge will tell you that each individual

 14    wire, I mean each call is a separate crime, and it's made in

 15    furtherance of a fraudulent scheme, and all of those calls, I

 16    submit to you, made in furtherance of the fraudulent scheme.

 17                And I wanted to also note the venue.         Venue is

 18    something that we need to prove.         That simply means that it

 19    happened here in the Eastern District of New York.            Each of

 20    those wire fraud calls took place while Discala was here in

 21    Brooklyn, which gives the Eastern District of New York venue

 22    over those crimes.

 23                Also, from a venue perspective for securities fraud,

 24    you heard from the DTC witness, Deposit Trust Corporation,

 25    that all the trades from those four companies were processed

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 144 of 188 PageID #: 6445
                                SUMMATION - MR. HEIN                    3611

  1    here in the DTC from Brooklyn, as well, from a venue

  2    perspective.

  3                Now, conspiracy, I'm going to go through it just

  4    briefly again for the wire and mail fraud conspiracy.            Again,

  5    joining a conspiracy, knowingly and intentionally joining that

  6    conspiracy to carry it out, and I went through examples of

  7    that.

  8                So here, we have wire fraud, mail fraud conspiracy.

  9    Discala and Cane are guilty of that, as well, because they

 10    defrauded investors knowingly and using both the wires and

 11    mail fraud and the mails.

 12                And as to the wires, you heard them.         Count Five is

 13    Government Exhibit 198-6.       I'm not going to play them all for

 14    you again now.     That's a call between AJ Discala and Darren

 15    Goodrich regarding the Cubed manipulation.

 16                Count Six, 198-9, a call between AJ Discala and

 17    Sloan regarding the Cubed manipulation.

 18                Count Seven, 198-74, Discala and Azrak regarding

 19    manipulating both StarStream and Cubed.

 20                Count Eight, Discala and John Arlo from BMAC talking

 21    about the manipulation of SSCT.        That's 198-52.

 22                And Count Nine, 198-77 is Josephberg and Discala

 23    talking about manipulating SSET.

 24                And finally, 198-53 is Discala and Wexler regarding

 25    Cubed.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 145 of 188 PageID #: 6446
                                SUMMATION - MR. HEIN                    3612

  1                And you see that here for Count Five, manipulating

  2    customers involves Cubed, Six as well.          Seven is both

  3    StarStream and Cubed.       Eight and Nine, StarStream, those are

  4    those calls you heard -- and Ten is Cubed.          And I submit to

  5    you each, one of those was in furtherance of the fraudulent

  6    scheme.

  7                I know it's been a long presentation and I

  8    appreciate your patience.

  9                Ladies and gentlemen, this case is about control and

 10    deception.     The defendants, Abraxas Discala and Kyleen Cane,

 11    artificially controlled the price of these companies.            They

 12    deceived investors by not telling them that they were

 13    manipulating the stock of these companies, and they made huge

 14    profits from these schemes.

 15                And you heard what happened to these investors

 16    because of the defendants' fraud.         They lost their hard-earned

 17    money, money they could have used for their children's college

 18    education, money that they could have used for -- to pay for

 19    daycare for their children.

 20                The evidence we presented to you today proves beyond

 21    a reasonable doubt the defendants are guilty of all of the

 22    crimes with which they've been charged.

 23                Now, after the defendants' summations, we will have

 24    the opportunity to come back in front of you and speak to you

 25    further about the evidence.        And at that time, we'll ask you

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 146 of 188 PageID #: 6447
                                SUMMATION - MR. HEIN                    3613

  1    to return the only verdict consistent with the evidence and

  2    your common sense:      Guilty on all counts as to both

  3    defendants.     Thank you.

  4                THE COURT:    Thank you, Mr. Hein.

  5                That brings us to the conclusion of the government's

  6    opening summation.

  7                Ladies and gentlemen, we'll take a lunch break.             I'm

  8    going to ask you to go back to the jury room at around ten

  9    after four or so.

 10                Again, the case is not over.        Continue to keep an

 11    open mind.     Do not discuss the case amongst yourselves or

 12    anyone else.     If you're on social media, radio silence.          Don't

 13    use the brief lunch period for an opportunity to conduct

 14    research.

 15                Again, we all appreciate your patience, sacrifice,

 16    and cooperation.      Again, we'll see you again in less than an

 17    hour.

 18                (Jury exits the courtroom.)

 19                THE COURT:    Okay.    We will see you in an hour or so.

 20                Have you decided who's going first?

 21                MR. RIOPELLE:     Yeah.   Mr. Ross is going to go first,

 22    Your Honor.     I wonder what Your Honor's view is as to how late

 23    you will sit tonight.

 24                THE COURT:    We will sit until Mr. Ross is finished.

 25                MR. RIOPELLE:     Okay.   Thank you, Your Honor.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 147 of 188 PageID #: 6448
                                SUMMATION - MR. HEIN                    3614

  1                Yeah, because I didn't want to start.         I mean, I'll

  2    go until 9:00 if you want me to.

  3                THE COURT:    No, no.    I think --

  4                MR. RIOPELLE:     The jury will be tired.      Yeah.

  5                THE COURT:    You told me two hours.

  6                MR. RIOPELLE:     Yes.

  7                THE COURT:    I can't imagine how we're going to hear

  8    Chuck and then you within a reasonable time.

  9                MR. ROSS:    That's fine, Judge.

 10                MR. RIOPELLE:     Thank you.

 11                THE COURT:    I think that makes sense, unless we get

 12    a big surprise and Mister -- I reserve the right to chat with

 13    you again if Mr. Ross finishes really quickly.

 14                MR. RIOPELLE:     I hear you, Judge.      I understand.

 15                MR. ROSS:    I'm probably been an hour-and-a-half or

 16    two.

 17                THE COURT:    If it works out that way, I really don't

 18    plan to -- very good.       We'll talk.

 19                (Whereupon, a recess was taken at 3:25 p.m.)

 20

 21

 22

 23

 24

 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 148 of 188 PageID #: 6449
                                SUMMATION - MR. HEIN                    3615

  1                (In open court, outside the presence of the jury.)

  2                THE CLERK:    All rise.    Court is back in session.

  3    Counsel for both sides are present, including the defendants.

  4                THE COURT:    I found everybody.      So, Mr. Ross you're

  5    ready to go?

  6                MR. ROSS:    Ready to go, Judge.

  7                THE COURT:    Okay.    We'll bring the jury in.

  8                (Pause in proceedings.)

  9                (Jury enters.)

 10                THE COURT:    Be seated please.

 11                Counsel will stipulate that the jury is present is

 12    and properly seated?

 13                MS. JONES:    Yes, Your Honor.

 14                MR. ROSS:    Agreed, Judge.

 15                THE COURT:    We all concur.

 16                Ladies and gentlemen, we are now in the homestretch

 17    of our afternoon session.       We will now hear the closing

 18    argument from the round of defense closing arguments.

 19                The thing to keep in mind here is that each one will

 20    be separate for their individual defendant, and secondly, once

 21    the closing argument is made on behalf of a defendant and that

 22    counsel sits down, that counsel does not get up to give

 23    another opportunity.      So pay careful attention to each of the

 24    closing arguments because that will be the last time you will

 25    hear from each the defendants.

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 149 of 188 PageID #: 6450
                                SUMMATION - MR. HEIN                    3616

  1                So to make the first closing argument, I will call

  2    upon counsel for Mr. Discala, Mr. Charles Ross.

  3                MR. ROSS:    Thank you, Judge.

  4                Ladies and gentlemen, I said in my opening statement

  5    that there would be no credible proof beyond a reasonable

  6    doubt that AJ Discala agreed with anyone to commit a crime.             I

  7    said the proof would not show that he committed any crime, and

  8    the proof would not show that he acted in bad faith at all.

  9    To the contrary, I suggest that the evidence has proven that

 10    Mr. Discala acted in good faith, that he did not commit any

 11    crimes, and that he had absolutely no bad faith whatsoever.

 12                I said in my opening that there would be no credible

 13    proof beyond a reasonable doubt that AJ Discala had any intent

 14    to defraud anyone or any company or anything.           I suggest,

 15    ladies and gentlemen, that there are many reasons, many, many,

 16    reasons to doubt the prosecution's case here.           There are many

 17    reasons to doubt that AJ Discala agreed with anybody to commit

 18    a crime.    There are many reasons to doubt that he intended to

 19    defraud anyone.

 20                I suggest to you, ladies and gentlemen, that this

 21    case should not have been brought in the first place.            I

 22    suggest there's nothing -- there is nothing back in July of

 23    2014, that could have changed the minds of the FBI that

 24    arrested Mr. Discala, and the prosecutors that believed that

 25    they had proof beyond a reasonable doubt that he was guilty of

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 150 of 188 PageID #: 6451
                                SUMMATION - MR. HEIN                    3617

  1    anything.    There's nothing that could have changed their

  2    minds.

  3                The prosecution here has relied on just a torrent

  4    of, a complete torrent of assumption, speculation, conjecture

  5    in an effort to get AJ.       This case should never have been

  6    brought, but it's come this far and it's time to end A J

  7    Discala's nightmare and the nightmare of his family.

  8                Before we go through the evidence -- and we'll go

  9    through it -- I'd like to thank you all for taking time out of

 10    your lives, for coming in here every day for the past four or

 11    five weeks and listening.       I speak for Mr. Discala and

 12    everyone on the defense team because it's such a sacrifice and

 13    you've all made it, and we thank you for it.

 14                Now, Judge Vitaliano will soon tell you what

 15    reasonable doubt means.       He'll instruct you and he'll tell you

 16    everything about it.      The judge will tell you that a

 17    reasonable doubt is a doubt that you can assign a reason to.

 18    It's a doubt that would cause each and every one of you to

 19    hesitate -- to hesitate to take and act in those important

 20    affairs in your own life.

 21                So let's do this.      I don't want to run through every

 22    single count here again.       We have heard that from Mr. Hein.

 23    What I want to do is review with you some of the key elements,

 24    a couple of key elements that I want you to focus on as I am

 25    going through these reasons to doubt the prosecution's case.

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 151 of 188 PageID #: 6452
                                SUMMATION - MR. HEIN                    3618

  1                And when we do that, ask yourselves are there

  2    reasons to doubt?      And I suggest there are many.       What are

  3    those reasons to doubt?       And I'll suggest -- and we'll go

  4    through it together -- what are those reasons to doubt?             Are

  5    the prosecutors here asking you to make leaps of faith?             Are

  6    they asking you to make assumptions or to rely on guesswork or

  7    speculation or is there real proof here?          I suggest that there

  8    are so many reasons to doubt here, I will go through all of

  9    them with you.

 10                Now, as you heard this morning, Mr. Discala's

 11    charged in Count 1 with conspiracy to commit securities fraud.

 12    He's charged in Count 2 with conspiracy to commit mail and

 13    wire fraud.     Count 3 charges him with securities fraud in

 14    connection with CodeSmart.       Count 4 charges him with

 15    securities fraud in connection with Cubed.          And the remaining

 16    counts, as we heard, are wire fraud counts.           Those counts are

 17    5 through 10.

 18                Judge Vitaliano -- not the Government -- Judge

 19    Vitaliano will instruct you on each and every element that the

 20    prosecution has to prove beyond a reasonable doubt for all of

 21    those charges.     I want to focus on two critical elements of

 22    these charges.

 23                First, as part of what Judge Vitaliano will instruct

 24    you on about the conspiracy charges, the prosecution must

 25    prove beyond a reasonable doubt that there was an agreement to

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 152 of 188 PageID #: 6453
                                SUMMATION - MR. HEIN                    3619

  1    participate in criminal conduct in a scheme to defraud.

  2                And on the securities and wire fraud charges, they

  3    must prove an actual participation in a scheme to defraud, as

  4    well in the conspiracy to commit securities fraud, they have

  5    got to prove beyond a reasonable doubt to your unanimous

  6    satisfaction at least one overt act.

  7                Now, the judge will instruct you that the

  8    prosecution has to prove each and every element beyond a

  9    reasonable doubt.      Let's go through why the prosecution has

 10    failed to prove beyond a reasonable doubt that Mr. Discala was

 11    part of any scheme.      I suggest the proof does not show that

 12    there were schemes to defraud here.          And I suggest the proof

 13    does not show that Mr. Discala intended to defraud anyone.

 14                First, although the prosecutors aren't required to

 15    prove this -- it's not in the indictment.          They don't have any

 16    burden with respect to proving what witnesses came in here and

 17    said about Location Based Technologies, HRAA, International

 18    Safety Group, Cachet, Soul and others, but those witnesses did

 19    come in, ladies and gentlemen.        Remember?    Matthew Bell, Marc

 20    Wexler.    They all said that Mr. Discala manipulated the prices

 21    of shares in those companies.        They put that evidence on.

 22    They don't have to prove it, but they took on that proof.

 23                There was absolutely no proof.        They have to prove

 24    it, but they put those witnesses on.         There was no proof

 25    whatsoever other than the word of witnesses that I suggest to

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 153 of 188 PageID #: 6454
                                SUMMATION - MR. HEIN                    3620

  1    you are completely unreliable that anything wrong, anything

  2    fraudulent took place in any of those companies, and that

  3    failure, I suggest, ladies and gentlemen, you can take into

  4    account.

  5                Now, let's talk first about Staffing Group and

  6    StarStream.     Now we heard Mr. Hein's very, very long

  7    presentation, but he zipped right through those two

  8    companies -- played a couple of phone calls, showed you a

  9    couple of charts -- but I suggest that there's no way that any

 10    of you can possibly figure out what any fraud scheme was in

 11    either of those two companies because there was no fraud

 12    scheme.    They haven't proved a fraud scheme in StarStream or

 13    Staffing Group beyond a reasonable doubt at all.

 14                This table (indicating) -- this table right here is

 15    asking you to take leaps of faith -- leaps of faith and rely

 16    on conjecture and incomplete proof that there was any fraud

 17    scheme at all in either of those two companies.

 18                Now, let's start with StarStream.         You remember what

 19    Mr. Bini said in his opening statement?          He said that

 20    Mr. Discala and others made worthless companies look good.

 21                We know -- we all know that StarStream and every

 22    other company charged in the indictment were not worthless.

 23    They had real businesses and real services, and real products.

 24    But we didn't hear anything -- anything about that during Mr.

 25    Hein's almost five-hour presentation.

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 154 of 188 PageID #: 6455
                                SUMMATION - MR. HEIN                    3621

  1                So I suggest ladies and gentlemen, that the

  2    prosecution in their opening statement and today are just

  3    flat-out wrong about these companies and particularly flat-out

  4    wrong about StarStream.

  5                In fact, we know from many witnesses that StarStream

  6    was a real company.      It was a movie company.       They made

  7    movies.    They made well-respected good movies.         The Butler, by

  8    Oprah Winfrey.     Jennifer Aniston was in another film that

  9    StarStream produced and released.

 10                Marc Wexler, Mr. Serial Liar, say anything to save

 11    his skin, even told you that he saw a showing of The Butler.

 12    This is a real company, ladies and gentlemen.           It's not some

 13    worthless thing.      It's not some worthless thing that was fixed

 14    up to look good somehow, not at all.

 15                Just because Matt Bell mentions StarStream, it's

 16    somehow some kind of fraud scheme?         Just because there are a

 17    couple of calls with Bell and Azrak about StarStream, does

 18    that make it a fraud scheme?        I suggest no.     It does not.

 19                Bell, when he got arrested, he lied repeatedly to

 20    the FBI and figured out that the only way that he was going to

 21    get out from underneath these charges and accusations was to

 22    get himself a lawyer, have many meetings with the prosecutor

 23    and figure out a way to serve up AJ Discala on a platter.               He

 24    wants to save his himself anyway he can from a long stretch in

 25    the federal prison.

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 155 of 188 PageID #: 6456
                                SUMMATION - MR. HEIN                    3622

  1                So just because Matt Bell testifies that he claimed

  2    he bought StarStream for his clients' accounts, is that a

  3    fraud scheme?     Is that proof beyond a reasonable doubt that

  4    there was some kind of fraud scheme here in StarStream

  5    involving AJ Discala?       I suggest no.    It doesn't.     Not at all.

  6                Now, Mr. Discala testified that he invested over a

  7    million dollars in StarStream, and he served on the board of

  8    StarStream for a few months.        He had no free-trading stock in

  9    StarStream, at all.      Not at all.

 10                What kind of stock crook does that?         What kind of

 11    stock crook goes on the board of a company?           What kind of

 12    stock crook invests in the company?          And what kind of stock

 13    crook doesn't have free-trading shares of stock to try to

 14    control the price, so that he can come somehow pump it and

 15    dump it.

 16                And that's another thing Mr. Bini said in his

 17    opening.    He said that these were pump-and-dump frauds.           These

 18    were pump-and-dump fraud schemes.         Have they proven -- has

 19    this table proven at all that there was any kind of pump and

 20    dump in StarStream?

 21                We heard definitions of pump and dump.         We heard

 22    that from the Government's own expert, Ms. Oremland; and

 23    Ms. Oremland said that a pump and dump is where some people

 24    get together and control the offering in a company, in the

 25    securities of a company.       Then they make false bids to drive

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 156 of 188 PageID #: 6457
                                SUMMATION - MR. HEIN                    3623

  1    the price up; and when it's gotten to a certain level where

  2    they all want to sell out, they sell out and leave others

  3    holding the bag.      That is not what happened in StarStream.

  4    They have not proven that in any way, shape, or form beyond a

  5    reasonable doubt to any one of you, I suggest.

  6                Now, Mr. Discala testified yesterday; and the judge

  7    will tell you, when he charges you on the law, that

  8    Mr. Discala is something called an interested witness.             But

  9    that's only common sense, right?         He's interested.      He's very

 10    interested in the outcome here because of everything that's on

 11    the line.    Just because he's an interest witness, of course,

 12    he's interested.      It doesn't mean that you just disbelieve

 13    him.   You use your common sense, and you figure out whether or

 14    not he's telling the truth.

 15                So, what kind of fraudster, what kind of fraudster

 16    would not have control over the stock?          He doesn't have any

 17    stock.    He was on the board.      He invested in the company.

 18    Where's the control in StarStream?         I suggest, ladies and

 19    gentlemen, that there is none.        That alone, that alone is

 20    reason to doubt the prosecutor's case here.           It is.

 21                And the judge will charge you that, if you

 22    disbelieve a part of a witness's testimony, a part of the

 23    Government's case, you can throw the whole thing out.            I

 24    suggest to you that, based on their proof on StarStream,

 25    that's precisely what you should do.         Even Bell testified that

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 157 of 188 PageID #: 6458
                                SUMMATION - MR. HEIN                    3624

  1    AJ Discala lost money in StarStream.         What kind of fraud

  2    scheme is that when AJ Discala, the supposed ringleader, lost

  3    money?

  4                Their own expert, Oremland, never even reviewed the

  5    SEC filings for StarStream or the servicing group which we'll

  6    get to in a minute.      You don't have that, you don't have

  7    anything to go on about any kind of manipulation in StarStream

  8    or in the staffing group.

  9                Jamie Sloan lied repeatedly under oath, lied

 10    repeatedly under oath in her FINRA testimony.           She took an

 11    oath.    She was asked questions, and she lied time after time

 12    after time.     Just because she claimed that she worked with

 13    Marc Wexler on manipulating the stock price of StarStream, are

 14    you going to believe that without more?          I suggest that you

 15    just can't, and that's a reason to doubt.

 16                Both Sloan and Wexler testified about a cash payment

 17    to Ms. Sloan to buy SSET, to by StarStream stock from

 18    Mr. Wexler.     AJ was not there, but both of them claim that

 19    somehow he knew about this.        How could Sloan possibly know?

 20    How could Jamie Sloan possibly know that AJ Discala knew about

 21    this?    She didn't know.     What, she's some kind of mind reader?

 22    She knows nothing about this, about whether or not AJ knew

 23    about this.     He wasn't there.

 24                And how can you believe a guy like Marc Wexler?

 25    Marc Wexler is a serial liar.        He's a serial liar who will do

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 158 of 188 PageID #: 6459
                                SUMMATION - MR. HEIN                     3625

  1    anything to save his own skin.        Do you think there's anything

  2    that Marc Wexler wouldn't say to keep himself out of the

  3    Federal Pen?     I suggest to you that he would say anything to

  4    save his own skin.      He had a bunch of "I don't know's," "I

  5    don't remember," "I don't recalls" from Mr. Bowman when

  6    Mr. Bowman cross-examined him; but in a heartbeat,

  7    immediately, when he was asked what he got CodeSmart shares

  8    for, how much did you pay, immediately it was 0.025 cents a

  9    share.    He came up with that immediately; but when he's asked

 10    by a defense lawyer what he knows, "I don't recall."            "I don't

 11    remember."     You can't believe that man beyond a reasonable

 12    doubt for anything.

 13                And I suggest, ladies and gentlemen, that there's

 14    just absolutely no proof.       Ask yourselves:     What's the proof

 15    that StarStream involved any kind of fraud scheme at all?                And

 16    I suggest there is none.       That's why they zipped over it so

 17    quickly.

 18                And there's certainly no proof that there was a

 19    fraud scheme and no proof at all that AJ Discala was in any

 20    way, shape, or form involved in a fraud scheme in StarStream.

 21    No proof beyond a reasonable doubt that he had any sort of

 22    intent to defraud or that he got involved in any kind of

 23    scheme.

 24                The same is true for Staffing Group.         Again,

 25    Mr. Bini opened and said these were worthless companies that

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 159 of 188 PageID #: 6460
                                SUMMATION - MR. HEIN                      3626

  1    Mr. Discala and others fixed up to look good but we all know

  2    that StarStream was a real company -- I'm sorry -- that

  3    Staffing Group was a real company.         We know that.     The

  4    prosecution's dead wrong about this.         They opened on it.       It's

  5    always been a real company.

  6                Even a serial liar like Matt Bell said that he

  7    believed that the Staffing Group was for real.           But just

  8    because Matt Bell claims that his clients made money, in the

  9    Staffing Group, does that make it a fraud scheme?            Again,

 10    there were a couple of phone calls and that couple of charts

 11    this morning but Mr. Hein zipped right through any proof that

 12    the Government has that the Staffing Group was a fraud.

 13                These were all high-risk, high-award investments.

 14    There were public filings to that effect.          All of the

 15    investors had access to that information.          All of the SEC

 16    filings warned of this.

 17                AJ Discala did all kind of due diligence.          He

 18    checked out the Staffing Group.        In what kind of fraud scheme

 19    would a guy like Matt Bell, the main co-conspirator in this

 20    case, the main alleged co-conspirator in this case, would make

 21    only 1600 bucks?

 22                Did their expert, Oremland, say anything about these

 23    match and wash trades in the Staffing Group?           Of course, she

 24    didn't.    Did she even do one of her charts?         We heard about

 25    only one press release in TSGL, and that was from Matt Bell.

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 160 of 188 PageID #: 6461
                                SUMMATION - MR. HEIN                    3627

  1    The press release said that the company needed money.            Come

  2    on.   A company needs money and that's supposed to get a bunch

  3    of people interested, have brokers tell their clients, hey,

  4    there's this company, the company really needs money?            You

  5    want to invest in that?       I don't think that happened.       I

  6    suggest to you that that's proof of nothing.           What kind of

  7    optimistic outlook is that?

  8                Mr. Discala, I suggest, believably told us that he

  9    either gave his free trading shares in the Staffing Group away

 10    or sold them for a penny, nothing, to investors who he was

 11    concerned about, who lost money.

 12                Ms. Eckhart, Haley Eckhart, also told us this.           Both

 13    she and Mr. Discala told us that AJ had a bunch of shares in

 14    TSGL left over when he got arrested.         What kind of control

 15    freak, stock fraudster would do that, hang onto shares?              I

 16    suggest, ladies and gentlemen, that these were real companies

 17    that Mr. Discala invested in, worked for, and yes, cared very

 18    much about.

 19                Another reason to doubt:       The prosecution hasn't

 20    proved at all that the Staffing Group was a fraud scheme, was

 21    a pump and dump.      There's no pump.     There's no dump.     There's

 22    nothing in the StarStream and Staffing Group stock trading.

 23                And remember the oh-so-convenient testimony of FBI

 24    Agent Luca.     Agent Luca testified about the raid on AJ

 25    Discala's OmniView offices up in Connecticut; and he testified

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 161 of 188 PageID #: 6462
                                SUMMATION - MR. HEIN                    3628

  1    that agents doing the search and doing the raid just happened

  2    to bump, just happened to bump into Mr. Discala's computer.

  3    And lo and behold, on that screen, that screen that has the

  4    bids, the asks, and everything is TSGL, the Staffing Group.

  5                Isn't that just too convenient, ladies and

  6    gentlemen?     Does that make any sense at all?        I suggest it's a

  7    likely story.     Why would AJ Discala be following TSGL in July

  8    of 2014?    It doesn't make any sense at all.

  9                The indictment actually charged, unlike the

 10    companies that I talked to you about, where people just came

 11    in and said, yeah, he manipulated LBAS, he manipulated Cachet,

 12    these companies are in the indictment.          They're in the

 13    indictment.     The prosecution has to prove beyond a reasonable

 14    doubt that there was a fraud scheme, that AJ Discala

 15    intentionally acted to defraud others in StarStream, in the

 16    Staffing Group; and they have failed.         They have failed

 17    miserably to prove that to you and I suggest that that is a

 18    huge reason, a huge reason to doubt here and you can throw the

 19    entire case out just based on that.

 20                (Continued on the next page.)

 21

 22

 23

 24

 25

                                      LISA SCHMID
                                       CRR, RMR
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 162 of 188 PageID #: 6463
                                SUMMATION - MR. HEIN                     3629

  1                MR. ROSS:    So let's talk about Cubed.       Mr. Bini is

  2    wrong again.     Cubed was far from a worthless company that was

  3    ginned up somehow to look good.        And the opening that the

  4    prosecution put on that Mr. Bini gave us, said that there was

  5    a pump and dump in Cubed.       There was a pump and dump.        And

  6    this morning Mr. Hein gets up and talks about some kind of

  7    rigging of the stock.       They don't know which one is which.

  8    They open and tell you pump and dump, and then this morning

  9    Mr. Hein says, oh, wait a second, it's rigged trading.             There

 10    is just no proof at all, ladies and gentlemen, that there was

 11    a pump and dump in Cubed at all.         Their claim is just

 12    preposterous and they opened on it.

 13                There is no proof that there was any effort to drive

 14    the stock price up with aggressive sham bidding.           There's no

 15    proof that there was a big selloff by insiders in the know and

 16    then a drop that left investors holding the bag.           That's not

 17    the proof at all.      These prosecutors are just way out in left

 18    field, way out of bounds.

 19                And, again, this was clearly a real company with a

 20    very, very exciting product.        Our witness, David Parker, told

 21    you about his efforts to research the Cubed and figure out

 22    ways to market it.      Mr. Discala hired Mr. Parker.        If

 23    Mr. Discala just wanted to pull some fraud, why would he hire

 24    someone to go and check and see whether or not this was a real

 25    company?    Why would he care about that?        Why would he do that?

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 163 of 188 PageID #: 6464
                                SUMMATION - MR. HEIN                    3630

  1    It's another reason to doubt the prosecution's case.

  2                Eric Engstrom, truly a remarkable background, a

  3    remarkable background in technology, he checked out the

  4    product and he was super-impressed.         But put them aside, what

  5    about the prosecution's own witness, Rui Falcon, what about

  6    her?    Isn't she the best witness?       One that they put on about

  7    how come Cubed was a real company with real potential.             Wasn't

  8    she just the best witness about this?         She invested her own

  9    money and money of her clients in the cube.           And why did she

 10    do that?    Do you think that she did it because she thought

 11    that it was some worthless company?         Do you think that she did

 12    it just because she took the word of people that she met with?

 13    No, she didn't take the word of anybody.          She had a whole

 14    team, she had a whole team of people that checked out Cubed.

 15    She had an IT lawyer who knew this area who she spoke to and

 16    she learned all about this.        She's a graduate of the

 17    University of Chicago.       She owns the serious fund with people

 18    who trust her, with people who want her because of her

 19    expertise to invest their money.

 20                She flew out to Las Vegas and met with the Whites,

 21    met with Ms. Cane, and she really checked this out.            We heard

 22    all about this.     The prosecution's own witness didn't rely on

 23    the word of other people, she's not in the business of doing

 24    that.    She checked the Cube out and decided that it had

 25    potential.     She knew about the mobile-first, the switchover to

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 164 of 188 PageID #: 6465
                                SUMMATION - MR. HEIN                    3631

  1    mobile-first technology and she thought that this was an

  2    interesting area for her to invest in and for her clients to

  3    invest in and, that is, ladies and gentlemen, from the

  4    prosecution's own witness, the best proof that this was a real

  5    company with real potential.        It wasn't some worthless thing

  6    that was made and dressed up to look real, otherwise she never

  7    would have committed her money.

  8                How can the prosecution claim that this company was

  9    worthless or the product was worthless.          Even Matt Bell

 10    testified that he got an iPhone, loaded the Cube on to it,

 11    checked it out, and had investors that were interested who he

 12    did the same thing for and they got to look at it, it was

 13    real.    Victor Azrak said he reviewed videos and presentations

 14    on the Cube.

 15                There was no testimony about phony press releases.

 16    We heard all about press releases in phone calls and in text

 17    messages.    The claim that somehow you've got to have press in

 18    order to get interest in the securities, was there any proof

 19    at all, any proof that there was any false press release

 20    issued about the Cube?       I suggest there wasn't.      And that's

 21    because the Cube had real potential.

 22                Kyleen Cane, a very well respected securities

 23    attorney in the microcap area, she's the one that set up these

 24    escrows that Mr. Hein talked so much about.           The proof showed

 25    that Mr. Discala assumed that Ms. Cane did the right and legal

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 165 of 188 PageID #: 6466
                                SUMMATION - MR. HEIN                    3632

  1    thing with these escrows.       The escrows were put in place to

  2    make sure that the stock of this, really, a gem of a startup

  3    company was not going to go to zero before the company had a

  4    chance to get the word out and reach an orderly market for the

  5    trading of its stock.       It was a protection against

  6    opportunistic sellers.       It wasn't some fraud scheme.       It was a

  7    protection against opportunistic sellers who might damage the

  8    stock price before the word could get out.

  9                Just because Matt Bell testified he received

 10    restricted shares in Cubed, does that mean that the company

 11    and AJ were involved in some kind of fraud?           I suggest that it

 12    doesn't.    There's nothing wrong with getting the word out

 13    about a company.

 14                Now we all listened to these tape recordings of

 15    Mr. Discala.     Does he sound like a jerk?       Does he sound like a

 16    guy that's full of bluster, trying to be a big shot?            He does.

 17    He sounds horrible.      But I suggest that the prosecutors have

 18    completely failed to show you how these tapes, which sound

 19    awful, which sound like a guy just totally full of himself,

 20    are part of a pump and dump scheme in Cubed.           This whole thing

 21    that they keep going back to about AJ talking about the

 22    importance of optics.       We all know from the proof in this case

 23    that optics don't move a stock price.         He's full of bluster.

 24    He wants to come off as a big shot.         But these are not

 25    conversations about stock manipulation.          Pure and simple there

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 166 of 188 PageID #: 6467
                                SUMMATION - MR. HEIN                    3633

  1    was no pump and dump like the prosecution opened on in Cubed.

  2                I suggest, once again, that we have serial liars

  3    like Matt Bell and Marc Wexler and Victor Azrak who are just

  4    trying to save their own skins.        They were coached, they know

  5    they have to save themselves.        They know that they have to get

  6    AJ Discala and that they have to please these prosecutors and

  7    they are the ones that testified that this was a manipulation

  8    somehow.

  9                The fact -- and Mr. Hein made a big huge deal about

 10    this this morning, that the stock price spiked from five to

 11    seven is an indicator that there was not control, that there

 12    was not control in the Cubed.

 13                And what about all these witnesses that testified to

 14    the formation of Northwest Resources, the company that merged

 15    with Cubed.     There was no proof, there was absolutely no proof

 16    that AJ Discala knew anything about what went on in Northwest

 17    Resources.     He had every right to believe that Kyleen Cane

 18    knew what she was doing and would do the legal and right

 19    thing.    The evidence shows that Mr. Discala acted in good

 20    faith in believing in Kyleen Cane.

 21                Her own witnesses told us that she's one of the best

 22    lawyers in this area, one of the most respected lawyers to

 23    represent small companies dealing in microcap stocks.            The

 24    escrows were just a way to protect, to release stock into the

 25    marketplace in an orderly way, to give this really good

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 167 of 188 PageID #: 6468
                                SUMMATION - MR. HEIN                    3634

  1    company a chance to succeed and a chance to bring about an

  2    orderly market.

  3                We know that AJ Discala got restricted shares early

  4    on in the Cubed.      That meant he couldn't pump and dump this

  5    case, he couldn't pump and dump the stock in Cubed.            There was

  6    no pumping and there was no dumping.         The restricted shares

  7    that he and everyone had made this an investment in a company

  8    that they believed had potential.         The SEC filings clearly

  9    stated, absolutely clearly stated that this investment in this

 10    company was a big risk.       Where is the misleading statement in

 11    that?    Investors knew that this was a high risk, high reward

 12    area.    They had clear warning.      And there is no reliable

 13    evidence here that there were any real matched and washed

 14    trades going on.      The government's now adjusting their theory

 15    here to say it somehow rigged, but these aren't matched

 16    trades, these aren't washed trades and the judge will tell you

 17    what matched and washed trades are.

 18                The charts just don't match up.        And I suggest that

 19    all of this is reason to doubt the prosecution's case in

 20    Cubed, there is no pump and dump.         The trading just does not

 21    show it.

 22                The proof shows that Mr. Discala was involved in

 23    helping to raise money for the Cubed by doing a bridge loan

 24    and a pipe.     And we heard all kinds of testimony that there's

 25    nothing wrong with a bridge loan.         There's nothing wrong with

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 168 of 188 PageID #: 6469
                                SUMMATION - MR. HEIN                    3635

  1    a pipe.    And somehow the prosecutors want you to believe that

  2    Mr. Discala controlled the bridge and controlled the pipe

  3    investors 'cause he knew many of them.          But where else do you

  4    find investors but from people you know, business associates,

  5    family members.     Again there's just -- this is proof of

  6    nothing.    This is proof of nothing.

  7                The escrow accounts.      Mr. Hein made a big deal about

  8    stock certifications not being given to investors.            They had a

  9    percentage, they had a percentage ownership interest in these

 10    escrow set-ups that Ms. Cane put together and Mr. Discala

 11    relied on in good faith.       He relied that they were the right

 12    and lawful thing to do.       There's absolutely no proof that the

 13    stock price was driven up to make some sort of windfall

 14    profit.    This is a company that had potential, that was doing

 15    well and the escrows were designed to make -- to allow the

 16    company to succeed.

 17                There is no proof at all that AJ Discala made any

 18    money here in the Cubed, no proof, otherwise they would have

 19    shown the profits.      Mr. Hein went to great lengths to talk

 20    about profits.     Did you hear word one about AJ Discala

 21    profiting at all in Cubed?       There's only one company that AJ

 22    Discala made any money on and that is CodeSmart.           Otherwise

 23    the proof shows that he lost money and the proof shows that

 24    overall on a cash basis he lost money on everything.            He lost

 25    over a half a million dollars on everything.           He didn't make

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 169 of 188 PageID #: 6470
                                SUMMATION - MR. HEIN                    3636

  1    money here.     What kind of stock fraudster, what kind of stock

  2    crook completely fails to make any money?

  3                Investors lost money in the Cubed.         I suggest to

  4    you, ladies and gentlemen, that investors lost money here

  5    because the FBI and the prosecutors went out and made arrests

  6    that shouldn't have been made, not that there was some sort of

  7    pump and dump scheme.       Cubed was not a fraud scheme at all.

  8    In fact, Mr. Engstrom told us that Cubed and Scanbuy were to

  9    work together.     You'll remember the proof about Scanbuy.

 10    You'll recall that this was a product information scanning

 11    service that had over 11 and a half million users, 11 and a

 12    half million users.      The idea was to have the Cube and Scanbuy

 13    work together.     And they would have provided a revolutionary

 14    service to mobile application users.         Both companies had

 15    major, major pipelines of contracts with major companies.               And

 16    it's truly ashame that all of this was cut short by a case

 17    that never should have been brought in the first place.

 18                So let's talk about CodeSmart.        Again, CodeSmart was

 19    very real, and I'm sure you'll recall that.           It was a real

 20    company, with a real service.        It was a medical coding company

 21    that was going to provide training for the changeover from one

 22    coding system to another, from ICD-9 to ICD-10.           They had a

 23    real curriculum and they had arrangements and agreements with

 24    schools to provide this training.         The CodeSmart transaction

 25    was brought to Mr. Discala as a prepackaged deal.

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 170 of 188 PageID #: 6471
                                SUMMATION - MR. HEIN                    3637

  1                You'll remember the testimony, Jeff Auerbach, a

  2    securities promoter, brought this deal to Mr. Discala.

  3    Everything was prepackaged.        Mr. Salvani, Mr. Walsh they were

  4    all involved.     Again, there is nothing wrong about Mr. Discala

  5    knowing of potential investors and offering them the CodeSmart

  6    opportunity.     All of the people that were involved in the

  7    early going were business associates and people who brought

  8    value to the company.       They were family members, they were

  9    friends, they were people that AJ Discala did not have some

 10    sort of nefarious control plan over.         There is nothing wrong

 11    with what was being done.

 12                Again, these investors received restricted stock,

 13    that's stock that we all know can't be traded.           That is a

 14    commitment, that's a long-term commitment by people who

 15    believed in CodeSmart.       Mr. Discala had restricted shares.

 16    Restricted shares are not what you want if you want to make a

 17    quick buck, we know that.

 18                The prosecution has failed to prove any intent on

 19    Mr. Discala's part to defraud anyone.         He acted in good faith.

 20    He tried his best, he tried his best to protect CodeSmart

 21    because he believed in that company.         He had investors sign

 22    real legal contracts.       We heard about those contracts.        The

 23    LU/LO contracts, Lock-up/leak-out agreements.           We heard that

 24    before the investors could sign off and get their stock they

 25    had to sign these LU/LOs.       It's an effort to protect the

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 171 of 188 PageID #: 6472
                                SUMMATION - MR. HEIN                    3638

  1    company from opportunistic people just selling off, and these

  2    were binding contracts.       And we heard about how these legal

  3    documents that Mr. Discala put in place were just cynically

  4    and routinely disregarded by people who were interested only

  5    in making money at the expense of this really promising

  6    company.

  7                Once the trading began in ITEN stock, as the price

  8    began to rise, we heard that Matt Bell needed a winner.             We

  9    heard that Matt Bell, because he stuffed his own clients'

 10    accounts with Location Based Technology stock and HRAA, needed

 11    to make some money.      We heard that Mr. Discala had lost money

 12    in Soul and Vibe.

 13                Many of the witnesses, we all know from the proof

 14    that we've heard about how selling a stock makes the price go

 15    down.    We all heard about that.      So if Mr. Discala was such a

 16    controlling, kingpin of a stock manipulator, a control freak

 17    fraudster, why was he selling at the beginning?           Isn't the

 18    whole theory of a pump and dump that you want to bid the price

 19    up, buy the stock to make it go up and once you hit a certain

 20    level, you sell it off.       If AJ was in control, really in

 21    control of the stock price here, how come he's buying when the

 22    stock first starts trading.        It doesn't make sense.      If he's

 23    in control he waits until it hits the high, sells off, and

 24    then makes a huge amount of money.         This is a serious reason

 25    to doubt the prosecution's case, it really is.           Think about

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 172 of 188 PageID #: 6473
                                SUMMATION - MR. HEIN                    3639

  1    it, ladies and gentlemen, that's the proof.           We didn't hear

  2    anything, any detailed information about trading patterns,

  3    about AJ Discala's trading patterns.         What we know is that he

  4    sold at the beginning of trading.         How is that a pump?      How is

  5    that a pump at all?      You sell your stock that's not going to

  6    drive the price up.

  7                And we heard evidence that Joe Salvani, who Victor

  8    Azrak called Schtup-alvani, and Dan Walsh who Victor Azrak

  9    called Scam Walsh were involved in CodeSmart and when that

 10    stock price rose, they sold that stock like crazy.            They sold

 11    that stock like crazy.       And there were other short sellers

 12    that sold the stock.      And you'll remember that one of the

 13    reasons why CodeSmart thought that their training services

 14    were important was that there was a mandatory changeover from

 15    ICD-9 to ICD-10 that was set back a year.          It was supposed to

 16    happen in the fall of 2013 but it got put back until the next

 17    year, the fall of 2014.       Ask yourselves, isn't that a reason

 18    why the stock price might have gone down?          Isn't that a

 19    reason?    You got Salvani, you got Walsh selling and selling to

 20    drive the price down.       You have short sellers doing the same

 21    thing.    You have people that signed lock-up/leak-out

 22    agreements, those legal contracts.         They signed those legal

 23    contracts, they just ignored them.         What kind of control did

 24    AJ Discala really have?       I suggest he had no control at this

 25    point.    He had no control.     And what did he do?      He bought.

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 173 of 188 PageID #: 6474
                                SUMMATION - MR. HEIN                    3640

  1    He bought.     Why did he do that, why did he do it?         Because he

  2    believed in the company.       He wanted to buy to try to stave off

  3    this massive selloff.       This is a reason to doubt the

  4    prosecution's case here, it really is, ladies and gentlemen.

  5    Because what stock fraudster is going to sell at the beginning

  6    and buy when the price is coming down?          There's just no

  7    reasonable explanation for it.        None.

  8                The proof shows that Mr. Discala was not in control

  9    at all.    And for there to be a scheme that he was part of,

 10    Mr. Hein said this is a case about control, where is AJ

 11    Discala's control?      It's not there.     It's a reason to doubt.

 12    It's a serious reason to doubt.

 13                And what about the press releases.         Mr. Hein made a

 14    big deal about these press releases.          I suggest that the proof

 15    shows that it was Ira Shapiro that was responsible for the

 16    press releases.     The prosecutors dragged Rose Mulryan in here

 17    from Ramapo to show how the press release was somehow phony,

 18    that Ramapo press release.       It turns out the press release was

 19    just sent out early.      When Ms. Mulryan complained, Mr. Shapiro

 20    was the one that apologized.        It was clearly an accident.         It

 21    was not any sort of intentional misrepresentation that AJ

 22    Discala somehow seized on to make money.          It was an accident.

 23                (Continued on the next page.)

 24

 25

                           GEORGETTE K. BETTS, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 174 of 188 PageID #: 6475
                                SUMMATION - MR. HEIN                     3641

  1                MR. ROSS:    There are 50 press releases, 50 of them

  2    in evidence.     They came in when I was examining Mr. Bell.

  3    There isn't a single one of them that are phony or false.                And

  4    they dragged Ryan Yarosh in here from SUNY Binghamton to say

  5    there was somehow some kind of phony press release that said

  6    that Code Smart had an exclusive deal.          Well, they had a deal.

  7    They had an understanding that SUNY Binghamton would provide

  8    training.    The mistake was exclusivity, that somehow some kind

  9    of serious misrepresentation of the market, Mr. Discala has no

 10    clue about that.      It's Mr. Shapiro that was involved in these

 11    press releases.     And the two that the Government wants you to

 12    believe were phony, was a mistake, ladies and gentlemen.             It

 13    wasn't like they made it out of whole cloth.           They had

 14    arrangements with these two schools.         AJ was not in a position

 15    to have any clue that there was any falsehood.           They were

 16    mistakes.

 17                The prosecutors don't want to talk about the

 18    promissory note between Mr. Shapiro and Mr. Discala, that

 19    somehow they claim turned into this money that Mr. Discala

 20    gave Ira Shapiro so he could come out with a press release

 21    saying that he put money into Code Smart and somehow that is a

 22    reason for investors to rely on that.

 23                This was nothing but a loan, ladies and gentlemen.

 24    Mr. Shapiro said he needed money; Mr. Discala loaned him

 25    money.    It had nothing to do with a bribe or money to invest

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 175 of 188 PageID #: 6476
                                SUMMATION - MR. HEIN                    3642

  1    in Code Smart so there could be some phony press release

  2    issue.    It was a loan.

  3                Oremland, their own expert, told us about the pump

  4    and dump.    It's about control, she said.        And where is

  5    Mr. Discala's control?       You buy, buy, buy to drive the stock

  6    price up, and he was selling.        You sell, sell, sell at the top

  7    to make money, and he was buying.         It doesn't make sense.

  8    It's a major reason to doubt.

  9                This was not some tightly organized fraud

 10    conspiracy, it just wasn't.        It wasn't.    Mr. Discala had no

 11    control.

 12                All of the SEC filings made disclosures about risk.

 13    And you heard that the company made voluntary disclosures

 14    about this 5 percent issue.        There was no requirement at all

 15    that Omni View had at the time of the filing to do this.

 16    Under Rule 13D and Rule 12G there was just no requirement at

 17    that point.

 18                Oremland tried to tell us that AJ had some sort of

 19    ownership interest in the company, but he didn't.            It's right

 20    there in the Fidelis and Omni View 8K.          Anybody could go

 21    online look it up and see.

 22                And ladies and gentlemen, it was Darren there in

 23    Ofsink, the lawyer, who did these filings.          I suggest

 24    Mr. Discala had every right to believe that Mr. Ofsink the

 25    lawyer, would make these filings properly.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 176 of 188 PageID #: 6477
                                SUMMATION - MR. HEIN                    3643

  1                All these texts between Mr. Discala and Mr. Bell are

  2    just examples of Mr. Discala getting the word out, talking to

  3    brokers, letting them know that there are opportunities for

  4    their clients.     Nothing more.

  5                The proof shows that in the Autumn of 2013, after

  6    the Government somehow claims that AJ Discala was involved in

  7    a very controlled pump and dump, that in the Autumn of 2013,

  8    AJ goes back in, tries to go back in to Code Smart and turn

  9    the company around to refinance the company.           You heard that

 10    testimony.     What kind of stock fraudster does that?

 11                Wouldn't he just pump and dump the company and leave

 12    it for dead?     How come he's going back in there?        How come

 13    he's proposing board members to Ira Shapiro?           Men that knew

 14    the company, men that had been involved, and try to refinance

 15    Code Smart.     What control freak stock fraudster would do that?

 16                He got two men on the Board of Directors and was

 17    trying to get a third so they could do something about saving

 18    this company that had such a good service, such a good

 19    service.

 20                And Ira Shapiro, Ira Shapiro was the one that

 21    blocked all this with his super voting rights.           Blocked it

 22    all.   Fired AJ Discala, fired Omni View, who had come back in,

 23    fired them.     And what did AJ Discala do?       He hired lawyers.

 24    He hired Joe Pastore's firm to bring a lawsuit against Code

 25    Smart to try to refinance a company that he believed in.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 177 of 188 PageID #: 6478
                                SUMMATION - MR. HEIN                    3644

  1                The proof is in the case, ladies and gentlemen.

  2    What stock fraud enter would ever do that?          It doesn't make

  3    sense.    It's another reason to completely doubt the

  4    prosecution's case.      Very significant.      So let's look at some

  5    of other witnesses.

  6                Marleen Goepel testified she was AJ's admin

  7    assistant.     I suggest to you that the Government is the one

  8    that convinced her to plead guilty.         Why?   She tried to claim

  9    $1.2 million worth of losses on her taxes.          She snapped that

 10    cooperation agreement up real quick to get out from underneath

 11    that.

 12                She came in here and tried to tell you that she

 13    tried to hide Mr. Discala's 5 percent ownership interest in

 14    Code Smart.     But if you look at the filings, 2 percent of the

 15    company were in her name, 2 percent were in AJ's name, we get

 16    4 percent.     There is not even 5 percent.        And Omni View was

 17    not required to make that filing.         The Government didn't

 18    bother to explain that.

 19                Darren Ofsink, the lawyer, who Mr. Discala had every

 20    reason to believe was doing the legal and right thing, he's

 21    the one that decided to disclose it, and he's the one that

 22    worked on those disclosures.        Omni View disclosed, Fidelis

 23    disclosed.     AJ's office was listed on everything.         What kind

 24    of stock fraudster hides in this way?

 25                The Government wants you to believe that AJ Discala

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 178 of 188 PageID #: 6479
                                SUMMATION - MR. HEIN                    3645

  1    somehow took advantage of Ms. Goepel, hid his own shares in

  2    the pool shares that had her name on it.          I suggest it's the

  3    prosecution that took advantage of Ms. Goepel will.

  4                She left Omni View in less than a year.          But not

  5    before has Halcyon Cabot said you owe us $600,000.            She

  6    claimed it wasn't hers, but it was in her name.           It was in her

  7    name.    And what happened to that?       AJ made that payment.      He

  8    took care of his assistant.        She didn't have to pay anything,

  9    not one cent out of her pocket.        And she stayed on.      She

 10    continued to work with him.

 11                Mark Wexler, he is a serial lawyer, ladies and

 12    gentlemen, a serial liar.       He wants to help himself to a

 13    no-jail sentence here, and this is the only way he can do it.

 14    He's in trouble.      He knows he tried to bribe Sloan.        He said

 15    he had no idea what Code Smart did, and that's simply isn't

 16    true.    AJ knew.   AJ believed in Code Smart.

 17                Matt Bell, when he's first arrested he's shaking in

 18    his boots.     He lies repeatedly to the FBI.       He says that there

 19    was no control over the stock.        He told them that there was no

 20    grand scheme.     He told them that AJ Discala did not control

 21    the stock.     He told the Government that he always talked to

 22    his clients before he got them to invest, talked to them about

 23    their accounts.     He said he even called up a hospital in

 24    Texas, in San Antonio, and found out that Code Smart did have

 25    a deal with the hospital for training.          And then he finds out

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 179 of 188 PageID #: 6480
                                SUMMATION - MR. HEIN                    3646

  1    that he's in big trouble so he hires a lawyer, and he starts

  2    lying again.     He starts lying to save his skin.        And when his

  3    clients were complaining, what happened?          They got shares at

  4    14 cents that were supplied by AJ Discala.          What kind of stock

  5    fraudster does that?

  6                This was in 2014.      No one had any idea that we'd be

  7    pouring over text message after text message, phone call after

  8    phone call.

  9                Bell saw the Cubed product.       He talked about that.

 10    This was a real company.       We heard from him.      That it was Joe

 11    Salvani and Dan Walsh that blocked, that tried to block, along

 12    with Ira Shapiro, AJ Discala's effort to take Code Smart back

 13    and try to make sure that this company with a good service was

 14    able to make money and able to continue to train people.

 15                And how did Mr. Bell, the main conspirator, the

 16    person that the Government claims was the main conspirator

 17    here, how did he do?      He made $1,600, $1670 in TSGO.        He lost

 18    $7,254 in SSET.     And he made about 99 bucks in CRPT.         But

 19    every single word out of his mouth was manipulation.            What

 20    kind of fraud scheme would have the main conspirator do this

 21    kind of profiting?      He made basically no money here.        I submit

 22    to you that he was coached.

 23                We heard from Mr. Mokros, the Empire Stock transfer

 24    agent.    He kept a running tab on who owned stock in a stock at

 25    any given time.     What did he tell you, he told you Mrs.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 180 of 188 PageID #: 6481
                                SUMMATION - MR. HEIN                    3647

  1    Discala and Omni View had restricted shares of Cubed.            Why

  2    would they do that if they wanted to run a fraud scheme?

  3    Restricted shares just can't be used.         We know that.

  4                And he also told you that there was nothing wrong

  5    about a reversed merger, absolutely nothing.           There was

  6    nothing illegal about a shell company.          The Government wants

  7    you to believe that there was something wrong with this whole

  8    process.    And it's done everyday.       It's usual, that we what

  9    heard from Mr. Mokros.       It doesn't matter whether the shell

 10    company is a barbecue sauce company, a hulahoop factory, or a

 11    kite design business.       There is nothing that requires that a

 12    tech company find a tech shell, or a medical coding company

 13    find a medical coding shell.        It's just total nonsense.

 14                These preliminary transactions in both Cubed and

 15    Code Smart, nothing wrong with them.         Ms. Oremland, just

 16    cherrypicked the charts that she drew up.          She had in charts

 17    that we saw this morning select accounts.          That's the perfect

 18    name for them, because who selected the accounts that were

 19    analyzed by Ms. Oremland, who selected them?           The prosecutors

 20    did.   And what accounts did they select to compare volume, to

 21    compare price, to compare who was involved?           The prosecutors

 22    selected them.     They are not even trying to get you the full

 23    picture of what happened here.

 24                Look at the charts, they are really not proving

 25    anything.    They are select accounts based on select days and

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 181 of 188 PageID #: 6482
                                SUMMATION - MR. HEIN                    3648

  1    that's the best they could do.        There are no real wash trades.

  2    There are no real match trades here.         They tried to pull it

  3    together in these charts.       It's just not there.

  4                And SEC accountant, Mr. Ferrante, he only looked at

  5    the four companies in this case, completely ignored the other

  6    companies that we've heard about.         Even though Soul had been

  7    smack dab in the middle of Code Smart trading, we hear nothing

  8    about an analysis of that.       The Government, the prosecutors,

  9    are not trying to give you the full picture here.

 10                Victor Azrak, lies to the FBI after he's arrested.

 11    He gets a lawyer.      He knows he's got to save his own skin.          He

 12    lies some more to you here in this courtroom.           He's a kid.

 13    His dad is very wealthy and very, very successful,

 14    $100 million net worth.       And he needs to get out from

 15    underneath a 25-year jail sentence, maximum 25-year jail

 16    sentence that he's facing.

 17                Now at the end of the day, ladies and gentlemen, and

 18    all of this is in evidence in trading records, in bank

 19    statements, when you add up the pipe investments, the bridge

 20    loans, the public and private trading, legal fees, cash

 21    expenses, on all of the four companies named in the

 22    Indictment, on a cash-in cash-out basis, AJ Discala loses

 23    money.    He losses half a million dollars in money.          And when

 24    he's arrested, and you can see this in the bank records, to

 25    his name he's not some multi-millionaire, to his name he's got

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 182 of 188 PageID #: 6483
                                SUMMATION - MR. HEIN                    3649

  1    $183,000.

  2                I'm almost done.     Like the Judge said, the

  3    prosecution gets to go last.        If they make an argument that

  4    you all think I would have made, please think about how I

  5    might respond to that argument.        Because I don't get to talk

  6    to you again.

  7                Remember, when I asked you in my opening statement

  8    to treat your service here on jury duty like you would in

  9    matters of your own lives which are important, to take it real

 10    seriously, and I know you all have.         To treat AJ Discala's

 11    case with the same seriousness as you would in making a

 12    decision in your own lives which is important.           I asked you to

 13    do that and I know you all are doing that.

 14                But Judge Vitaliano will tell you, that a reasonable

 15    doubt, is one that would cause you to hesitate in making a

 16    decision in your own lives.        That's important.     And that's

 17    what reasonable doubt is.

 18                It's like the decision to get married.         It's a

 19    decision that you make once in your life or twice.

 20                I suggest to you that all, these reasons to doubt

 21    that I've been talking with you about today, would cause you

 22    to hesitate, to hesitate in matters in your own lives that are

 23    important to you.      I suggest that you would not rely on the

 24    assumptions, the speculations the, leaping of faith that

 25    prosecutors want you to make here in trying to decide whether

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 183 of 188 PageID #: 6484
                                SUMMATION - MR. HEIN                    3650

  1    or not to make a life-long commitment.          You just wouldn't.

  2    You wouldn't rely on these witnesses.         You wouldn't rely on

  3    this proof.     The reasonable doubts, the doubts that I

  4    suggested to you today are reasons to hesitate, are reasons to

  5    hesitate in making a decision that's important in your own

  6    lives.

  7                Some weeks from now somebody might ask you what was

  8    it like to be on jury duty.        And your service is going to be

  9    over.    It's going to be over and you could talk to them and

 10    you can tell them.      Justice is done in this country, like the

 11    Judge has told you, by people, by people like each and every

 12    one of you.     You all should just be intensely proud.         You

 13    should be intensely proud that you were selected to serve on

 14    this jury.     And when your friends ask you what was it like,

 15    what was it like to be on jury duty?         You could look them in

 16    the eye, you can look them in the eye and say I was part of

 17    justice.    I was part of justice.       That's what it was like.

 18                Sometimes justice is convicting the guilty.

 19    However, if you have a reasonable doubt and, I have suggested

 20    to you so many reasons to doubt, then justice is acquitting AJ

 21    Discala.    If you have a reasonable doubt here, justice is

 22    acquitting AJ Discala, and ending his nightmare.           And the

 23    proof shows so many reasons to doubt.         I've tried really hard

 24    to show you these reasons to doubt.

 25                We all on AJ's defense have fought really hard, have

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 184 of 188 PageID #: 6485
                                      PROCEEDINGS                       3651

  1    fought really hard for him.        And I've tried very hard to show

  2    you these reasons.      And it's been an awesome responsibility

  3    for me, for everyone, for all the lawyers on the defense team,

  4    it's been an awesome responsibility.         But you know what I'm

  5    going to do now, I'm going to turn that responsibility over to

  6    you all.    And I have only one request, when I hand it to you,

  7    I ask you to do one thing, please treat it gently and with

  8    respect, gently and with respect.

  9                And if you do that, and I know you will, because

 10    you've been here every single day, I know you will, and I

 11    suggest that there is only one verdict in this case, and that

 12    verdict is that AJ Discala is not guilty of every single

 13    charge in this Indictment.       Thank you so much.

 14                THE COURT:    Thank you, Mr. Ross.

 15                Ladies and gentlemen, that bringings us to the

 16    conclusion of today's work.        As you know, from what I've told

 17    you, you have summation tomorrow on behalf of Ms. Cane.

 18    You'll have rebuttal from the Government.          And you'll have

 19    final instructions that I have prepared for you that we'll

 20    give you, the law that you have to apply to the facts as you

 21    find them.

 22                Our schedule will probably be an extended day again

 23    tomorrow, that probably won't be much of a surprise to you.

 24    Again, we're trying to make this case as efficient and as fair

 25    as we can, and try to minimize the amount of time that you

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 185 of 188 PageID #: 6486
                                      PROCEEDINGS                         3652

  1    spend away from things that are important to you.

  2                You can also plan on tomorrow that, remember very

  3    early in the case I said when I sent you out to lunch no one

  4    was going to buy you lunch, well tomorrow we're going to buy

  5    you lunch.     We're also going to make you stay in the jury

  6    room.    But we're going to provide lunch as we head into the

  7    deliberation phase of the case.        But we're not there yet.

  8                So what does that mean, that means that you still

  9    have an open mind.      You're to keep an open mind.       You're

 10    directed to keep an open mind.        You're directed not to discuss

 11    the case amongst yourselves or with anyone else.           To the

 12    extent there are any media accounts about the case, you're

 13    directed to shut that all out of your mind, ears and eyes.

 14    You're also urged, as I do every night, to turn away from

 15    media accounts of any court proceeding for fear that you will

 16    be confused by something you hear there as opposed to what

 17    your responsibilities are here.        You're not to use the recess

 18    period as an opportunity to do any research of any kind,

 19    electronic or otherwise.       And if you're on social media

 20    platforms or any other way like us old folks, using the

 21    telephone, you're on radio silence.          You're not to lead on

 22    that you're even a juror or anything of course that is

 23    directly about your jury service in this case or any of the

 24    personalities in it.

 25                We do all appreciate your attentiveness.          We

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 186 of 188 PageID #: 6487
                                      PROCEEDINGS                       3653

  1    appreciate your patience, your corporation, and your

  2    sacrifice.     We look forward to seeing you tomorrow in the

  3    central jury room 9:45.       We'll get started as close to ten as

  4    we can.

  5                Have a pleasant evening.

  6                (Jury exits the courtroom.)

  7                THE COURT:    Any housekeeping?

  8                MR. BOWMAN:     I received a call two hours ago, my

  9    wife had been an automobile accident.         I think she's okay.

 10                THE COURT:    She's okay?

 11                MR. BOWMAN:     I don't know.    She's in the hospital

 12    now.   I may be late tomorrow.

 13                THE COURT:    Can we start without you?

 14                MR. BOWMAN:     I'm sure you will.

 15                THE COURT:    Mr. Discala's well-staffed.        We all wish

 16    good things for your wife, hopefully you'll bring us good news

 17    tomorrow.

 18                MR. RIOPELLE:     I just wanted to confirm that court

 19    is taking Monday and Tuesday off next week?

 20                THE COURT:    Yes.   To the extent that the jury is

 21    continuing its deliberation, I have to be in Washington on

 22    Monday and Tuesday.      If the jury is still deliberating, we

 23    will resume on Wednesday.

 24                MR. RIOPELLE:     Very good.     I had someone scheduling

 25    something on Tuesday.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 187 of 188 PageID #: 6488
                                      PROCEEDINGS                       3654

  1                THE COURT:    Right now we have one item that we were

  2    scouring the charge.      One of those unanimouslies we put in

  3    yesterday.     Ben will read it.     It's the one that began in sum.

  4    This is what we did, we took the unanimously out and it was

  5    like a couple of sentences and added something, a new

  6    sentence, at the end.

  7                THE LAW CLERK:     In sum, a defendant who is an

  8    understanding of the unlawful character of the conspiracy must

  9    have intentionally engaged, advised or assisted in it for the

 10    purpose of furthering the illegal undertaking.           He or she

 11    thereby became a knowing and willing participant in the

 12    unlawful agreement; that is to say, a conspirator.            Again, an

 13    act is done willfully if done voluntarily and intentionally

 14    and with the specific intent to do something the law forbids;

 15    that is to say, with a bad purpose either to disobey or

 16    disregard the law.      These are findings you must make

 17    separately and unanimously with respect to each defendant.

 18                MR. RIOPELLE:     That sounds fine.

 19                MS. JONES:    That's fine, your Honor.

 20                THE COURT:    Just in case you were looking for it.

 21    All right, good evening.       We look forward to seeing you

 22    tomorrow.

 23                (Proceedings adjourned at 5:55 p.m. to resume on

 24    May 03, 2018 at 10:00 a.m.)

 25

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 667 Filed 10/20/18 Page 188 of 188 PageID #: 6489
                                                                        3655

  1                                    I N D E X

  2    WITNESS                                          PAGE

  3    ABRAXAS DISCALA

  4    REDIRECT EXAMINATION      BY MR. BOWMAN          3473
       RECROSS-EXAMINATION       BY MR. BINI            3475
  5
       SUMMATION                 BY MR. HEIN            3481
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
